 



EXECUTION COPY

 
 

$56,500,000

CREDIT AGREEMENT

among

ENTERTAINMENT DISTRIBUTION COMPANY, LLC,
as Borrower,

and

THE DOMESTIC SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTIES HERETO,
as Guarantors,

and

THE LENDERS PARTIES HERETO,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

Dated as of May 31, 2005

WACHOVIA CAPITAL MARKETS, LLC
as Sole Lead Arranger and Sole Book Runner

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Other Definitional Provisions
    29  
Section 1.3 Accounting Terms
    30  
Section 1.4 Exchange Rates; Currency Equivalents
    30  
 
       
ARTICLE II THE LOANS; AMOUNT AND TERMS
    30  
Section 2.1 Revolving Loans
    30  
Section 2.2 Term Loan Facility
    32  
Section 2.3 Letter of Credit Subfacility
    34  
Section 2.4 Swingline Loan Subfacility
    37  
Section 2.5 Fees
    39  
Section 2.6 Commitment Reductions
    40  
Section 2.7 Prepayments
    40  
Section 2.8 Minimum Principal Amount of Tranches; Lending Offices
    43  
Section 2.9 Default Rate and Payment Dates
    43  
Section 2.10 Conversion Options
    44  
Section 2.11 Computation of Interest and Fees
    44  
Section 2.12 Pro Rata Treatment and Payments
    46  
Section 2.13 Non-Receipt of Funds by the Administrative Agent
    48  
Section 2.14 Inability to Determine Interest Rate
    49  
Section 2.15 Illegality
    49  
Section 2.16 Requirements of Law
    50  
Section 2.17 Indemnity
    51  
Section 2.18 Taxes
    51  
Section 2.19 Indemnification; Nature of Issuing Lender’s Duties
    54  
Section 2.20 Parallel Debt
    55  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    57  
Section 3.1 Financial Condition
    57  
Section 3.2 No Change
    57  
Section 3.3 Corporate Existence; Compliance with Law
    57  
Section 3.4 Corporate Power; Authorization; Enforceable Obligations
    58  
Section 3.5 No Legal Bar; No Default
    58  
Section 3.6 No Material Litigation
    58  
Section 3.7 Investment Company Act; PUHCA; Etc.
    59  
Section 3.8 Margin Regulations
    59  
Section 3.9 ERISA
    59  
Section 3.10 Environmental Matters
    60  
Section 3.11 Use of Proceeds
    61  
Section 3.12 Subsidiaries
    61  
Section 3.13 Ownership
    61  
Section 3.14 Indebtedness
    61  

 



--------------------------------------------------------------------------------



 



              Page  
Section 3.15 Taxes
    61  
Section 3.16 Intellectual Property
    62  
Section 3.17 Solvency
    62  
Section 3.18 Investments
    62  
Section 3.19 Location of Collateral
    62  
Section 3.20 No Burdensome Restrictions
    63  
Section 3.21 Brokers’ Fees
    63  
Section 3.22 Labor Matters
    63  
Section 3.23 Security Documents
    63  
Section 3.24 Accuracy and Completeness of Information
    63  
Section 3.25 Consummation of Acquisition; Representations and Warranties from
Other Documents
    64  
Section 3.26 Material Contracts
    64  
Section 3.27 Insurance
    64  
Section 3.28 Other Agreements
    64  
Section 3.29 Capital Structure
    65  
Section 3.30 Anti-Terrorism Laws
    65  
Section 3.31 Compliance with OFAC Rules and Regulations
    65  
Section 3.32 Deposit Accounts
    65  
Section 3.33 Rebate Payments
    65  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    66  
Section 4.1 Conditions to Closing Date and Initial Extensions of Credit
    66  
Section 4.2 Conditions to All Extensions of Credit
    73  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    74  
Section 5.1 Financial Statements
    74  
Section 5.2 Certificates; Other Information
    75  
Section 5.3 Payment of Obligations
    77  
Section 5.4 Conduct of Business and Maintenance of Existence
    77  
Section 5.5 Maintenance of Property; Insurance
    77  
Section 5.6 Inspection of Property; Books and Records; Discussions
    78  
Section 5.7 Notices
    78  
Section 5.8 Environmental Laws
    79  
Section 5.9 Financial Covenants
    80  
Section 5.10 Additional Subsidiary Guarantors
    81  
Section 5.11 Compliance with Law
    81  
Section 5.12 Pledged Assets
    81  
Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights
    82  
Section 5.14 Further Assurances
    83  
Section 5.15 Foreign Collateral Documents
    84  
Section 5.16 Post Closing Environmental Samples
    84  
 
       
ARTICLE VI NEGATIVE COVENANTS
    84  
Section 6.1 Indebtedness
    84  
Section 6.2 Liens
    86  
Section 6.3 Nature of Business
    86  

 



--------------------------------------------------------------------------------



 



              Page  
Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
    86  
Section 6.5 Advances, Investments and Loans
    87  
Section 6.6 Transactions with Affiliates
    87  
Section 6.7 Ownership of Subsidiaries; Restrictions
    88  
Section 6.8 Fiscal Year; Organizational Documents; Material Contracts;
Subordinated Indebtedness
    88  
Section 6.9 Limitation on Restricted Actions
    88  
Section 6.10 Restricted Payments
    89  
Section 6.11 Sale Leasebacks
    89  
Section 6.12 No Further Negative Pledges
    89  
Section 6.13 Operating Lease Obligations
    90  
Section 6.14 Restrictions on Parent
    90  
Section 6.15 Deposit Account Control Agreements; Additional Bank Accounts
    90  
Section 6.16 Release of Funds from Pension and Employee Loans Escrow Funds
    90  
Section 6.17 Sale of Universal Manufacturing & Logistics GmbH Prior to Merger
    91  
 
       
ARTICLE VII EVENTS OF DEFAULT
    91  
Section 7.1 Events of Default
    91  
Section 7.2 Acceleration; Remedies
    93  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    94  
Section 8.1 Appointment
    94  
Section 8.2 Delegation of Duties
    94  
Section 8.3 Exculpatory Provisions
    95  
Section 8.4 Reliance by Administrative Agent
    95  
Section 8.5 Notice of Default
    96  
Section 8.6 Non-Reliance on Administrative Agent and Other Lenders
    96  
Section 8.7 Indemnification
    96  
Section 8.8 Administrative Agent in Its Individual Capacity
    97  
Section 8.9 Successor Administrative Agent
    97  
Section 8.10 Release of Collateral or Guarantors
    97  
 
       
ARTICLE IX MISCELLANEOUS
    98  
Section 9.1 Amendments, Waivers and Release of Collateral
    98  
Section 9.2 Notices
    101  
Section 9.3 No Waiver; Cumulative Remedies
    103  
Section 9.4 Survival of Representations and Warranties
    103  
Section 9.5 Payment of Expenses and Taxes
    103  
Section 9.6 Successors and Assigns; Participations; Purchasing Lenders
    104  
Section 9.7 Adjustments; Set-off
    107  
Section 9.8 Table of Contents and Section Headings
    108  
Section 9.9 Counterparts
    109  
Section 9.10 Effectiveness; Integration; Continuing Agreement
    109  
Section 9.11 Severability
    110  
Section 9.12 Integration
    110  
Section 9.13 Governing Law
    110  
Section 9.14 Consent to Jurisdiction and Service of Process
    110  

 



--------------------------------------------------------------------------------



 



              Page  
Section 9.15 Confidentiality
    111  
Section 9.16 Acknowledgments
    112  
Section 9.17 Waivers of Jury Trial
    112  
Section 9.18 Patriot Act Notice
    112  
Section 9.19 Power of Attorney
    113  
 
       
ARTICLE X GUARANTY
    113  
Section 10.1 The Guaranty
    113  
Section 10.2 Bankruptcy
    114  
Section 10.3 Nature of Liability
    114  
Section 10.4 Independent Obligation
    115  
Section 10.5 Authorization
    115  
Section 10.6 Reliance
    115  
Section 10.7 Waiver
    115  
Section 10.8 Limitation on Enforcement
    117  
Section 10.9 Confirmation of Payment
    117  

 



--------------------------------------------------------------------------------



 



      Schedules    
Schedule 1.1-1
  Account Designation Letter
Schedule 1.1-2
  Permitted Investments
Schedule 1.1-3
  Permitted Liens
Schedule 1.1-4
  Consolidated EBITDA
Schedule 2.1(b)(i)
  Form of Notice of Borrowing
Schedule 2.1(e)
  Form of Revolving Note
Schedule 2.2(d)
  Form of Term Note
Schedule 2.4(d)
  Form of Swingline Note
Schedule 2.10
  Form of Notice of Conversion/Extension
Schedule 2.18
  Tax Exemption Certificate
Schedule 3.3
  Qualifications
Schedule 3.12
  Subsidiaries
Schedule 3.16
  Intellectual Property
Schedule 3.19(a)
  Location of Real Property
Schedule 3.19(b)
  Location of Collateral
Schedule 3.19(c)
  Chief Executive Offices
Schedule 3.21
  Broker’s Fees
Schedule 3.22
  Labor Matters
Schedule 3.26
  Material Contracts
Schedule 3.27
  Insurance
Schedule 3.29
  Capital Structure
Schedule 4.1-1
  Form of Secretary’s Certificate
Schedule 4.1-2
  Form of Solvency Certificate
Schedule 5.2(b)
  Form of Compliance Certificate
Schedule 5.10
  Form of Joinder Agreement
Schedule 6.1(b)
  Indebtedness
Schedule 6.15
  Bank Accounts
Schedule 9.6(c)
  Form of Commitment Transfer Supplement

 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of May 31, 2005, among ENTERTAINMENT
DISTRIBUTION COMPANY, LLC, a Delaware limited liability company (the
“Borrower”), those Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto, as Guarantors, the several banks and other financial
institutions as may from time to time become parties to this Agreement
(collectively, the “Lenders”; and individually, a “Lender”), WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”) and,
for purposes of Section 6.14 only, GLENAYRE ELECTRONICS, INC., a Colorado
corporation (the “Parent”).

W I T N E S S E T H:

     WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower in the amount of up to $56,500,000 as
more particularly described herein; and

     WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

     Section 1.1 Defined Terms.

     As used in this Agreement, terms defined in the preamble to this Agreement
have the meanings therein indicated, and the following terms have the following
meanings:

     “ABR Default Rate” shall have the meaning set forth in Section 2.9(b).

     “Account Designation Letter” shall mean the Notice of Account Designation
Letter dated the Closing Date from the Borrower to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1-1.

     “Acquired Business” shall mean (a) certain manufacturing and distribution
businesses of the Asset Sellers, as more particularly described as the
“Purchased Assets” (as such term is defined in the Asset Purchase Agreement) and
(b) the capital stock of Universal Manufacturing and Logistics GmbH, a German
limited liability company, owned by the Share Seller as more particularly
described as the “Shares” (as such term is defined in the Share Purchase
Agreement).

1



--------------------------------------------------------------------------------



 



     “Acquisition” shall mean the acquisition of the Acquired Business by the
Borrower pursuant to the Acquisition Documents.

     “Acquisition Documents” shall mean (a) the Asset Purchase Agreement,
(b) the Share Purchase Agreement, (c) the Supply Agreements and (d) any other
material agreement, document or instrument executed pursuant to the Asset
Purchase Agreement or the Share Purchase Agreement (including, without
limitation, any employment agreements and any material contracts), together with
any schedules and exhibits thereto, in each case as amended, restated, modified
or supplemented from time to time.

     “Additional Credit Party” shall mean each Person that becomes a Guarantor
by execution of a Joinder Agreement in accordance with Section 5.10.

     “Administrative Agent” shall have the meaning set forth in the first
paragraph of this Agreement and any successors in such capacity.

     “Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” a Person if such Person possesses,
directly or indirectly, power either (a) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

     “Aggregate Revolving Committed Amount” shall have the meaning set forth in
Section 2.1(a).

     “Agreement” or “Credit Agreement” shall mean this Credit Agreement, as
amended, restated, modified or supplemented from time to time in accordance with
its terms.

     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia at its principal office in Charlotte,
North Carolina as its prime commercial lending rate. Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
the Prime Rate occurs. The parties hereto acknowledge that the rate announced
publicly by Wachovia as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks;
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive in the absence of manifest error) that it is unable to
ascertain

2



--------------------------------------------------------------------------------



 



the Federal Funds Effective Rate, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the opening of
business on the date of such change.

     “Alternate Base Rate Loans” shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.

     “Applicable Percentage” shall mean, for any day, the rate per annum set
forth below opposite the applicable level then in effect, it being understood
that the Applicable Percentage for (i) Loans that are Alternate Base Rate Loans
shall be the percentage set forth under the column “Alternate Base Rate Margin”,
(ii) Loans that are LIBOR Rate Loans shall be the percentage set forth under the
column “LIBOR Rate Margin and Letter of Credit Fee”, (iii) Cash Collateral Term
Loans that are Alternate Base Rate Loans shall be the percentage set forth under
the column “Alternate Base Rate Margin for Cash Collateral Term Loans”,
(iv) Cash Collateral Term Loans that are LIBOR Rate Loans shall be the
percentage set forth under the column “LIBOR Rate Margin for Cash Collateral
Term Loans”, (v) the Letter of Credit Fee shall be the percentage set forth
under the column “LIBOR Rate Margin and Letter of Credit Fee”, provided,
however, that the Applicable Percentage for the Letter of Credit Fee for Letters
of Credit which have been collateralized with cash held in a demand deposit
account or funds contained in a money market account (other than the demand
deposit account and money market account subject to the Cash Collateral
Agreement) shall be the percentage set forth under the column “LIBOR Rate Margin
for Cash Collateral Term Loans and Cash Collateral Letter of Credit Fee, and
(vi) the Commitment Fee shall be the percentage set forth under the column
“Commitment Fee”:

                                                                      Alternate
Base Rate                                         Margin for Cash     LIBOR Rate
Margin                             LIBOR Rate     Collateral Term     for Cash
Collateral                       Alternate     Margin and     Loans and Cash    
Term Loans and Cash                 Leverage     Base Rate     Letter of    
Collateral Letter     Collateral Letter     Commitment     Level     Ratio    
Margin     Credit Fee     of Credit Fee     of Credit Fee     Fee     I     ³
2.50 to 1.0     2.00%     3.00%     0.25%     1.25%     0.50%     II     ³ 2.00
to 1.0
but
< 2.50 to 1.0     1.75%     2.50%     0.25%     1.25%     0.50%     III     ³
1.50 to 1.0
but
< 2.00 to 1.0     1.50%     2.00%     0.25%     1.25%     0.50%     IV     ³
1.00 to 1.0
but
< 1.50 to 1.0     1.25%     1.50%     0.25%     1.00%     0.50%     V     < 1.00
to 1.0     1.00%     1.00%     0.25%     1.00%     0.50%    

3



--------------------------------------------------------------------------------



 



     The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date three (3) Business Days after the date on which the
Administrative Agent has received from the Borrower the financial information
and certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Sections 5.1(a) and (b) and
Section 5.2(b) (each an “Interest Determination Date”), and shall be based upon
the Leverage Ratio set forth in the certificate delivered pursuant to
Section 5.2(b). Such Applicable Percentage shall be effective from such Interest
Determination Date until the next such Interest Determination Date. The initial
Applicable Percentages shall be based on Level I until the first Interest
Determination Date occurring after the delivery of the officer’s compliance
certificate pursuant to Section 5.2(b) for the quarter ended September 30, 2005.

     After the Closing Date, if the Borrower shall fail to provide the quarterly
financial information and certifications in accordance with the provisions of
Sections 5.1(a) and (b) and Section 5.2(b) the Applicable Percentage shall,
commencing on the date five (5) Business Days after the date by which the
Borrower was so required to provide such financial information and
certifications to the Administrative Agent and the Lenders, be based on Level I
until such time as such information and certifications are provided, whereupon
the Level shall be determined by the then current Leverage Ratio set forth in
the officer’s compliance certificate delivered pursuant to Section 5.2(b).

     “Arranger” shall mean Wachovia Capital Markets LLC, together with its
successors and/or assigns.

     “Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise. The term “Asset Disposition”
shall not include (i) the sale, lease, transfer or other disposition of assets
permitted by Section 6.4(a)(i), (ii), (iii)(A), (iv), (v), (vi), (vii) hereof,
(ii) any Equity Issuance, (iii) any issuance by any Credit Party or its
Subsidiaries of shares of its Capital Stock or warrants, options or other
similar rights which are exercisable for or convertible into shares or interests
of its Capital Stock and (iv) a Recovery Event.

     “Asset Purchase Agreement” shall mean that certain Asset Purchase
Agreement, dated as of May 9, 2005, by and among Entertainment Distribution
Company (USA), LLC, as purchaser and UMG Manufacturing & Logistics, Inc. and
Universal Music & Video Distribution, Corp., as sellers together with any
schedules and exhibits thereto.

     “Asset Sellers” shall mean UMG Manufacturing & Logistics, Inc. and
Universal Music & Video Distribution, Corp.

     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

     “Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

     “Borrowing Date” shall mean, in respect of any Loan, the date such Loan is
made.

4



--------------------------------------------------------------------------------



 



     “Business” shall have the meaning set forth in Section 3.10(b).

     “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

     “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

     “Capital Lease Obligations” shall mean at any date of determination, the
amount of the liability in respect of a Capital Lease which would on such date
be required to be capitalized on a balance sheet of the lessee in accordance
with GAAP.

     “Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

     “Cash Collateral” shall mean the $16,500,000 (as such amount may be reduced
from time to time in accordance with this Agreement) deposited with the
Administrative Agent by the Parent on the Closing Date pursuant to the terms of
the Cash Collateral Account Agreement (it being understood that the Cash
Collateral shall be invested by the Parent and that the Parent may receive
distributions of returns on the Cash Collateral as and when earned).

     “Cash Collateral Account Agreement” shall mean that certain Cash Collateral
Account Agreement dated as of the Closing Date by and between the Parent and the
Administrative Agent, as amended, modified, restated or supplemented from time
to time in accordance with its terms.

     “Cash Collateral Term Loan” shall mean that portion of the Term Loan
secured by the Cash Collateral.

     “Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(ii) U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (y) any domestic commercial bank of recognized standing having
capital and surplus in excess of

5



--------------------------------------------------------------------------------



 



$250,000,000 or (z) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than one year from the date of acquisition, (iii) bankers
acceptances issued by an Approved Bank, (iv) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by any domestic corporation
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within 270 days of the date of
acquisition, (v) repurchase agreements with a bank or trust company (including a
Lender) or a recognized securities dealer having capital and surplus in excess
of $500,000,000 for direct obligations issued by or fully guaranteed by the
United States of America, (vi) obligations of any state of the United States or
any political subdivision thereof for the payment of the principal and
redemption price of and interest on which there shall have been irrevocably
deposited Government Obligations maturing as to principal and interest at times
and in amounts sufficient to provide such payment, (vii) auction preferred stock
rated in the highest short-term credit rating category by S&P or Moody’s,
(viii) demand deposits with any Approved Bank, and (ix) money market accounts.

     “Change of Control” shall mean at any time the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the then outstanding Voting Stock of the Borrower; (b) the replacement of a
majority of the Board of Directors of the Borrower over a two-year period from
the directors who constituted the Board of Directors at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board of Directors of the Borrower then still in office who
either were members of such Board of Directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved or (c) the failure of the Parent to own a majority or more of the then
outstanding Voting Stock of the Borrower.

     “Closing Date” shall mean the date of this Agreement.

     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

     “Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other collateral that may from time to time secure the Credit Party
Obligations.

     “Commitment” shall mean the Revolving Commitment, the LOC Commitment, the
Swingline Commitment and the Term Loan Commitment, individually or collectively,
as appropriate.

     “Commitment Fee” shall have the meaning set forth in Section 2.5(a).

6



--------------------------------------------------------------------------------



 



     “Commitment Percentage” shall mean the Revolving Commitment Percentage, the
LOC Commitment Percentage and/or the Term Loan Commitment Percentage, as
appropriate.

     “Commitment Period” shall mean the period from and including the Closing
Date to but not including the Revolving Commitment Termination Date.

     “Commitment Transfer Supplement” shall mean a Commitment Transfer
Supplement, substantially in the form of Schedule 9.6(c).

     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 4001(a)(14) of ERISA or is part of a group which includes the
Borrower and which is treated as a single employer under Section 414 of the
Code.

     “Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a Consolidated basis in accordance with the
consolidation principles of GAAP.

     “Consolidated Capital Expenditures” shall mean, for any period, all capital
expenditures of the Credit Parties and their Subsidiaries on a Consolidated
basis for such period, as determined in accordance with GAAP. The term
“Consolidated Capital Expenditures” shall not include capital expenditures in
respect of the reinvestment of proceeds derived from Recovery Events received by
the Credit Parties and their Subsidiaries to the extent that such reinvestment
is permitted under the Credit Documents.

     “Consolidated EBITDA” shall mean, for any period, the sum of
(a) Consolidated Net Income for such period, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(i) Consolidated Interest Expense, (ii) total federal, state, local and foreign
income taxes and (iii) depreciation and amortization expense, all as determined
in accordance with GAAP (except for the exclusion of Rebate Payments).
Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters ended
June 30, 2004, September 30, 2004, December 31, 2004 and March 31, 2005 shall be
the respective amounts set forth on Schedule 1.1-4 attached hereto.

     “Consolidated Interest Expense” shall mean, for any period, all cash
interest expense of the Credit Parties and their Subsidiaries (including,
without limitation, the interest component under Capital Leases and any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product), less interest income earned on
Pension and Employee Loans Escrow Funds not to exceed the amount of interest
expense paid on German pension liabilities or German employee loan liabilities,
as determined in accordance with GAAP. For the avoidance of doubt, no portion of
the Rebate Payments shall constitute interest expense. For purposes hereof,
Consolidated Interest Expense for the first three complete fiscal quarters to
occur after the Closing Date shall be determined by annualizing Consolidated
Interest Expense such that for the first complete fiscal quarter to occur after
the Closing Date such components would be multiplied by four (4), the first two
complete fiscal quarters would be multiplied by two (2) and the first three
fiscal quarters would be multiplied by one and one-third
(1 1/3).

7



--------------------------------------------------------------------------------



 



     “Consolidated Net Income” shall mean, for any period, net income after
taxes for such period of the Credit Parties and their Subsidiaries on a
Consolidated basis, as determined in accordance with GAAP.

     “Consolidated Working Capital” shall mean, at any time, the excess of
(i) current assets (excluding cash and Cash Equivalents) of the Credit Parties
and their Subsidiaries on a Consolidated basis at such time less (ii) current
liabilities (but excluding the current portion of any long-term Indebtedness) of
the Credit Parties and their Subsidiaries on a Consolidated basis at such time,
all as determined in accordance with GAAP.

     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

     “Copyright Licenses” shall mean any written agreement naming any Credit
Party as licensor and granting any right under any Copyright including, without
limitation, any thereof referred to in Schedule 3.16.

     “Copyrights” shall mean (a) all registered United States copyrights in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office including, without limitation, any thereof referred to
in Schedule 3.16, and (b) all renewals thereof including, without limitation,
any thereof referred to in Schedule 3.16.

     “Corresponding Debt” shall have the meaning set forth in Section 2.20.

     “Credit Documents” shall mean this Agreement, each of the Notes, any
Joinder Agreement, the LOC Documents, the Security Documents and each other
agreement, certificate, document or instrument delivered in connection with any
Credit Document (other than any agreement, certificate, document or instrument
related to a Hedging Agreement), whether or not specifically mentioned herein or
therein.

     “Credit Party” shall mean any of the Borrower and the Guarantors.

     “Credit Party Obligations” shall mean, without duplication, (i) all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
(including the Issuing Lender) and the Administrative Agent, whenever arising,
under this Credit Agreement, the Notes or any of the other Credit Documents,
including principal, interest, fees, reimbursements and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code) and (ii) solely for
purposes of the Security Documents and the Guaranty, all liabilities and
obligations, whenever arising, owing from any Credit Party or any of their
Subsidiaries to any Hedging Agreement Provider arising under any Secured Hedging
Agreement permitted pursuant to Section 6.1(e).

8



--------------------------------------------------------------------------------



 



     “Debt Issuance” shall mean the issuance of any Indebtedness for borrowed
money by any Credit Party or any of its Subsidiaries (excluding, for purposes
hereof, any Indebtedness of any Credit Party and its Subsidiaries permitted to
be incurred pursuant to Section 6.1).

     “Default” shall mean any of the events specified in Section 7.1, whether or
not any requirement for the giving of notice or the lapse of time, or both, or
any other condition, has been satisfied.

     “Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the term of this Credit
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof, (b) has failed to pay to the Administrative Agent or any
Lender an amount owed by such Lender pursuant to the terms of this Credit
Agreement, or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official.

     “Deposit Account Control Agreement” shall mean an agreement among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides for the
Administrative Agent’s having “control” (as such term is used in Article 9 of
the Uniform Commercial Code) over the deposit accounts described therein, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

     “Dollar Amount” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to Euros or an
amount denominated in Euros, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date).

     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.

     “Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on the administrative
detail reply form delivered by such Lender to the Administrative Agent; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which Alternate Base Rate Loans of such Lender are to be made.

     “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.

     “Dutch Holding Company” shall have the meaning set forth in Section 6.7.

     “EMU” shall mean Economic and Monetary Union as contemplated in the Treaty
on European Union.

9



--------------------------------------------------------------------------------



 



     “EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

     “Environmental Laws” shall mean any and all applicable foreign, Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or other Requirement of Law regulating, relating to
or imposing liability or standards of conduct concerning protection of human
health or the environment, as now or may at any time be in effect during the
term of this Agreement.

     “Equity Issuance” shall mean any issuance by any Credit Party or any
Subsidiary to any Person which is not a Credit Party of (a) shares or interests
of its Capital Stock, (b) any shares or interests of its Capital Stock pursuant
to the exercise of options or warrants or other similar rights, (c) any shares
or interests of its Capital Stock pursuant to the conversion of any debt
securities to equity or (d) warrants or options or other similar rights which
are exercisable for or convertible into shares or interests of its Capital
Stock. The term “Equity Issuance” shall not include (i) any Asset Disposition,
(ii) any Debt Issuance, or (iii) any equity issuance to officers or employees of
any Credit Party or any Parent Consigned Employee.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “Euro” shall mean the single currency of Participating Member States of the
European Union.

     “Euro Equivalent” shall mean, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date).

     “Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

     “Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, with respect to any such event, that any requirement for the
giving of notice or the lapse of time, or both, or any other condition with
respect thereto, has been satisfied.

     “Excess Cash Flow” shall mean, with respect to any fiscal year of the
Borrower, for the Borrower and its Subsidiaries on a Consolidated basis, an
amount equal to (a) Consolidated EBITDA for such period minus (b) Consolidated
Capital Expenditures for such period minus (c) Scheduled Funded Debt Payments
and mandatory repayments of Funded Debt made during such

10



--------------------------------------------------------------------------------



 



period minus (d) Consolidated Interest Expense (excluding any Consolidated
Interest Expense associated with intercompany indebtedness) for such period
minus (e) amounts paid in cash in respect of federal, state, local and foreign
income taxes of the Borrower and its Subsidiaries during such period minus
(f) increases (or plus decreases) in Consolidated Working Capital minus
(g) optional and mandatory prepayments of Revolving Loans (to the extent
accompanied by a corresponding reduction of the Revolving Commitments) minus
(g) optional prepayments of the Term Loan made during such period.

     “Excluded Assets” shall mean, cash received by the Credit Parties from the
Sellers to underwrite pension plan and employee liabilities acquired from the
Sellers.

     “Extension of Credit” shall mean, as to any Lender, the making,
continuation or conversion of a Loan by such Lender or the issuance of, or
participation in, a Letter of Credit by such Lender.

     “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

     “Fee Letter” shall mean that certain letter agreement dated May 9, 2005
addressed to the Borrower from the Administrative Agent and the Arranger, as
amended, restated, modified, supplemented or otherwise replaced from time to
time.

     “Fixed Charge Coverage Ratio” shall mean, with respect to the Credit
Parties and their Subsidiaries on a Consolidated basis for the twelve (12) month
period ending on the last day of any fiscal quarter of the Borrower, the ratio
of (a) the sum of Consolidated EBITDA for such period plus the amount of the
cash on the balance sheet of Universal Manufacturing & Logistics GmbH on the
Closing Date remaining as of the date of determination plus the amount applied
to the amortization payment due June 30, 2007 in accordance with the provision
of Section 2.7(b)(vi)(C)(I), to (b) the sum of Consolidated Interest Expense for
such period plus Scheduled Funded Debt Payments for such period plus cash taxes
paid during such period plus Consolidated Capital Expenditures for such period.

     “Flood Hazard Property” shall have the meaning set forth in
Section 4.1(f)(iv).

     “Foreign Collateral Documents” shall mean any documents entered into by any
Credit Party to grant to the Administrative Agent a security interest in, or to
otherwise perfect the security interest of the Administrative Agent in, the
assets of a Credit Party (including the Capital Stock issued or held by such
Credit Party) which Credit Party or assets are located in or otherwise subject
to the laws of a jurisdiction other than the United States of America or any
State thereof, as the same may from time to time be amended, supplemented or
otherwise modified in accordance with the terms hereof and thereof, including,
without limitation, pledge agreements, parallel debt agreements and powers of
attorney.

     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

11



--------------------------------------------------------------------------------



 



     “Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all Indebtedness of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt and accrued expenses incurred in the ordinary course of business
and due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person and including, in any event,
earnout obligations, (e) the principal portion of all obligations of such Person
under Capital Leases, (f) all net obligations of such Person under Hedging
Agreements (such net obligations to be equal at any time to the termination
value of such Hedging Agreements that would be payable by or to such Person at
such time), excluding any portion thereof which would be accounted for as
interest expense under GAAP, (g) the maximum available stated amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (h) all preferred Capital Stock issued by such Person
that by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration prior to the date that is 6 months after the Term Loan Maturity
Date, (i) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product, (j) all Indebtedness of others of the type referred to in
clauses (a) — (i) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
with the amount of such Indebtedness limited to the value of the property
secured in cases where the obligations secured thereby have not been assumed by
such Person, (k) all Guaranty Obligations of such Person with respect to
Indebtedness of the type referred to in clauses (a) - (j) above of another
Person and (l) Indebtedness of the type referred to in clauses (a) — (k) above
of any partnership or unincorporated joint venture in which such Person is
legally obligated or has a reasonable expectation of being liable with respect
thereto, except to the extent such Indebtedness is expressly non-recourse to
such Person. Notwithstanding the foregoing, (i) the Rebate Payments, including
any portion thereof characterized as interest, shall be included in the
calculation of Funded Debt and (ii) to the extent that funds have been set aside
in a Pension and Employee Loans Escrow Fund or they are otherwise cash
collateralized, employee loan obligations and pension obligations shall not be
included in the calculation of Funded Debt.

     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set forth in
Section 5.9, to the provisions of Section 1.3.

     “Government Acts” shall have the meaning set forth in Section 2.19(a).

     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

12



--------------------------------------------------------------------------------



 



     “Guarantor” shall mean the Domestic Subsidiaries of the Borrower identified
as Guarantors on the signature pages hereto and the Additional Credit Parties
which execute a Joinder Agreement, together with their successors and permitted
assigns, in each case to the extent such Person has not been released from its
Guaranty Obligations under the Guaranty (whether by sale or otherwise) in
accordance with the terms of this Credit Agreement.

     “Guaranty” shall mean the guaranty of the Guarantors set forth in
Article X.

     “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein, including limited recourse provisions) be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
potion thereof, in respect of which such Guaranty Obligation is incurred or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

     “Hedging Agreement Provider” shall mean any Person that enters into a
Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1(e) to the extent such Person is a Lender, an Affiliate
of a Lender or any other Person that was a Lender (or an Affiliate of a Lender)
at the time it entered into the Hedging Agreement but has ceased to be a Lender
(or whose Affiliate has ceased to be a Lender) under the Credit Agreement.

     “Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

     “Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all

13



--------------------------------------------------------------------------------



 



obligations of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person (other than trade debt and accrued
expenses arising in the ordinary course of business and due within six months of
the incurrence thereof) which would appear as liabilities on a balance sheet of
such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person,
(h) the principal portion of all obligations of such Person under Capital
Leases, (i) all net obligations of such Person under Hedging Agreements (such
net obligations to be equal at any time to the termination value of such Hedging
Agreements that would be payable by or to such Person at such time), excluding
any portion thereof which would be accounted for as interest expense under GAAP,
(j) the maximum available stated amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) all preferred Capital Stock issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration prior to the
date which is six months after the Maturity Date, (l) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product plus any
accrued interest thereon, and (m) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is legally obligated or has a
reasonable expectation of being liable with respect thereto, except to the
extent such Indebtedness is expressly non-recourse to such Person.

     “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

     “Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses.

     “Interest Determination Date” shall have the meaning assigned thereto in
the definition of “Applicable Percentage”.

     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan,
Swingline Loan or fee payable pursuant to Section 2.5(a) or (b), the last
Business Day of each March, June, September and December during the term of this
Agreement and on the applicable Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan
which is the subject of a mandatory prepayment required pursuant to
Section 2.7(b) hereof, the date of such prepayment.

     “Interest Period” shall mean, with respect to any LIBOR Rate Loan,

   (i) initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending one,
two,

14



--------------------------------------------------------------------------------



 



three or six months thereafter, as selected by the Borrower in the notice of
borrowing or notice of conversion given with respect thereto; and

   (ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto;

      provided that the foregoing provisions are subject to the following:

      (A) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

      (B) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

      (C) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;

      (D) any Interest Period in respect of any Loan that would otherwise extend
beyond the applicable Maturity Date for such Loan shall end on such Maturity
Date;

      (E) with regard to the Term Loans, no Interest Period shall extend beyond
any principal amortization payment date unless the portion of the Term Loan
consisting of Alternate Base Rate Loans together with the portion of the Term
Loan consisting of LIBOR Rate Loans with Interest Periods expiring prior to or
concurrently with the date such principal amortization payment date is due, is
at least equal to the amount of such principal amortization payment due on such
date; and

      (F) no more than five (5) LIBOR Rate Loans may be in effect at any time;
provided that, for purposes hereof, LIBOR Rate Loans with different Interest
Periods shall be considered as separate LIBOR Rate Loans, even if they shall
begin on the same date and have the same duration, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.

15



--------------------------------------------------------------------------------



 



     “Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of assets, shares
of Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of any Person or (b) any deposit with,
or advance, loan or other extension of credit to, such Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business or in connection with contracts for goods and
services in the ordinary course of its business) or (c) any other capital
contribution to or investment in such Person, including, without limitation, any
Guaranty Obligation (including any support for a letter of credit issued on
behalf of such Person) incurred for the benefit of such Person.

     “Issuing Lender” shall mean Wachovia.

     “Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

     “Joinder Agreement” shall mean a Joinder Agreement substantially in the
form of Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

     “Lender” shall have the meaning set forth in the first paragraph of this
Agreement.

     “Lender Commitment Letter” shall mean, with respect to any Lender, the
letter (or other correspondence) to such Lender from the Administrative Agent
notifying such Lender of its LOC Commitment, Revolving Commitment Percentage
and/or Term Loan Commitment Percentage.

     “Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

     “Letters of Credit” shall mean any letter of credit issued by the Issuing
Lender pursuant to the terms hereof, as such letters of credit may be amended,
restated, modified, extended, renewed or replaced from time to time.

     “Leverage Ratio” shall mean, with respect to the Credit Parties and their
Subsidiaries on a Consolidated basis for the twelve month period ending on the
last day of any fiscal quarter of the Borrower, the ratio of (a) Funded Debt of
the Credit Parties and their Subsidiaries on a Consolidated basis on the last
day of such period to (b) Consolidated EBITDA for such period.

     “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, the term “LIBOR” shall mean, for any LIBOR Rate Loan
for any Interest Period therefor, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters

16



--------------------------------------------------------------------------------



 



Screen LIBO Page, the applicable rate shall be the arithmetic mean of all such
rates (rounded upwards, if necessary, to the nearest 1/100 of 1%). If, for any
reason, neither of such rates is available, then “LIBOR” shall mean the rate per
annum at which, as determined by the Administrative Agent, Dollars in an amount
comparable to the Loans then requested are being offered to leading banks at
approximately 11:00 A.M. London time, two (2) Business Days prior to the
commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to the Interest Period selected.

     “LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on the administrative
detail reply form delivered by such Lender to the Administrative Agent; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

     “LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

     
LIBOR Rate =
  LIBOR

   

  1.00 - Eurodollar Reserve Percentage

     “LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which
is based on the LIBOR Rate.

     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

     “Loan” shall mean a Revolving Loan, a Swingline Loan and/or the Term Loan
as appropriate.

     “LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender, the commitment of such Lender
to purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in the Lender Commitment Letter or in the
Register, as such amount may be reduced from time to time in accordance with the
provisions hereof.

     “LOC Commitment Percentage” shall mean, for each Lender, the percentage
identified as its LOC Commitment Percentage in its Lender Commitment Letter or
in the Commitment Transfer Supplement pursuant to which such Revolving Lender
became a Lender hereunder, as such percentage may be modified in connection with
any assignment made in accordance with the provisions of Section 9.6(c).

17



--------------------------------------------------------------------------------



 



     “LOC Committed Amount” shall mean, collectively, the aggregate amount of
all of the LOC Commitments of the Lenders to issue and participate in Letters of
Credit as referenced in Section 2.3(c) and, individually, the amount of each
Lender’s LOC Commitment as specified in its Lender Commitment Letter or in the
Commitment Transfer Supplement pursuant to which such Lender became a Lender
hereunder.

     “LOC Documents” shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or (ii) any collateral security for such obligations.

     “LOC Obligations” shall mean, at any time, the sum of (i) the maximum
Dollar Amount which is, or at any time thereafter may become, available to be
drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus
(ii) without duplication, the aggregate Dollar Amount of all drawings under
Letters of Credit honored by the Issuing Lender but not theretofore reimbursed.

     “Mandatory Borrowing” shall have the meaning set forth in Section 2.3(e)
and Section 2.4(b)(ii), as the context may require.

     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or condition (financial or otherwise) of
the Credit Parties and their Subsidiaries taken as a whole, (b) the ability of
the Borrower or any Guarantor to perform any of its material obligations, when
such obligations are required to be performed, under this Credit Agreement, any
of the Notes or any other Credit Document or (c) the validity or enforceability
against any Credit Party of this Credit Agreement, any of the Notes or any of
the other Credit Documents or the rights or remedies of the Administrative Agent
or the Lenders hereunder or thereunder which, as a result thereof, would
materially interfere with the practical realization of the legal benefits
generally intended to be conferred hereunder or thereunder.

     “Material Contract” shall mean any contract or other arrangement, whether
written or oral, to which any Credit Party or any of its Subsidiaries is a party
as to which the breach, nonperformance or cancellation by any party thereto
could reasonably be expected to have a Material Adverse Effect.

     “Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances or wastes, defined or regulated as such in or
under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

     “Maturity Date” shall mean (a) with respect to the Term Loan, the Term Loan
Maturity Date and (b) with respect to the Revolving Loans, the Revolving
Commitment Termination Date.

     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to
the rating agency business thereof.

18



--------------------------------------------------------------------------------



 



     “Mortgage Instruments” shall have the meaning set forth in
Section 4.1(f)(i).

     “Mortgage Policies” shall have the meaning set forth in
Section 4.1(f)(iii).

     “Mortgaged Properties” shall have the meaning set forth in
Section 4.1(f)(i).

     “Multiemployer Plan” shall mean a Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

     “Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any Asset Disposition, Equity
Issuance, Debt Issuance, or Recovery Event, net of (a) direct costs paid or
payable as a result thereof (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) and (b) taxes paid or
payable as a result thereof; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received by any Credit Party or any
Subsidiary in respect of any Asset Disposition, Equity Issuance, Debt Issuance,
or Recovery Event and any cash released from escrow as part of the purchase
price in connection with any Asset Disposition.

     “Note” or “Notes” shall mean the Revolving Notes, the Swingline Note and/or
the Term Notes, collectively, separately or individually, as appropriate.

     “Notice of Borrowing” shall mean the written notice of borrowing as
referenced and defined in Section 2.1(b)(i) or as referenced in 2.4(b)(i), as
appropriate.

     “Notice of Conversion/Extension” shall mean the written notice of extension
or conversion as referenced and defined in Section 2.10(a).

     “Obligations” shall mean, collectively, Loans and LOC Obligations.

     “Operating Lease” shall mean, as applied to any Person, any lease
(including, without limitation, leases which may be terminated by the lessee at
any time) of any property (whether real, personal or mixed) which is not a
Capital Lease other than any such lease in which any Credit Party or any
Subsidiary is the lessor.

     “Parallel Debt” shall have the meaning set forth in Section 2.20.

     “Parent” shall have the meaning set forth in the first paragraph of this
Agreement.

     “Parent Consigned Employees” shall mean individuals who function as
employees of the Borrower but who are technically employees of the Parent.

     “Parent Pledge Agreement” shall mean the Pledge Agreement dated as of the
Closing Date executed by the Parent in favor of the Administrative Agent, as
amended, modified, restated or supplemented from time to time.

19



--------------------------------------------------------------------------------



 



     “Participants” shall have the meaning set forth in Section 9.6(b).

     “Participating Member State” shall mean each country so described in any
EMU Legislation.

     “Participation Interest” shall mean the purchase by a Lender of a
participation interest in Letters of Credit as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4(b)(ii).

     “Patent License” shall mean all agreements, whether written or oral,
providing for the grant by or to a Credit Party of any right to manufacture, use
or sell any invention covered by a Patent, including, without limitation, any
thereof referred to in Schedule 3.16.

     “Patents” shall mean (a) all letters patent of the United States or any
other country and all reissues and extensions thereof, including, without
limitation, any thereof referred to in Schedule 3.16, and (b) all applications
for letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any thereof referred to in Schedule 3.16.

     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.

     “Pension and Employee Loans Escrow Funds” shall mean the escrow funds
established in connection with the Acquisition to satisfy the German pension
liabilities and employee loan liabilities of Blitz 05-107 GmbH and Blitz 05-106
GmbH.

     “Permitted Investments” shall mean:

   (a) cash and Cash Equivalents;

   (b) Investments existing on the Closing Date and as forth on Schedule 1.1-2.

   (c) receivables owing to the Credit Parties or any of their Subsidiaries or
any receivables and advances to suppliers, or investments in payment
intangibles, chattel paper, notes, receivables and similar items in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

   (d) loans or advances to, and Investments in (i) the Dutch Holding Company in
an aggregate principal amount not to exceed $100,000, (ii) any Credit Party,
(iii) newly created, formed or acquired Domestic Subsidiaries, provided that the
applicable requirements of Section 6.7 are satisfied, and (iv) newly created,
formed or acquired Foreign Subsidiaries (other than the Dutch Holding Company),
provided that the applicable requirements of Section 6.7 are satisfied;

20



--------------------------------------------------------------------------------



 



   (e) loans and advances to employees and Affiliates in the ordinary course of
business; provided that such loans and advances made pursuant to this clause
(e) shall not exceed, as to all Credit Parties and their Subsidiaries, an
aggregate amount of $1,000,000 and shall comply with all applicable Requirements
of Law;

   (f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

   (g) Investments, acquisitions or transactions permitted under Section 6.4(b);

   (h) Hedging Agreements permitted hereunder;

   (i) deposits in a customary fashion in the ordinary course of business;

   (j) loans or advances in existence on the Closing Date, and Investments in
existence on the Closing Date, in Foreign Subsidiaries in existence on the
Closing Date;

   (k) the loan by the Borrower to Blitz 05-107 GbmH on the Closing Date in an
aggregate amount not to exceed €22,000,000 and the Investment by the Borrower on
the Closing Date of up to €15,000,000 in the equity of Blitz 05-107 GmbH in
order to provide funds for the acquisition of the shares pursuant to the Share
Purchase Agreement.

“Permitted Liens” shall mean:

   (a) Liens created by or otherwise existing, under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Lenders;

   (b) Liens in favor of a Hedging Agreement Provider in connection with any
Secured Hedging Agreement, provided that such Liens shall secure the Credit
Party Obligations and the obligations under such Secured Hedging Agreement
Provider on a pari passu basis;

   (c) Liens securing purchase money indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 6.1(c);
provided, that (i) any such Lien attaches to such property concurrently with or
within thirty (30) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction and the proceeds
therefrom;

   (d) Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed sixty (60) days), if
any, related thereto has not expired or which are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Credit Party or its Subsidiaries, as the case
may be, in conformity with GAAP (or, in the case of Foreign Subsidiaries with
significant operations outside the

21



--------------------------------------------------------------------------------



 



United States of America, generally accepted accounting principles in effect
from time to time in their respective jurisdictions of incorporation;

   (e) statutory Liens such as carriers’, warehousemen’s, landlord’s,
mechanics’, materialmen’s, processor’s, repairmen’s or other like Liens arising
in the ordinary course of business which are not overdue for a period of more
than sixty (60) days or which are being contested in good faith by appropriate
proceedings;

   (f) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements incurred in the ordinary course of business;

   (g) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

   (h) any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced;

   (i) Liens existing on the Closing Date and set forth on Schedule 1.1-3;
provided that (a) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and (b) the principal amount of the Indebtedness secured by such Liens shall not
be extended, renewed, refunded or refinanced;

   (j) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes; and

   (k) Liens on equipment arising from precautionary UCC financing statements
relating to the lease of such equipment to the extent permitted by this Credit
Agreement.

   (l) Liens arising in the ordinary course of business by virtue of any
contractual statutory or common law provision relating to banker’s Liens, rights
of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets, credit thereto) or other funds
maintained with a depository institution or securities intermediary;

   (m) any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;

22



--------------------------------------------------------------------------------



 



   (n) restrictions on transfers of securities imposed by applicable securities
laws;

   (o) Liens arising out of judgments or awards not resulting in an Event of
Default

          (p) any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by the Borrower or any other Subsidiary
in the ordinary course of its business and covering only the assets so leased,
licensed or subleased; and

          (q) assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens or
rights reserved in any lease for rent or for compliance with the terms of such
lease.

     “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

     “Plan” shall mean, at any particular time, any employee benefit plan which
is covered by Title IV of ERISA and in respect of which any Credit Party or a
Commonly Controlled Entity is an “employer” as defined in Section 3(5) of ERISA
(or, if such Plan were terminated at such time, would under Section 4069 of
ERISA be subject to liability).

     “Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing
Date executed by the Credit Parties in favor of the Administrative Agent, as
amended, modified, restated or supplemented from time to time.

     “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.

     “Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent month end preceding the date of
such transaction.

     “Projections” shall have the meaning set forth in Section 3.1.

     “Properties” shall have the meaning set forth in Section 3.10(a).

     “Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

     “Rebate Payments” shall mean those certain rebate and other payments due
from the Borrower to the Sellers pursuant to the Supply Agreements.

     “Recovery Event” shall mean the receipt by any Credit Party or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

23



--------------------------------------------------------------------------------



 



     “Register” shall have the meaning set forth in Section 9.6(d).

     “Regulation S-X” shall mean Regulation S-X of the Securities Act or any
successor regulation thereto.

     “Related Fund” shall mean, with respect to any Lender, any fund or trust or
entity that invests in commercial bank loans in the ordinary course of business
and is advised or managed by (i) such Lender, (ii) an Affiliate of such Lender
or (iii) any other Lender or any Affiliate thereof.

     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty-day notice
period is waived under ERISA Reg. §4043.

     “Required Lenders” shall mean, at any time, Lenders holding in the
aggregate more than 50% of (i) the Commitments (and Participation Interests
therein) or (ii) if the Commitments have been terminated, the outstanding Dollar
Amount (determined as of the most recent Revaluation Date) of Loans and
Participation Interests (including the Participation Interests of the Issuing
Lender in any Letters of Credit and of the Swingline Lender in Swingline Loans);
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders,
Obligations (including Participation Interests) owing to such Defaulting Lender
and such Defaulting Lender’s Commitments, or after termination of the
Commitments, the principal balance of the Obligations owing to such Defaulting
Lender.

     “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

     “Responsible Officer” shall mean, as to (a) the Borrower, any of the
President, the Chief Executive Officer, the Chief Financial Officer, the
Treasurer, the General Counsel or any Vice President or (b) any other Credit
Party, any duly authorized officer thereof.

     “Restricted Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Credit Party or any of its Subsidiaries, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding

24



--------------------------------------------------------------------------------



 



warrants, options or other rights to acquire shares of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (d) any payment with respect to any earnout obligation, (e) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Indebtedness of any Credit Party or any of its
Subsidiaries, (f) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Rebate Payment, (g) the payment by any
Credit Party or any of its Subsidiaries of any management, advisory or
consulting fee to any Person or of any salary, bonus or other form of
compensation to any Person who is directly or indirectly a significant partner,
shareholder, owner or executive officer of any such Person, to the extent such
salary, bonus or other form of compensation is not included in the corporate
overhead of such Credit Party or such Subsidiary. For the avoidance of doubt,
the following shall not constitute Restricted Payments: (i) payments made to the
Parent to reimburse it for the compensation paid by the Parent to Parent
Consigned Employees, provided, that such compensation is reasonable for the
services performed for the Borrower by the Parent Consigned Employees,
(ii) payments made out of the Pension and Employee Loans Escrow Funds in
accordance with the terms of the documents establishing such escrow accounts,
and (iii) payments of up to $350,000 in the aggregate in any fiscal year made by
the German Subsidiaries of the Borrower in connection with loans made after the
Closing Date under their employee loan programs as in effect on the Closing
Date.

     “Revaluation Date” shall mean: (a) each date that a new Loan is made;
(b) each date an existing Loan is extended, converted or continued; (c) each
date a Letter of Credit is issued or renewed pursuant to Section 2.3 or amended
in such a way as to modify the LOC Obligations; (d) the date of any reduction of
any of the Aggregate Revolving Committed Amount pursuant to the terms of
Section 2.6; and (e) such additional dates as the Administrative Agent or the
Required Lenders shall reasonably determine.

     “Revolving Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans in an aggregate principal
amount at any time outstanding up to such Lender’s Revolving Committed Amount.

     “Revolving Commitment Percentage” shall mean, for each Lender, the
percentage identified as its Revolving Commitment Percentage in its Lender
Commitment Letter or in the Commitment Transfer Supplement pursuant to which
such Revolving Lender became a Lender hereunder, as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 9.6(c).

     “Revolving Commitment Termination Date” shall mean the date that is
364 days after the Closing Date.

     “Revolving Committed Amount” shall mean the amount of each Lender’s
Revolving Commitment as specified in its Lender Commitment Letter or in the
Commitment Transfer Supplement pursuant to which such Revolving Lender became a
Lender hereunder, as such amount may be reduced from time to time in accordance
with the provisions hereof.

25



--------------------------------------------------------------------------------



 



     “Revolving Lender” shall mean each Lender with a Revolving Commitment.

     “Revolving Loans” shall have the meaning set forth in Section 2.1.

     “Revolving Note” or “Revolving Notes” shall mean the promissory notes of
the Borrower in favor of each of the Lenders evidencing the Revolving Loans
provided pursuant to Section 2.1(e), individually or collectively, as
appropriate, as such promissory notes may be amended, restated, modified,
supplemented, extended, renewed or replaced from time to time.

     “S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc, or any successor to the rating agency business thereof.

     “Scheduled Funded Debt Payments” shall mean, as of any date of
determination for the Credit Parties and their Subsidiaries, the sum of all
scheduled payments on Funded Debt (but excluding any repayments of revolving
Indebtedness unless accompanied by a reduction in commitments and excluding
payments of interest and fees) for the applicable period ending on the date of
determination (including the principal component of payments due on Capital
Leases during the applicable period ending on the date of determination).

     “Secured Hedging Agreement” shall mean any Hedging Agreement between a
Credit Party and a Hedging Agreement Provider, as amended, modified,
supplemented, extended or restated from time to time.

     “Secured Obligations” shall mean, without duplication, (i) all Credit Party
Obligations and (ii) all liabilities and obligations, whenever arising, under
all Secured Hedging Agreements.

     “Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or successor thereof and any rules or regulations promulgated
thereunder.

     “Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
together with any amendment thereto or successor thereof and any rules or
regulations promulgated thereunder.

     “Security Agreement” shall mean the Security Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, as amended, restated, modified or supplemented from time to time in
accordance with its terms.

     “Security Documents” shall mean the Security Agreement, the Pledge
Agreement, the Parent Pledge Agreement, the Foreign Collateral Documents, the
Mortgage Instruments, the Cash Collateral Account Agreement and such other
documents executed and/or delivered in connection with the attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder, including, without limitation, UCC financing statements and any
collateral documentation (in addition to the Pledge Agreement) with respect to
the pledge of 65% of the Capital Stock of any first-tier Foreign Subsidiary.

     “Sellers” shall mean the Asset Sellers and the Share Seller.

26



--------------------------------------------------------------------------------



 



     “Share Purchase Agreement” shall mean that certain Share Purchase
Agreement, dated as of May 9, 2005, by and among Blitz 05-107 GmbH (to be
renamed Entertainment Distribution GmbH and subsequently renamed Entertainment
Distribution Holdings GmbH), as the purchaser and Universal Manufacturing &
Logistics GmbH and Universal Music GmbH, as sellers together with any schedules
and exhibits thereto.

     “Share Seller” shall mean Universal Music GmbH.

     “Single Employer Plan” shall mean any Plan which is not a Multiemployer
Plan.

     “Spot Rate” shall mean the rate quoted by Wachovia as the spot rate for the
purchase by Wachovia of Dollars with Euros through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made.

     “Subordinated Indebtedness” shall mean any unsecured Indebtedness incurred
by any Credit Party that is specifically subordinated in right of payment to the
prior payment of the Secured Obligations, which Indebtedness shall be in all
respects on terms reasonably acceptable to the Administrative Agent.

     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

     “Supply Agreements” shall mean those certain supply agreements entered into
by and between the Borrower and the Sellers on the Closing Date.

     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

     “Swingline Committed Amount” shall mean the amount of the Swingline
Lender’s Swingline Commitment as specified in Section 2.4(a).

     “Swingline Lender” shall mean Wachovia.

27



--------------------------------------------------------------------------------



 



     “Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.4(a).

     “Swingline Note” shall mean the promissory note of the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

     “Tax Exemption Certificate” shall have the meaning set forth in
Section 2.18(b).

     “Taxes” shall have the meaning set forth in Section 2.18(a).

     “Term Loan” shall have the meaning set forth in Section 2.2(a).

     “Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make its portion of the Term Loan in a principal
amount equal to such Lender’s Term Loan Commitment Percentage of the Term Loan
Committed Amount (and for purposes of making determinations of Required Lenders
hereunder after the Closing Date, the principal amount outstanding on the Term
Loan).

     “Term Loan Commitment Percentage” shall mean, for any Lender, the
percentage identified as its Term Loan Commitment Percentage in its Lender
Commitment Letter or in the Commitment Transfer Supplement pursuant to which
such Term Loan Lender became a Lender hereunder, as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 9.6.

     “Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(a).

     “Term Loan Maturity Date” shall mean May 31, 2010.

     “Term Note” or “Term Notes” shall mean the promissory notes of the Borrower
in favor of each of the Lenders evidencing the portion of the Term Loan provided
pursuant to Section 2.2(d), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time.

     “Termination Date” shall mean the date upon which all Credit Party
Obligations have been paid in full in cash (other than indemnification
obligations with respect to which no claim as been asserted, which shall survive
the termination of the Credit Documents), all Commitments have been terminated,
and all Letters of Credit have expired undrawn or been terminated.

     “Title Insurance Company” shall have the meaning set forth in
Section 4.1(f)(iii).

     “Trademark License” shall means any agreement, written or oral, providing
for the grant by or to a Credit Party of any right to use any Trademark,
including, without limitation, any thereof referred to in Schedule 3.16.

28



--------------------------------------------------------------------------------



 



     “Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress and
service marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 3.16, and (b) all renewals
thereof, including, without limitation, any thereof referred to in
Schedule 3.16.

     “Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day. A Tranche may sometimes be
referred to as a “LIBOR Tranche”.

     “Transfer Effective Date” shall have the meaning set forth in each
Commitment Transfer Supplement.

     “Type” shall mean, as to any Loan, its nature as an Alternate Base Rate
Loan or LIBOR Rate Loan, as the case may be.

     “Voting Stock” shall mean, with respect to any Person, Capital Stock issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

     “Wachovia” shall mean Wachovia Bank, National Association, together with
its successors and/or assigns.

     “Works” shall mean all works which are subject to copyright protection
pursuant to Title 17 of the United States Code.

     Section 1.2 Other Definitional Provisions.

     (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or other Credit Documents
or any certificate or other document made or delivered pursuant hereto.

     (b) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

29



--------------------------------------------------------------------------------



 



     Section 1.3 Accounting Terms.

     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any covenant in Section 5.9 to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Section 5.9 for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner reasonably satisfactory to the Borrower and the Required
Lenders.

     The Borrower shall deliver to the Administrative Agent and each Lender at
the same time as the delivery of any annual or quarterly financial statements
given in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.

     Section 1.4 Exchange Rates; Currency Equivalents.

     The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating the Dollar Amounts of Letters of
Credit and amounts outstanding hereunder denominated in Euros. Such Spot Rate
shall become effective as of such Revaluation Date and shall be the Spot Rate
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except as otherwise provided herein, the
applicable amount of Euros for purposes of the Credit Documents shall be the
Dollar Amount as so determined by the Administrative Agent.

ARTICLE II

THE LOANS; AMOUNT AND TERMS

     Section 2.1 Revolving Loans.

     (a) Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally, but not jointly,
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time in an aggregate principal amount of up to TEN MILLION DOLLARS
($10,000,000) (as such aggregate maximum amount may be reduced from time to time
as provided in Section 2.7, the “Aggregate Revolving Committed Amount”) for the
purposes hereinafter set

30



--------------------------------------------------------------------------------



 



forth; provided, however, that (i) with regard to each Revolving Lender
individually, the sum of such Revolving Lender’s Revolving Commitment Percentage
of outstanding Revolving Loans plus such Revolving Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans plus such Revolving Lender’s LOC
Commitment Percentage of the Dollar Amount (determined as of the most recent
Revaluation Date) of LOC Obligations shall not exceed such Lender’s Revolving
Committed Amount and (ii) with regard to the Revolving Lenders collectively, the
sum of the outstanding Revolving Loans plus outstanding Swingline Loans plus the
Dollar Amount (determined as of the most recent Revaluation Date) of LOC
Obligations shall not exceed the Aggregate Revolving Committed Amount. Revolving
Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a
combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof; provided, however,
Revolving Loans made on any of the three Business Days following the Closing
Date may only consist of Alternate Base Rate Loans. LIBOR Rate Loans shall be
made by each Revolving Lender at its LIBOR Lending Office and Alternate Base
Rate Loans shall be made by each Revolving Lender at its Domestic Lending
Office.

     (b) Revolving Loan Borrowings.

     (i) Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by written notice (or telephone notice promptly confirmed in writing
which confirmation may be by fax) to the Administrative Agent not later than
12:00 Noon (Charlotte, North Carolina time) on the date of the requested
borrowing in the case of Alternate Base Rate Loans, and on the third Business
Day prior to the date of the requested borrowing in the case of LIBOR Rate
Loans. Each such request for borrowing shall be irrevocable and shall specify
(A) that a Revolving Loan is requested, (B) the date of the requested borrowing
(which shall be a Business Day), (C) the aggregate principal amount to be
borrowed, (D) whether the borrowing shall be comprised of Alternate Base Rate
Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate Loans are
requested, the Interest Period(s) therefor. A form of Notice of Borrowing (a
“Notice of Borrowing”) is attached as Schedule 2.1(b)(i). If the Borrower shall
fail to specify in any such Notice of Borrowing (I) an applicable Interest
Period in the case of a LIBOR Rate Loan, then such notice shall be deemed to be
a request for an Interest Period of one month, or (II) the type of Revolving
Loan requested, then such notice shall be deemed to be a request for an
Alternate Base Rate Loan hereunder. The Administrative Agent shall give notice
to each Revolving Lender promptly upon receipt of each Notice of Borrowing, the
contents thereof and each such Revolving Lender’s share thereof.

     (ii) Minimum Amounts. Each Revolving Loan (A) that is an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $500,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of the
Aggregate Revolving Committed Amount, if less) and (B) that is a LIBOR Rate Loan
shall be in a minimum aggregate amount of $1,000,000 and in integral

31



--------------------------------------------------------------------------------



 



multiples of $200,000 in excess thereof, except for Mandatory Borrowings under
Section 2.3(e) or 2.4(b)(ii).

     (iii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, by 2:00 P.M. (Charlotte, North Carolina time) on the
date specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.

     (c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Revolving Commitment Termination Date, unless accelerated
sooner pursuant to Section 7.2.

     (d) Interest. Subject to the provisions of Section 2.9, Revolving Loans
shall bear interest as follows:

     (i) Alternate Base Rate Loans. During such periods as Revolving Loans shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Alternate Base
Rate plus the Applicable Percentage; and

     (ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

     Interest on Revolving Loans shall be payable in arrears on each Interest
Payment Date.

     (e) Revolving Notes. Each Revolving Lender’s Revolving Committed Amount
shall be evidenced by a duly executed promissory note of the Borrower to such
Revolving Lender requesting a promissory note in substantially the form of
Schedule 2.1(e).

     Section 2.2 Term Loan Facility.

     (a) Term Loan. Subject to the terms and conditions hereof and in reliance
upon the representations and warranties set forth herein, each Lender severally,
but not jointly, agrees to make available to the Borrower on the Closing Date
such Lender’s Term Loan Commitment Percentage of a term loan in Dollars (the
“Term Loan”) in the

32



--------------------------------------------------------------------------------



 



aggregate principal amount of FORTY-SIX MILLION FIVE HUNDRED THOUSAND DOLLARS
($46,500,000) (the “Term Loan Committed Amount”) for the purposes hereinafter
set forth. The Term Loan may consist of Alternate Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the Borrower may request; provided, however,
the Term Loan made on the Closing Date may only consist of Alternate Base Rate
Loans. Amounts repaid on the Term Loan may not be reborrowed.

     (b) Repayment of Term Loan. The principal amount of the Term Loan shall be
repaid in six (6) installments as follows:

                Principal Amortization     Term Loan Principal     Payment Date
    Amortization Payment     December 31, 2005     $5,000,000     June 30, 2006
    $6,500,000     June 30, 2007     $8,000,000     June 30, 2008     $9,000,000
    June 30, 2009     $9,000,000     Term Loan Maturity Date     $9,000,000    

     (c) Interest on the Term Loan. Subject to the provisions of Section 2.9,
the Term Loan shall bear interest as follows:

     (i) Alternate Base Rate Loans. During such periods as the Term Loan shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Alternate Base
Rate plus the Applicable Percentage; and

     (ii) LIBOR Rate Loans. During such periods as the Term Loan shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

     Interest on the Term Loan shall be payable in arrears on each Interest
Payment Date.

     (d) Term Notes. Each Lender’s Term Loan Commitment Percentage of the Term
Loan Committed Amount shall be evidenced by a duly executed promissory note of
the Borrower to such Lender requesting a promissory note in substantially the
form of Schedule 2.2(d).

33



--------------------------------------------------------------------------------



 



     Section 2.3 Letter of Credit Subfacility.

     (a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, Letters of Credit for the
account of the Borrower from time to time upon request in a form acceptable to
the Issuing Lender; provided, however, that (i) the aggregate Dollar Amount
(determined as of the most recent Revaluation Date) of LOC Obligations shall not
at any time exceed FIVE MILLION DOLLARS ($5,000,000) (the “LOC Committed
Amount”), (ii) the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall not at any time exceed the Aggregate
Revolving Committed Amount, (iii) all Letters of Credit shall be denominated in
Dollars or in Euros (provided that the aggregate principal amount of Letters of
Credit denominated in Euros shall not exceed €1,500,000) and (iv) Letters of
Credit shall be issued for lawful corporate purposes (subject to Section 3.11)
and may be issued as standby letters of credit, including in connection with
workers’ compensation and other insurance programs. Except as otherwise
expressly agreed upon by all the Revolving Lenders, no Letter of Credit shall
have an original expiry date more than twelve (12) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date which is thirty (30) days prior to
the Revolving Commitment Termination Date. Each Letter of Credit shall comply
with the related LOC Documents. The issuance and expiry date of each Letter of
Credit shall be a Business Day. Any Letters of Credit issued hereunder shall be
in a minimum original face amount of $50,000 (or, in the case of Letters of
Credit denominated in Euros, the Euro Equivalent thereof (rounded to the nearest
1,000 Euros)) or such lesser amount as the Issuing Lender may agree. Wachovia
shall be the Issuing Lender on all Letters of Credit issued on or after the
Closing Date.

     (b) Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least five (5) Business Days prior
to the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.

34



--------------------------------------------------------------------------------



 



     (c) Participations. Each Revolving Lender upon issuance of a Letter of
Credit shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its LOC Commitment Percentage of the obligations under each such Letter of
Credit and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
therefor and discharge when due, its LOC Commitment Percentage of the
obligations arising under each such Letter of Credit. Without limiting the scope
and nature of each Revolving Lender’s participation in any Letter of Credit, to
the extent that the Issuing Lender has not been reimbursed as required hereunder
or under any LOC Document, each such Revolving Lender shall pay to the Issuing
Lender its LOC Commitment Percentage of the Dollar Amount (determined as of the
most recent Revaluation Date) of such unreimbursed drawing in same day funds on
the day of notification by the Issuing Lender of an unreimbursed drawing
pursuant to the provisions of subsection (d) hereof. The obligation of each
Revolving Lender to so reimburse the Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event. Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.

     (d) Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrower and the Administrative
Agent. The Borrower shall reimburse the Issuing Lender on the day of drawing
under any Letter of Credit (with the proceeds of a Revolving Loan obtained
hereunder or otherwise) in same day funds as provided herein or in the LOC
Documents. If the Borrower shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed amount of such drawing shall bear interest at
a per annum rate equal to the sum of the Alternate Base Rate plus the Applicable
Percentage for Revolving Loans that are Alternate Base Rate Loans plus two
percent (2%). Unless the Borrower shall immediately notify the Issuing Lender
and the Administrative Agent of its intent to otherwise reimburse the Issuing
Lender, the Borrower shall be deemed to have requested a Revolving Loan in the
Dollar Amount (determined as of the most recent Revaluation Date) of the drawing
as provided in subsection (e) hereof, the proceeds of which will be used to
satisfy the reimbursement obligations. The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrower may claim or have against the Issuing Lender, the Administrative Agent,
the Lenders, the beneficiary of the Letter of Credit drawn upon or any other
Person, including without limitation any defense based on any failure of the
Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit. The Issuing Lender will promptly
notify the Revolving Lenders of the Dollar Amount (determined as of the most
recent Revaluation Date) of any unreimbursed drawing and each Revolving Lender
shall promptly pay to the Administrative Agent for the account of the Issuing
Lender in Dollars and in immediately available funds, the Dollar Amount
(determined as of the most recent Revaluation Date)

35



--------------------------------------------------------------------------------



 



of such Revolving Lender’s LOC Commitment Percentage of such unreimbursed
drawing. Such payment shall be made on the day such notice is received by such
Revolving Lender from the Issuing Lender if such notice is received at or before
2:00 P.M. (Charlotte, North Carolina time), otherwise such payment shall be made
at or before 12:00 Noon (Charlotte, North Carolina time) on the Business Day
next succeeding the day such notice is received. If such Revolving Lender does
not pay such amount to the Issuing Lender in full upon such request, such
Revolving Lender shall, on demand, pay to the Administrative Agent for the
account of the Issuing Lender interest on the unpaid amount during the period
from the date of such drawing until such Revolving Lender pays such amount to
the Issuing Lender in full at a rate per annum equal to, if paid within two
(2) Business Days of the date of drawing, the Federal Funds Effective Rate and
thereafter at a rate equal to the Alternate Base Rate. Each Revolving Lender’s
obligation to make such payment to the Issuing Lender, and the right of the
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the Credit Party Obligations
hereunder and shall be made without any offset, abatement, withholding or
reduction whatsoever.

     (e) Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Letter of Credit, the Administrative Agent shall give notice
to the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7.2) pro
rata based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the Issuing
Lender for application to the respective LOC Obligations. Each Revolving Lender
hereby irrevocably agrees to make such Revolving Loans promptly upon any such
request or deemed request on account of each Mandatory Borrowing in the amount
and in the manner specified in the preceding sentence and on the same such date
notwithstanding (i) the amount of Mandatory Borrowing may not comply with the
minimum amount for borrowings of Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 4.2 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) failure for any
such request or deemed request for Revolving Loan to be made by the time
otherwise required in Section 2.1(b), (v) the date of such Mandatory Borrowing,
or (vi) any reduction in the Aggregate Revolving Committed Amount after any such
Letter of Credit may have been drawn upon. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each such Revolving Lender hereby agrees that
it shall forthwith fund (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) the Dollar

36



--------------------------------------------------------------------------------



 



Amount (determined as of the most recent Revaluation Date) of its Participation
Interests in the LOC Obligations; provided, further, that in the event any
Revolving Lender shall fail to fund its Participation Interest on the day the
Mandatory Borrowing would otherwise have occurred, then the amount of such
Revolving Lender’s unfunded Participation Interest therein shall bear interest
payable by such Revolving Lender to the Issuing Lender upon demand, at the rate
equal to, if paid within two (2) Business Days of such date, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.

     (f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

     (g) Uniform Customs and Practices. The Issuing Lender shall have the
Letters of Credit be subject to The Uniform Customs and Practice for Documentary
Credits, as published as of the date of issue by the International Chamber of
Commerce (the “UCP”), in which case the UCP may be incorporated therein and
deemed in all respects to be a part thereof.

     (h) Reimbursement Payments. All payments made to the Issuing Lender to
reimburse the Issuing Lender for any drawing under a Letter of Credit from
(x) the Borrower, shall be made in the applicable currency of the relevant
Letter of Credit with respect to which the drawing was made or (y) the Revolving
Lenders, shall be made in Dollars (based upon the Dollar Amount of the
applicable payment); provided that in each case the Borrower shall be liable for
any currency exchange loss (but shall be entitled to the benefit of any currency
exchange gain) related to such payments and shall promptly pay the Issuing
Lender upon receipt of notice thereof the amount of any such loss.

     (i) Conflict with LOC Documents. In the event of any conflict between the
terms hereof and any LOC Documents, the terms hereof shall control.

     Section 2.4 Swingline Loan Subfacility.

     (a) Swingline Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender, in its individual capacity,
agrees to make certain revolving credit loans to the Borrower (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) for the purposes hereinafter set
forth; provided, however, (i) the aggregate amount of Swingline Loans
outstanding at any time shall not exceed TWO MILLION DOLLARS ($2,000,000) (the
“Swingline Committed Amount”), and (ii) the sum of the outstanding Revolving
Loans plus outstanding Swingline Loans plus the Dollar Amount (determined as of
the most recent Revaluation Date) of LOC Obligations shall not exceed the
Aggregate Revolving Committed Amount. Swingline Loans hereunder may be repaid
and reborrowed in accordance with the provisions hereof.

     (b) Swingline Loan Borrowings.

37



--------------------------------------------------------------------------------



 



     (i) Notice of Borrowing and Disbursement. The Swingline Lender will make
Swingline Loans available to the Borrower on any Business Day upon request made
by the Borrower not later than 2:00 P.M. (Charlotte, North Carolina time) on
such Business Day. A notice of request for Swingline Loan borrowing shall be
made in the form of Schedule 2.1(b)(i) with appropriate modifications. Swingline
Loan borrowings hereunder shall be made in minimum amounts of $100,000 and in
integral amounts of $50,000 in excess thereof.

     (ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be
due and payable on the Revolving Commitment Termination Date. The Swingline
Lender may, at any time, in its sole discretion, by written notice to the
Borrower and the Administrative Agent, demand repayment of its Swingline Loans
by way of a Revolving Loan borrowing, in which case the Borrower shall be deemed
to have requested a Revolving Loan borrowing comprised entirely of Alternate
Base Rate Loans in the amount of such Swingline Loans; provided, however, that,
in the following circumstances, any such demand shall also be deemed to have
been given one Business Day prior to each of (i) the Revolving Commitment
Termination Date, (ii) the occurrence of any Event of Default described in
Section 7.1(e), (iii) upon acceleration of the Credit Party Obligations
hereunder, whether on account of an Event of Default described in Section 7.1(e)
or any other Event of Default, and (iv) the exercise of remedies in accordance
with the provisions of Section 7.2 hereof (each such Revolving Loan borrowing
made on account of any such deemed request therefor as provided herein being
hereinafter referred to as “Mandatory Borrowing”). Each Revolving Lender hereby
irrevocably agrees to make such Revolving Loans promptly upon any such request
or deemed request on account of each Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the same such date
notwithstanding (I) the amount of Mandatory Borrowing may not comply with the
minimum amount for borrowings of Revolving Loans otherwise required hereunder,
(II) whether any conditions specified in Section 4.2 are then satisfied,
(III) whether a Default or an Event of Default then exists, (IV) failure of any
such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1(b)(i), (V) the date of such Mandatory
Borrowing, or (VI) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each Revolving Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Revolving Lender to share in such Swingline Loans ratably based upon
its respective Revolving Commitment Percentage (determined before giving effect
to any termination of the Commitments pursuant to Section 7.2); provided that
(A) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the

38



--------------------------------------------------------------------------------



 



purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such participation purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the rate equal to, if paid within two (2) Business Days of the date of the
Mandatory Borrowing, the Federal Funds Effective Rate, and thereafter at a rate
equal to the Alternate Base Rate.

     (c) Interest on Swingline Loans. Subject to the provisions of Section 2.9,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage for Revolving Loans that are Alternate
Base Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

     (d) Swingline Note. The Swingline Loans shall be evidenced by a duly
executed promissory note of the Borrower to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.4(d).

     Section 2.5 Fees.

     (a) Commitment Fee. In consideration of the Revolving Commitments, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Lenders holding Revolving Commitments a commitment fee (the “Commitment
Fee”) in an amount equal to the Applicable Percentage per annum on the average
daily unused amount of the Aggregate Revolving Committed Amount. For purposes of
computation of the Commitment Fee, LOC Obligations shall be considered usage of
the Aggregate Revolving Committed Amount and Swingline Loans shall not be
considered usage of the Aggregate Revolving Committed Amount. The Commitment Fee
shall be payable quarterly in arrears on the 15th day following the last day of
each calendar quarter for the prior calendar quarter.

     (b) Letter of Credit Fees. In consideration of the LOC Commitments, the
Borrower agrees to pay to the Issuing Lender a fee (the “Letter of Credit Fee”)
equal to the Applicable Percentage per annum on the average daily maximum amount
available to be drawn under each Letter of Credit from the date of issuance to
the date of expiration. In addition to such Letter of Credit Fee, the Issuing
Lender may charge, and retain for its own account without sharing by the other
Lenders, an additional facing fee of one-fourth of one percent (0.25%) per annum
on the average daily maximum amount available to be drawn under each such Letter
of Credit issued by it. The Issuing Lender shall promptly pay over to the
Administrative Agent for the ratable benefit of the Revolving Lenders (including
the Issuing Lender) the Letter of Credit Fee. The Letter of Credit Fee shall be
payable quarterly in arrears on the 15th day following the last day of each
calendar quarter for the prior calendar quarter.

     (c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer,

39



--------------------------------------------------------------------------------



 



administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”).

     (d) Administrative Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in the Fee Letter.

     Section 2.6 Commitment Reductions.

     (a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Aggregate Revolving Committed
Amount at any time or from time to time upon not less than five Business Days’
prior notice to the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable) of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
which shall be in a minimum amount of $1,000,000 or a whole multiple of $500,000
in excess thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent, provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the Loans
made on the effective date thereof, the sum of the outstanding Revolving Loans
plus outstanding Swingline Loans plus LOC Obligations would exceed the Aggregate
Revolving Committed Amount.

     (b) Mandatory Reductions. On any date that the Revolving Loans are required
to be prepaid pursuant to the terms of Section 2.7(b) (ii), (iii) and (iv), the
Aggregate Revolving Committed Amount shall be automatically permanently reduced
by the amount of such required prepayment and/or reduction.

     (c) Revolving Commitment Termination Date. The Revolving Commitment, the
Swingline Commitment and the LOC Commitment shall automatically terminate on the
Revolving Commitment Termination Date.

     Section 2.7 Prepayments.

     (a) Optional Prepayments. The Borrower shall have the right to prepay Loans
in whole or in part from time to time; provided, however, that each partial
prepayment of (i) that portion of the Term Loan that consists of Alternate Base
Rate Loans shall be in a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof, (ii) that portion of the Term Loan that
consists of LIBOR Rate Loans shall be in a minimum principal amount of
$1,000,000 and integral multiples of $200,000 in excess thereof and (iii) each
partial prepayment of a Swingline Loan shall be in a minimum principal amount of
$100,000 and integral multiples of $50,000 in excess thereof. The Borrower shall
give three Business Days’ irrevocable notice in the case of LIBOR Rate Loans and
one Business Day’s irrevocable notice in the case of Alternate Base Rate Loans,
to the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). Amounts prepaid under this Section 2.7(a) shall be applied to the
outstanding Revolving Loans or the Term Loan as the Borrower may elect;
provided, that each voluntary prepayment of the Term Loan made on or before
June 30, 2006 shall be

40



--------------------------------------------------------------------------------



 



applied as set forth in Section 2.7(b)(vi)(C)(I) and each voluntary prepayment
of the Term Loan made thereafter shall be applied as set forth in
Section 2.7(b)(vi)(C)(II); provided, further, that each Lender shall receive its
pro rata share (except with respect to prepayments of Swingline Loans) of any
such prepayment based on its Revolving Commitment Percentage or Term Loan
Commitment Percentage, as applicable. All prepayments under this Section 2.7(a)
shall be subject to Section 2.17, but otherwise without premium or penalty.
Interest on the principal amount prepaid shall be payable on the next occurring
Interest Payment Date that would have occurred had such Loans not been prepaid
or, at the request of the Administrative Agent, interest on the principal amount
prepaid shall be payable on any date that a prepayment is made hereunder through
the date of prepayment. Amounts prepaid on the Revolving Loans and the Swingline
Loans may be reborrowed in accordance with the terms hereof. Amounts prepaid on
the Term Loan may not be reborrowed.

     (b) Mandatory Prepayments.

     (i) Revolving Committed Amount. If at any time after the Closing Date, the
sum of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus the Dollar Amount (determined as of the most
recent Revaluation Date) of LOC Obligations shall exceed the Revolving Committed
Amount, the Borrower immediately shall prepay the Revolving Loans and the
Swingline Loans and (after all Revolving Loans and Swingline Loans have been
repaid) cash collateralize the LOC Obligations in an amount sufficient to
eliminate such excess (such prepayment to be applied as set forth in clause (vi)
below).

     (ii) Asset Dispositions. Promptly following any Asset Disposition (or
related series of Asset Dispositions), the Borrower shall prepay the Loans and
cash collateralize the LOC Obligations in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds derived from such Asset
Disposition (or related series of Asset Dispositions) (such prepayment to be
applied as set forth in clause (vi) below).

     (iii) Issuances. Immediately upon receipt by any Credit Party or any of its
Subsidiaries of proceeds from (A) any Debt Issuance, the Borrower shall prepay
the Loans and cash collateralize the LOC Obligations in an aggregate amount
equal to one hundred percent (100%) of the Net Cash Proceeds of such Debt
Issuance (such prepayment to be applied as set forth in clause (v) below) or
(B) any Equity Issuance, the Borrower shall prepay the Loans and cash
collateralize the LOC Obligations in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds of such Equity Issuance (such prepayment
to be applied as set forth in clause (vi) below).

     (iv) Recovery Event. To the extent Net Cash Proceeds received in connection
with any Recovery Event are not used to acquire fixed or capital assets in
replacement of the assets subject to such Recovery Event within 180 days of

41



--------------------------------------------------------------------------------



 



the receipt of such Net Cash Proceeds, immediately following the 180th day
occurring after the receipt of such Net Cash Proceeds, the Borrower shall prepay
the Loans and/or cash collateralize the LOC Obligations in an aggregate amount
equal to one hundred percent (100%) of such Net Cash Proceeds not so used (such
prepayment to be applied as set forth in clause (vii) below).

     (v) Excess Cash Flow. Within seventy-five (75) days after the end of each
fiscal quarter ending June 30, commencing with the fiscal quarter ending June
30, 2006, the Borrower shall prepay the Loans and cash collateralize the LOC
Obligations in an amount equal to 75% of the Excess Cash Flow earned during the
twelve-month period then ended (such prepayments to be applied as set forth in
clause (vi) below); provided, that if the Leverage Ratio is less than or equal
to 1.50 to 1.0 as of the end of any fiscal year as demonstrated by the officer’s
Compliance Certificate most recently delivered pursuant to Section 5.2(b), the
Borrower shall not be required to prepay the Loans and/or cash collateralize the
LOC Obligations on account of the Excess Cash Flow earned during such prior
fiscal year.

     (vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.7(b) shall be applied as follows: (A) with respect to
all amounts prepaid pursuant to Section 2.7(b)(i), (1) first, to the outstanding
Swingline Loans, (2) second, to the outstanding Revolving Loans and (3) third
(after all Revolving Loans have been repaid), to a cash collateral account in
respect of LOC Obligations, (B) with respect to all amounts prepaid pursuant to
Sections 2.7(b)(ii) through (iv), (1) first, to the Term Loan (on a pro rata
basis across the remaining amortization payments set forth in Section 2.2(b),
(2) second to outstanding Swingline Loans (with a corresponding permanent
reduction in the Revolving Committed Amount), (3) third, to the outstanding
Revolving Loans (with a corresponding permanent reduction in the Revolving
Committed Amount) and (4) fourth (after all Revolving Loans have been repaid),
to a cash collateral account in respect of LOC Obligations and (C) with respect
to all amounts prepaid pursuant to Section 2.7(b)(v), (I) with respect to the
Excess Cash Flow repayment to be made for the twelve-month period ended June 30,
2006, 100% of such amount shall be applied to the amortization payment due
hereunder pursuant to Section 2.2(b) on June 30, 2007, with (x) 50% of the
remainder, if any, to be applied to the amortization payment due hereunder
pursuant to Section 2.2(b) on June 30, 2008 and (y) 50% of the remainder to be
applied to the remaining amortization payments due hereunder pursuant to
Section 2.2(b) thereafter on a pro rata basis and (II) with respect to the
Excess Cash Flow prepayment to be made for the twelve-month period ended
June 30, 2007 and each Excess Cash Flow prepayment to be made thereafter,
(w) first, 50% of such amount to be applied to the amortization payment due
hereunder pursuant to Section 2.2(b) on June 30, 2008, (x) second, 50% of such
amount to be applied to the remaining amortization payments due hereunder
pursuant to Section 2.2(b) thereafter on a pro rata basis until the Term Loan is
paid in full, (y) third, to the outstanding Revolving Loans, and (z) fourth, to
cash collateralize outstanding letters of credit.

42



--------------------------------------------------------------------------------



 



Within the parameters of the applications set forth above, prepayments shall be
applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities. Each Lender shall receive its pro
rata share (except with respect to prepayments of Swingline Loans) of any such
prepayment based on its Revolving Commitment Percentage or Term Loan Commitment
Percentage, as applicable. All prepayments under this Section 2.7(b) shall be
subject to Section 2.17 and be accompanied by interest on the principal amount
prepaid through the date of prepayment.

     (c) Hedging Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section 2.7 shall not affect the Borrower’s obligation to
continue to make payments under any Secured Hedging Agreement, which shall
remain in full force and effect notwithstanding such repayment or prepayment,
subject to the terms of such Secured Hedging Agreement.

     Section 2.8 Minimum Principal Amount of Tranches; Lending Offices.

     (a) All borrowings, payments and prepayments in respect of Revolving Loans
and the Term Loan shall be in such amounts and be made pursuant to such
elections so that after giving effect thereto the aggregate principal amount of
the Revolving Loans and the Term Loan comprising any borrowing, payment or
prepayment shall be (i) with respect to LIBOR Rate Loans, $1,000,000 or a whole
multiple of $200,000 in excess thereof and (ii) with respect to Alternate Base
Rate Loans, $500,000 or a whole multiple of $100,000 in excess thereof.

     (b) LIBOR Rate Loans shall be made by each Lender at its LIBOR Lending
Office and Alternate Base Rate Loans at its Domestic Lending Office.

     Section 2.9 Default Rate and Payment Dates.

     (a) If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.10 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

     (b) If all or a portion of the principal amount of any LIBOR Rate Loan
shall not be paid when due, such overdue amount shall bear interest at a rate
per annum which is equal to the rate that would otherwise be applicable thereto
plus 2% until the end of the Interest Period applicable thereto, and thereafter
at a rate per annum which is equal to the Alternate Base Rate plus the sum of
the Applicable Percentage then in effect for Alternate Base Rate Loans and 2%
(the “ABR Default Rate”) or (ii) if any interest payable on the principal amount
of any Loan or any fee or other amount, including the principal amount of any
Alternate Base Rate Loan, payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum which is equal to the ABR Default Rate, in
each case from the date of such non-payment until such amount is paid in full
(after as well as before judgment). Upon

43



--------------------------------------------------------------------------------



 



the occurrence, and during the continuance, of any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall bear interest, payable on
demand, at a per annum rate which is (A) in the case of principal, the rate that
would otherwise be applicable thereto plus 2% or (B) in the case of interest,
fees or other amounts, the ABR Default Rate (after as well as before judgment).

     (c) Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section 2.9 shall be payable from time to time on demand.

     Section 2.10 Conversion Options.

     (a) The Borrower may, in the case of Revolving Loans and the Term Loan,
elect from time to time to convert Alternate Base Rate Loans to LIBOR Rate
Loans, by giving the Administrative Agent at least three Business Days’ prior
irrevocable written notice of such election. A form of Notice of
Conversion/Extension (a “Notice of Conversion/Extension”) is attached as
Schedule 2.10. If the date upon which an Alternate Base Rate Loan is to be
converted to a LIBOR Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein,
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of (A) in the case of
Alternate Base Rate Loans $500,000 or a whole multiple of $100,000 in excess
thereof and (B) in the case of LIBOR Rate Loans, $1,000,000 or a whole multiple
of $200,000 in excess thereof.

     (b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.10(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

     Section 2.11 Computation of Interest and Fees.

     (a) Interest payable hereunder with respect to Alternate Base Rate Loans
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the

44



--------------------------------------------------------------------------------



 



actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of each determination of a LIBOR Rate on the
Business Day of the determination thereof. Any change in the interest rate on a
Loan resulting from a change in the Alternate Base Rate shall become effective
as of the opening of business on the day on which such change in the Alternate
Base Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change.

     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.

     (c) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of this Agreement so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

45



--------------------------------------------------------------------------------



 



     Section 2.12 Pro Rata Treatment and Payments.

     (a) Each borrowing of Revolving Loans and any reduction of the Revolving
Commitments shall be made pro rata according to the respective Revolving
Commitment Percentages of the Lenders. Each payment on account of any fees
pursuant to Sections 2.5(a) and (b) shall be made pro rata in accordance with
the respective amounts due and owing. Each payment by the Borrower on account of
interest on the Revolving Loans and the Term Loan shall be made pro rata
according to the respective amounts due and owing. Each optional prepayment on
account of principal of the Loans shall be applied in accordance with
Section 2.7(a) and each mandatory prepayment on account of principal of the
Loans shall be applied in accordance with Section 2.7(b). All payments
(including prepayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in Section 2.18(b)) and shall be made to the Administrative Agent
for the account of the Lenders at the Administrative Agent’s office specified on
the administrative detail reply form delivered by such Lender to the
Administrative Agent in Dollars and in immediately available funds not later
than 2:00 P.M. (Charlotte, North Carolina time) on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

     (b) Allocation of Payments After Event of Default. Notwithstanding any
other provision of this Credit Agreement to the contrary, after the occurrence
and during the continuance of an Event of Default, all amounts collected or
received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents or in respect of the Collateral shall, upon written notice to the
Borrower by the Administrative Agent (in its discretion or at the direction of
the Required Lenders) that the application thereof shall be made in accordance
with this Section 2.12(b), be paid over or applied as follows:

     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

     SECOND, to payment of any fees owed to the Administrative Agent in its
capacity as Administrative Agent;

46



--------------------------------------------------------------------------------



 



     THIRD, to the payment of all reasonable out-of-pocket costs and expenses of
each of the Lenders (including without limitation, reasonable attorneys’ fees of
one counsel for the Lenders, collectively) in connection with enforcing its
rights under the Credit Documents or otherwise with respect to the Secured
Obligations owing to such Lender;

     FOURTH, to the payment of (1) all of the Credit Party Obligations
consisting of accrued fees and interest and (2) with respect to any Secured
Hedging Agreement, all fees, premiums and scheduled periodic payments due under
such Secured Hedging Agreement and any interest accrued thereon;

     FIFTH, to the payment of (1) the outstanding principal amount of the Credit
Party Obligations and the payment or cash collateralization of the outstanding
LOC Obligations and (2) with respect to any Secured Hedging Agreement, all
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;

     SIXTH, to the payment of (1) all other Credit Party Obligations and other
obligations which shall have become due and payable under the Credit Documents
or otherwise and (2) with respect to any Secured Hedging Agreement, all other
obligations under such Secured Hedging Agreement, in each case to the extent not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

     SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders and Hedging Agreement Providers
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Hedging Agreement Provider bears to the
aggregate then outstanding Loans, LOC Obligations and obligations payable under
all Secured Hedging Agreements) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 2.12(b). Notwithstanding the foregoing terms of this Section 2.12(b),
only Collateral proceeds and payments under the Guaranty with respect to

47



--------------------------------------------------------------------------------



 



Secured Hedging Agreements shall be applied to obligations under any Secured
Hedging Agreement.

     Section 2.13 Non-Receipt of Funds by the Administrative Agent.

     (a) Unless the Administrative Agent shall have been notified in writing by
a Lender prior to the date a Loan is to be made by such Lender (which notice
shall be effective upon receipt) that such Lender does not intend to make the
proceeds of such Loan available to the Administrative Agent, the Administrative
Agent may assume that such Lender has made such proceeds available to the
Administrative Agent on such date, and the Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrower, and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrower at the applicable rate for the
applicable borrowing pursuant to the Notice of Borrowing and (ii) from a Lender
at the Federal Funds Effective Rate. Nothing herein shall be deemed to relieve
any Lender from its obligation to fulfill its Commitment hereunder or to
prejudice any rights which the Borrower may have against the Lender as a result
of any default by such Lender hereunder.

     (b) Unless the Administrative Agent shall have been notified in writing by
the Borrower, prior to the date on which any payment is due from it hereunder
(which notice shall be effective upon receipt) that the Borrower does not intend
to make such payment, the Administrative Agent may assume that such Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.

48



--------------------------------------------------------------------------------



 



     (c) A certificate of the Administrative Agent submitted to the Borrower or
any Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.

     Section 2.14 Inability to Determine Interest Rate.

     Notwithstanding any other provision of this Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

     Section 2.15 Illegality.

     Notwithstanding any other provision of this Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its LIBOR Lending Office to make or maintain LIBOR
Rate Loans as contemplated by this Agreement or to obtain in the interbank
eurodollar market through its LIBOR Lending Office the funds with which to make
such Loans, (a) such Lender shall promptly notify the Administrative Agent and
the Borrower thereof, (b) the commitment of such Lender hereunder to make LIBOR
Rate Loans or continue LIBOR Rate Loans as such shall forthwith be suspended
until such Lender shall give notice to the Administrative Agent that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law to Alternate Base Rate Loans. The
Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans hereunder. A certificate as to any additional amounts payable pursuant to
this Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any

49



--------------------------------------------------------------------------------



 



amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material. In determining such additional amounts pursuant
to this Section, each Lender shall act reasonably and in good faith and will, to
the extent the increased costs or reductions in amounts receivable relate to
such Lender’s loans in general and are not specifically attributable to a Loan
hereunder, use averaging and attribution methods which are reasonable and which
cover all loans similar to the Loans made by such Lender whether or not the loan
documentation for such other loans permits the Lender to receive increased costs
of the type described in this Section.

     Section 2.16 Requirements of Law.

     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

     (i) shall subject such Lender to any Tax of any kind whatsoever with
respect to any Letter of Credit or any application relating thereto, any LIBOR
Rate Loan made by it, or change the basis of taxation of payments to such Lender
in respect thereof (except, if such Lender is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code), to the extent of
withholding taxes that would be avoided if such Lender provided the required
forms under Section 2.18(b));

     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

     (iii) shall impose on such Lender any other condition;

      and the result of any of the foregoing is to increase the cost to such
Lender of making or maintaining LIBOR Rate Loans or the Letters of Credit or to
reduce any amount receivable hereunder or under any Note, then, in any such
case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such additional cost
or reduced amount receivable with respect to its LIBOR Rate Loans or Letters of
Credit. A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Domestic Lending Office or LIBOR Lending Office, as the case may be) to avoid or
to minimize any amounts which might otherwise be payable pursuant to this
paragraph of this Section; provided, however, that such efforts shall not cause
the

50



--------------------------------------------------------------------------------



 



imposition on such Lender of any additional costs or legal or regulatory burdens
reasonably deemed by such Lender to be material.

     (b) If any Lender shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, within fifteen (15) days after demand by such Lender, the Borrower shall
pay to such Lender such additional amount as shall be certified by such Lender
as being required to compensate it for such reduction. Such a certificate as to
any additional amounts payable under this Section submitted by a Lender (which
certificate shall include a description of the basis for the computation),
through the Administrative Agent, to the Borrower shall be conclusive absent
manifest error.

     (c) The agreements in this Section 2.16 shall survive the termination of
this Agreement and payment of the Notes and all other amounts payable hereunder.

     Section 2.17 Indemnity.

     The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this Section
shall survive termination of this Agreement and payment of the Notes and all
other amounts payable hereunder.

     Section 2.18 Taxes.

     (a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.18(b), made free and clear of, and without
deduction or

51



--------------------------------------------------------------------------------



 



withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
Governmental Authority or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding any tax imposed
on or measured by the net income or profits of a Lender (including any franchise
taxes) pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed, the
Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower will furnish to the Administrative Agent as soon as practicable
after the date the payment of any Taxes are due pursuant to applicable law
certified copies (to the extent reasonably available and required by law) of tax
receipts evidencing such payment by the Borrower; provided, however, that no
Transferee of any Lender pursuant to Section 9.6 shall be entitled to receive a
greater payment under this Section 2.18(a) than such Lender would have received
with respect to the rights assigned, sold or participated or otherwise
transferred, unless such assignment, participation or transfer shall have been
made when the circumstances (including change of law) giving rise to such
payment did not exist or had not yet occurred. The Borrower agrees to indemnify
and hold harmless each Lender, and reimburse such Lender upon its written
request, for the amount of any Taxes so levied or imposed and paid by such
Lender.

     (b) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date or, in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 9.6(c) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8ECI or W-8IMY (or
successor forms) certifying such Lender’s entitlement to a complete exemption
from United States withholding tax with respect to payments to be made under
this Agreement and under any Note, or (ii) if the Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, either Internal Revenue Service
Form W-8BEN or W-8ECI or W-8IMY as set forth in clause (i) above, or (x) a
certificate substantially in the form of Schedule 2.18 (any such certificate, a
“Tax Exemption Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (or successor form) certifying
such Lender’s entitlement to an exemption from United States withholding tax
with respect to payments of interest to be made under this Agreement and under
any Note. Each Lender that is a United States person (as defined in
Section 7701(A)(30) of the Code) and which is not organized as a corporation for
U.S. Federal income tax purposes shall deliver to the Borrower and

52



--------------------------------------------------------------------------------



 



the Administrative Agent on or prior to the Closing Date or, in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 9.6(c) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, an Internal Revenue Service Form W-9
certifying such Lender’s entitlement to a complete exemption from United States
back-up withholding on all payments under this Agreement or a Note. In addition,
each Lender agrees that it will deliver upon the Borrower’s request updated
versions of the foregoing, as applicable, whenever the previous certification
has become obsolete or inaccurate in any material respect, together with such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note.
Notwithstanding anything to the contrary contained in Section 2.18(a), but
subject to the immediately succeeding sentence, (x) each Borrower shall be
entitled, to the extent it is required to do so by law, to deduct or withhold
Taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the Borrower
U.S. Internal Revenue Service Forms that establish a complete exemption from
such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 2.18(a) hereof to gross-up payments to be made to a Lender
in respect of Taxes imposed by the United States if (I) such Lender has not
provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 2.18(b)(ii) or (II) in the
case of a payment, other than interest, to a Lender described in clause (ii)
above, to the extent that such Forms do not establish a complete exemption from
withholding of such Taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 2.18, the Borrower agrees to
pay additional amounts and to indemnify each Lender in the manner set forth in
Section 2.18(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes.

     (c) Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

     (d) If the Borrower pays any additional amount pursuant to this
Section 2.18 with respect to a Lender, such Lender shall, following its receipt
of a written request from the Borrower to pursue such a refund, use commercially
reasonable efforts to obtain a refund of tax or credit against its tax
liabilities on account of such payment; provided that

53



--------------------------------------------------------------------------------



 



such Lender shall have no obligation to use such reasonable efforts if either
(i) it is in an excess foreign tax credit position or (ii) it believes in good
faith, in its sole discretion, that claiming a refund or credit would cause
adverse tax consequences to it. In the event that such Lender receives such a
refund or credit, such Lender shall pay to the Borrower an amount that such
Lender reasonably determines is equal to the net tax benefit obtained by such
Lender as a result of such payment by the Borrower, which amount shall be net
of, among other things, any costs and expenses incurred by or on behalf of such
Lender under this subsection (d). In the event that no refund or credit is
obtained with respect to the Borrower’s payments to such Lender pursuant to this
Section 2.18, then such Lender shall upon written request provide a
certification that such Lender has not received a refund or credit for such
payments. Nothing contained in this Section 2.18 shall require a Lender to
disclose or detail the basis of its calculation of the amount of any tax benefit
or any other amount or the basis of its determination referred to in the proviso
to the first sentence of this Section 2.18 to the Borrower or any other party.
Any and all costs and expenses incurred by or on behalf of a Lender under this
subsection (d) shall be for the account of the Borrower.

     (e) The agreements in this Section 2.18 shall survive the termination of
this Agreement and the payment of the Notes and all other amounts payable
hereunder.

       Section 2.19 Indemnification; Nature of Issuing Lender’s Duties.

     (a) In addition to its other obligations under Section 2.3, the Borrower
hereby agrees to protect, indemnify, pay and save each Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) (other than
for Taxes, which shall be covered by 2.18(a)) that the Issuing Lender may incur
or be subject to as a consequence, direct or indirect, of (i) the issuance of
any Letter of Credit, except to the extent resulting from the gross negligence,
bad faith or willful misconduct of the Issuing Lender or (ii) the failure of the
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or governmental authority (all such acts or omissions,
herein called “Government Acts”).

     (b) As between the Borrower and the Issuing Lender, the Borrower shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lender shall not be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail,

54



--------------------------------------------------------------------------------



 



cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) any consequences
arising from causes beyond the control of the Issuing Lender, including, without
limitation, any Government Acts. None of the above shall affect, impair, or
prevent the vesting of the Issuing Lender’s rights or powers hereunder.

     (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Agreement shall be construed and applied to protect and
indemnify the Issuing Lender against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority. The Issuing Lender
shall not, in any way, be liable for any failure by the Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Lender.

     (d) Nothing in this Section 2.19 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.3 hereof. The obligations of
the Borrower under this Section 2.19 shall survive the termination of this
Agreement. No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender to
enforce any right, power or benefit under this Agreement.

     (e) Notwithstanding anything to the contrary contained in this
Section 2.19, the Borrower shall have no obligation to indemnify the Issuing
Lender in respect of any liability incurred by the Issuing Lender arising out of
the gross negligence, bad faith or willful misconduct of the Issuing Lender
(including action not taken by an Issuing Lender), as determined by a court of
competent jurisdiction.

     Section 2.20 Parallel Debt.

     (a) Each Credit Party hereby irrevocably and unconditionally undertakes to
pay to the Administrative Agent amounts equal to any amounts owing by such
Credit Party to any Lender with respect to the Credit Party Obligations as and
when those amounts become due for payment so that the Administrative Agent shall
be the obligee of such covenant to pay and shall be entitled to claim
performance thereof in its own name and on behalf of itself and not only as
trustee, agent or representative acting on behalf of the Lenders.

     (b) Each Credit Party and the Administrative Agent acknowledge that the
monetary obligations of each Credit Party to the Administrative Agent under

55



--------------------------------------------------------------------------------



 



Section 2.20(a) are and/or shall be several and are and/or shall be separate and
independent from, and do and/or shall not in any way affect, the corresponding
monetary obligations of such Credit Party to any Lender with respect to the
Credit Party Obligations (such Credit Party’s “Corresponding Debt”) provided
that:

     (i) the amounts for which such Credit Party is liable under Section 2.20(a)
(such Credit Party’s “Parallel Debt”) shall be decreased to the extent that such
Credit Party’s Corresponding Debt has been irrevocably paid or (in the case of
any guaranty obligations) discharged;

     (ii) the Corresponding Debt of such Credit Party shall be decreased to the
extent that such Credit Party’s Parallel Debt has been irrevocably paid or (in
the case of guaranty obligations) discharged;

     (iii) the Parallel Debt of any Credit Party shall not exceed the
Corresponding Debt of such Credit Party; and

     (iv) each Credit Party shall have the same defenses against the Parallel
Debt which it has against the Corresponding Debt.

     (c) For purposes of this Section 2.20, the Administrative Agent acts in its
own name and on behalf of itself and not as a trustee, agent or representative
of any party hereto, and any claim made by the Administrative Agent in respect
of the Parallel Debt shall not be held in trust. The security interests granted
under the Security Documents to the Administrative Agent to secure the Parallel
Debt is granted to the Administrative Agent in its capacity as creditor in
respect of the Parallel Debt and shall not be held in trust.

     (d) All monies received or recovered by the Administrative Agent pursuant
to this Section 2.20, and all amounts received or recovered by the
Administrative Agent from or by the enforcement of any security interests
granted to secure the Parallel Debt, shall be applied in accordance with
Section 2.12.

     (e) Without limiting or affecting the Administrative Agent’s rights against
the Credit Parties (whether under this Section 2.20 or under any other provision
of the Credit Documents), each Credit Party acknowledges that:

     (i) nothing in this Section 2.20 shall impose any obligation on the
Administrative Agent to advance any sum to any Credit Party or otherwise under
any Credit Document in its capacity as Administrative Agent; and

     (ii) for the purpose of any vote taken under any Credit Document, the
Administrative Agent shall not have any participation or commitment in its
capacity as Administrative Agent.

56



--------------------------------------------------------------------------------



 



ARTICLE III

REPRESENTATIONS AND WARRANTIES

     To induce the Lenders to enter into this Agreement and to make the
Extensions of Credit herein provided for, the Credit Parties hereby represent
and warrant to the Administrative Agent and to each Lender that:

     Section 3.1 Financial Condition.

     The Borrower has delivered to the Administrative Agent and the Lenders
(a) the final due diligence report as prepared by KPMG, LLP with respect to the
Acquired Business of the Sellers and their Subsidiaries’ historical results for
the fiscal years 2002, 2003 and 2004 which are complete and correct and which
present fairly the financial condition of the Acquired Business and its
Subsidiaries as of such dates, (b) preliminary pro forma unaudited balance sheet
of the Acquired Business as of April 30, 2005, (c) pro forma unaudited income
statement of the Acquired Business for the 3 months ended March 31, 2005, and
(d) the five-year projections of the Borrower (the “Projections”) which have
been prepared in good faith based upon reasonable assumptions. The financial
statements referred to in subsection (a) above are materially complete and
correct and present fairly the financial condition of the Acquired Business and
its Subsidiaries as of such dates. The financial statements referred to in
subsection (b) above present fairly the financial condition of the Acquired
Business and its Subsidiaries as of such dates and, upon delivery of final
unaudited figures within sixty (60) days following the Closing Date, will be
materially complete and correct. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
principles (excluding footnotes and pro forma figures) applied consistently
throughout the periods involved (except as disclosed therein).

     Section 3.2 No Change.

     Since December 31, 2004 (and after delivery of annual audited financial
statements in accordance Section 5.1(a), since the date of the most recently
delivered annual audited financial statements) there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect.

     Section 3.3 Corporate Existence; Compliance with Law.

     Each of the Credit Parties (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has the requisite power and authority and the legal right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged, (c) is duly
qualified to conduct business and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law. The jurisdictions in which the Credit Parties as of the
Closing Date are organized and qualified to do business are described on
Schedule 3.3.

57



--------------------------------------------------------------------------------



 



     Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

     Each of the Parent, the Borrower and the other Credit Parties has full
power and authority and the legal right to make, deliver and perform the Credit
Documents to which it is party and has taken all necessary limited liability
company or corporate action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is party. No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by the Borrower or the other Credit Parties (other than those which have been
obtained or made) or with the validity or enforceability of any Credit Document
against the Borrower or the other Credit Parties (except such filings as are
necessary in connection with the perfection of the Liens created by such Credit
Documents). Each Credit Document to which it is a party has been duly executed
and delivered on behalf of the Borrower or the other Credit Parties, as the case
may be. Each Credit Document to which it is a party constitutes a legal, valid
and binding obligation of the Borrower or the other Credit Parties, as the case
may be, enforceable against the Borrower or such other Credit Party, as the case
may be, in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

     Section 3.5 No Legal Bar; No Default.

     The execution, delivery and performance of the Credit Documents, the
borrowings thereunder and the use of the proceeds of the Loans will not violate
any Requirement of Law or any Contractual Obligation of the Borrower or any
other Credit Party (except those as to which waivers or consents have been
obtained), and will not result in, or require, the creation or imposition of any
Lien on any of its or their respective properties or revenues pursuant to any
Requirement of Law or Contractual Obligation other than the Liens arising under
or contemplated in connection with the Credit Documents. Neither the Borrower
nor any other Credit Party is in default under or with respect to any of its
Contractual Obligations in any respect which could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

     Section 3.6 No Material Litigation.

     No litigation, investigation, claim, criminal prosecution, civil
investigative demand, imposition of criminal or civil fines and penalties, or
any other proceeding of or before any arbitrator or Governmental Authority is
pending or, to the best knowledge of the Credit Parties, overtly threatened by
or against (a) any Credit Party or any of its Subsidiaries or against any of its
or their respective properties or revenues which, if adversely determined, has
or could reasonably be expected to have a Material Adverse Effect, or (b) with
respect to the Credit Documents or any Loan or any of the transactions
contemplated hereby.

58



--------------------------------------------------------------------------------



 



     Section 3.7 Investment Company Act; PUHCA; Etc.

     No Credit Party (a) is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended or (b) is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935. No Credit Party is subject to regulation under the
Federal Power Act or any federal or state statute or regulation limiting its
ability to incur the Credit Parties’ Obligations.

     Section 3.8 Margin Regulations.

     No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, which would be inconsistent with or
which would require any Lender to make any filing in accordance with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Credit
Parties (a) are not engaged, principally or as one of its important activities,
in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of such terms
under Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 and the
aggregate value of all “margin stock” owned by the Credit Parties and their
Subsidiaries taken as a group does not exceed 25% of the value of their assets.

     Section 3.9 ERISA.

     Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred resulting in any liability that has remained
underfunded, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount, as determined in accordance with GAAP, which has or could
reasonably be expected to have a Material Adverse Effect. Neither any Credit
Party nor any Commonly Controlled Entity is currently subject to any liability
for a complete or partial withdrawal from a Multiemployer Plan.

59



--------------------------------------------------------------------------------



 



     Section 3.10 Environmental Matters.

     (a) The facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could give rise to liability under, any
Environmental Law, either of which could reasonably be expected to have a
Material Adverse Effect.

     (b) Except to an extent that could not reasonably be expected to have a
Material Adverse Effect, the Properties and all operations of the Credit Parties
and/or their Subsidiaries at the Properties are in compliance, and have in the
last five (5) years been in compliance, in all material respects with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Credit Parties or any of their
Subsidiaries (the “Business”) which could reasonably be expected to have a
Material Adverse Effect.

     (c) No Credit Party has received any written or actual notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business which could reasonably be expected to have a
Material Adverse Effect, nor do the Credit Parties or any of their Subsidiaries
have knowledge or reason to believe that any such notice will be received or is
being threatened.

     (d) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
which could give rise to liability under any Environmental Law which could
reasonably be expected to have a Material Adverse Effect, nor have any Materials
of Environmental Concern been generated, treated, stored or disposed of at, on
or under any of the Properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Law which could reasonably
be expected to have a Material Adverse Effect.

     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Credit Parties, overtly threatened, under
any Environmental Law to which any Credit Party or any Subsidiary is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business, in either
case, which could reasonably be expected to have a Material Adverse Effect.

     (f) There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Credit Party or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner

60



--------------------------------------------------------------------------------



 



that could give rise to any liability under Environmental Laws which could
reasonably be expected to have a Material Adverse Effect.

     Section 3.11 Use of Proceeds.

     The proceeds of the Extensions of Credit shall be used by the Borrower
solely to (i) finance, in part, the Acquisition, (ii) refinance certain existing
indebtedness of the Borrower, including, without limitation, indebtedness of the
Borrower owed to the Parent, (iii) pay fees and expenses owing in connection
with this Credit Agreement and the Acquisition and (iv) provide for working
capital, capital expenditures in the ordinary course of business and other
general corporate purposes of the Borrower and its Subsidiaries.

     Section 3.12 Subsidiaries.

     Set forth on Schedule 3.12 is a complete and accurate list of all
Subsidiaries of the Credit Parties as of the Closing Date. As of the Closing
Date, the information on the attached Schedule includes, for each Subsidiary of
a Credit Party, the state of incorporation or organization; the authorized
shares of each class of Capital Stock or other equity interests; the number of
shares of each class of Capital Stock or other equity interests outstanding; the
name of each equity owner of such Credit Party; the percentage of outstanding
shares held by each such equity owner; and the number and effect, if exercised,
of all outstanding options, warrants, rights of conversion or purchase and
similar rights. The outstanding Capital Stock and other equity interests of all
such Subsidiaries is validly issued, fully paid and non-assessable and is owned,
free and clear of all Liens (other than those arising under or contemplated in
connection with the Credit Documents).

     Section 3.13 Ownership.

     Each Credit Party and its Subsidiaries is the owner of, and has good and
marketable title to, or a leasehold interest in or right to use, all of its
respective material assets, except as may be permitted pursuant Section 6.12
hereof, and none of such assets is subject to any Lien other than Permitted
Liens.

     Section 3.14 Indebtedness.

     Except as otherwise permitted under Section 6.1, the Credit Parties and
their Subsidiaries have no Indebtedness.

     Section 3.15 Taxes.

     Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns (whether federal, state, local, foreign or
otherwise) and all other material tax returns required to be filed and paid
(a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other material taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in

61



--------------------------------------------------------------------------------



 



accordance with GAAP. Neither any of the Credit Parties nor any of its
Subsidiaries are aware as of the Closing Date of any proposed tax assessments
against it or any of its Subsidiaries which could reasonably be expected to have
a Material Adverse Effect.

     Section 3.16 Intellectual Property.

     Each of the Credit Parties and their Subsidiaries owns, or has the legal
right to use, all Intellectual Property, tradenames, technology, know-how and
processes necessary for each of them to conduct its business in substantially
the same manner as currently conducted. Set forth on Schedule 3.16 is a list of
all Intellectual Property owned by each of the Credit Parties and their
Subsidiaries or that the Credit Parties or any of their Subsidiaries has the
right to use, other than generic or “off the shelf” intellectual property.
Except as provided on Schedule 3.16, no claim has been asserted and is pending
by any Person challenging or questioning the use of any such Intellectual
Property or the validity or effectiveness of any such Intellectual Property, nor
do the Credit Parties or any of their Subsidiaries know of any such claim, and,
to the knowledge of the Credit Parties and their Subsidiaries, the use of such
Intellectual Property by the Credit Parties or any of their Subsidiaries does
not infringe on the rights of any Person in any material respect. The Borrower
may update Schedule 3.16 from time to time to add new Intellectual Property by
providing a replacement Schedule 3.16 to the Administrative Agent.

     Section 3.17 Solvency.

     After giving effect to the Transactions, the fair saleable value of each
Credit Party’s assets, measured on a going concern basis, exceeds all of its
probable liabilities, including those to be incurred pursuant to this Credit
Agreement. After giving effect to the Transactions, none of the Credit Parties
(a) has unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (b) has incurred, or believes that it will incur after
giving effect to the Transactions, debts beyond its ability to pay such debts as
they become due. In executing the Credit Documents and consummating the
Transactions, none of the Credit Parties intends to hinder, delay or defraud
either present or future creditors or other Persons to which one or more of the
Credit Parties is or will become indebted.

     Section 3.18 Investments.

     All Investments of each of the Credit Parties and its Subsidiaries are
Permitted Investments.

     Section 3.19 Location of Collateral.

     As of the Closing Date, set forth on Schedule 3.19(a) is a list of the
Properties of the Credit Parties and their Subsidiaries with street address,
county and state. As of the Closing Date, set forth on Schedule 3.19(b) is a
list of all locations where any tangible personal property of the Credit Parties
and their Subsidiaries is located, including county and state where located. Set
forth on Schedule 3.19(c) is the chief executive office and principal place of
business of each of the Credit Parties and their Subsidiaries (as of the Closing
Date) and the State of incorporation or organization of each of the Credit
Parties and their Subsidiaries. Schedule 3.19(a), 3.19(b)

62



--------------------------------------------------------------------------------



 



and 3.19(c) may be updated from time to time by the Borrower to include new
properties or locations by giving written notice thereof to the Administrative
Agent.

     Section 3.20 No Burdensome Restrictions.

     None of the Credit Parties or any of its Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

     Section 3.21 Brokers’ Fees.

     None of the Credit Parties or any of its Subsidiaries has any obligation to
any Person in respect of any finder’s, broker’s, investment banking or other
similar fee in connection with any of the transactions contemplated under the
Credit Documents other than the fees set forth on Schedule 3.21.

     Section 3.22 Labor Matters.

     As of the Closing Date, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of any of the Credit Parties or any
of its Subsidiaries, other than as set forth in Schedule 3.22 hereto, and none
of the Credit Parties or any of its Subsidiaries (i) has suffered any material
strikes, walkouts, work stoppages or other material labor difficulty within the
last three years, other than as set forth in Schedule 3.22 hereto or (ii) has
knowledge of any potential or pending strike, walkout or work stoppage. As of
the Closing Date, other than as set forth on Schedule 3.22, no material unfair
labor practice complaint is pending against any Credit Party or any of its
Subsidiaries or, to the best knowledge of the Credit Parties, before any
Governmental Authority.

     Section 3.23 Security Documents.

     The Security Documents create valid security interests in, and Liens on,
the Collateral purported to be covered thereby. Except as set forth in the
Security Documents, such security interests and Liens are currently (or will be,
upon (a) the filing of appropriate financing statements with the Secretary of
State of the state of incorporation for each Credit Party, the filing of
appropriate assignments or notices with the United States Patent and Trademark
Office and the United States Copyright Office, and the recordation of the
applicable Mortgage Instruments, in each case in favor of the Administrative
Agent, on behalf of the Lenders, and (b) the Administrative Agent obtaining
Control (as defined in the Security Agreement) over those items of Collateral in
which a security interest is perfected through Control) perfected security
interests and Liens, prior to all other Liens other than Permitted Liens.

     Section 3.24 Accuracy and Completeness of Information.

     All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of any Credit Party or any of its Subsidiaries in
writing to the Administrative Agent or any

63



--------------------------------------------------------------------------------



 



Lender for purposes of or in connection with this Agreement or any other Credit
Document, or any transaction contemplated hereby or thereby (other than
projections), is or will be (and, solely with respect to any such information
furnished on behalf of the Borrower or any of its Subsidiaries by a third party,
to the best knowledge of the Borrower after due inquiry are and will be) true
and accurate in all material respects and not incomplete by omitting to state
any material fact necessary to make such information not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. There is no fact now known to the Borrower, any other
Credit Party or any of their Subsidiaries which has, or could reasonably be
expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of the Borrower and its Subsidiaries
furnished to the Administrative Agent and/or the Lenders, or in any certificate,
opinion or other written statement made or furnished by any Credit Party to the
Administrative Agent and/or the Lenders.

     Section 3.25 Consummation of Acquisition; Representations and Warranties
from Other Documents.

     The Acquisition and related transactions have been consummated
substantially in accordance with the terms of the Acquisition Documents. As of
the Closing Date, the Acquisition Documents have not been altered, amended or
otherwise modified or supplemented in any material respect or any material
condition thereof waived without the prior written consent of the Administrative
Agent. Each of the representations and warranties made in the Acquisition
Documents by the Borrower and its Subsidiaries or, to the best knowledge of the
Borrower, made by any third party is true and correct, except for any
representation or warranty therein the failure of which to be true and correct,
does not have or could not reasonably be expected to have a Material Adverse
Effect.

     Section 3.26 Material Contracts.

     Schedule 3.26 sets forth a true and correct and complete list of all
Material Contracts in effect as of the Closing Date. All of the Material
Contracts are in full force and effect and no material defaults by the Borrower
or any Subsidiary or, to the best knowledge of the Borrower, by any third party,
currently exist thereunder.

     Section 3.27 Insurance.

     The present insurance coverage of the Credit Parties and their Subsidiaries
is outlined as to carrier, policy number, expiration date, type and amount on
Schedule 3.27 and such insurance coverage complies the requirements set forth in
Section 5.5(b).

     Section 3.28 Other Agreements.

     No Credit Party is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any agreement or
instrument to which any Credit Party is a party, which default has or could
reasonably be expected to have a Material Adverse Effect.

64



--------------------------------------------------------------------------------



 



     Section 3.29 Capital Structure.

     Schedule 3.29 sets forth the true and correct and complete list of all of
the members of the Borrower as of the Closing Date, complete with each member’s
Capital Stock ownership.

     Section 3.30 Anti-Terrorism Laws.

     Neither the Parent, any Credit Party nor any of their respective
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended. Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act (as
defined in Section 9.18. None of the Credit Parties (i) is a blocked person
described in section 1 of the Anti-Terrorism Order or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

     Section 3.31 Compliance with OFAC Rules and Regulations.

     None of the Parent, the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower or any Guarantor (i) is a Sanctioned Person, (ii) has
more than 15% of its assets in Sanctioned Countries, or (iii) derives more than
15% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries. No part of the proceeds of any Extension of
Credit hereunder will be used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.

     Section 3.32 Deposit Accounts.

     Schedule 6.15 sets forth a true and correct and complete list of all of the
checking, savings and other accounts of each of the Credit Parties as of the
Closing Date.

     Section 3.33 Rebate Payments.

     The total Dollar Amount of the Rebate payments as of the Closing Date does
not exceed $47,000,000.

65



--------------------------------------------------------------------------------



 



ARTICLE IV

CONDITIONS PRECEDENT

     Section 4.1 Conditions to Closing Date and Initial Extensions of Credit.

     This Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans, the Swingline Loans and the Term
Loan on the Closing Date is subject to, the satisfaction of the following
conditions precedent:

     (a) Execution of Agreement. The Administrative Agent shall have received
(i) counterparts of this Credit Agreement, executed by a duly authorized officer
of each party hereto, (ii) for the account of each Lender with a Revolving
Commitment requesting a promissory note, a Revolving Note, (iii) for the account
of each Lender with a Term Loan Commitment requesting a promissory note, a Term
Loan Note, (iv) for the account of the Swingline Lender, the Swingline Note,
(v) counterparts of the Security Agreement, the Pledge Agreement, the Cash
Collateral Control Agreement and each Mortgage Instrument, and (vi) counterparts
of any other Credit Document, in each case conforming to the requirements of
this Credit Agreement and executed by a duly authorized officer of each party
thereto, and in each case in form and substance satisfactory to the Lenders.

     (b) Authority Documents. The Administrative Agent shall have received the
following:

     (i) Articles of Incorporation/Charter Documents. Copies of the articles of
incorporation or other charter documents, as applicable, of each Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its organization.

     (ii) Resolutions. Copies of resolutions of the board of directors of each
Credit Party approving and adopting the Credit Documents, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Credit Party (pursuant to a
secretary’s certificate in substantially the form of Schedule 4.1-1 attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date.

     (iii) Bylaws/Operating Agreement. A copy of the bylaws or comparable
operating agreement of each Credit Party certified by a secretary or assistant
secretary of such Credit Party (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1-1 attached hereto) as of the Closing Date
to be true and correct and in force and effect as of such date.

     (iv) Good Standing. Copies of certificates of good standing, existence or
its equivalent with respect to the each Credit Party certified as of a recent
date by the appropriate Governmental Authorities of the state of incorporation
or

66



--------------------------------------------------------------------------------



 



organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect on
the business or operations of the Credit Parties and their Subsidiaries in such
state.

     (v) Incumbency. An incumbency certificate of each Credit Party certified by
a secretary or assistant secretary (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1-1 attached hereto) to be true and correct
as of the Closing Date.

     (c) Legal Opinions of Counsel. The Administrative Agent shall have received
opinions of legal counsel (including local counsel to the extent required by the
Administrative Agent) for the Credit Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent.

     (d) Reports. The Administrative Agent shall have received a copy of each
material opinion, report, agreement, and other document required to be delivered
pursuant to the Acquisition Documents in connection with the Acquisition and
related transactions (and the Borrower will use reasonable efforts to obtain
evidence that the Administrative Agent and the Lenders have been authorized to
rely on each such opinion), all in form and substance reasonably satisfactory to
the Administrative Agent.

     (e) Personal Property Collateral. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent:

     (i) searches of Uniform Commercial Code filings in the jurisdiction of the
chief executive office of each Credit Party, the State of incorporation or
organization of each Credit Party and each jurisdiction where any Collateral is
located or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;

     (ii) UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agents’ reasonable discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

     (iii) duly executed consents as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Lenders’ security interest in the
Collateral;

     (iv) in the case of any warehouse, plant or other real property that is
leased by a Credit Party and is material to the Credit Parties’ business or at
which material assets are located, to the extent commercially reasonable in
relation to the value of property or assets relating thereto, such estoppel
letters, consents and waivers from the landlords on such real property as may be
reasonably required

67



--------------------------------------------------------------------------------



 



by the Administrative Agent (it being agreed that landlord waivers shall not be
required if the Borrower has used its best efforts, but failed, to obtain such
landlord waivers prior to the Closing Date); and

     (v) original stock certificates or other certificates evidencing the
Capital Stock pledged pursuant to the Pledge Agreement, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof.

     (f) Real Property Collateral. The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent:

     (i) fully executed and notarized mortgages, deeds of trust or deeds to
secure debt (each, as the same may be amended, modified, restated or
supplemented from time to time, a “Mortgage Instrument” and collectively the
“Mortgage Instruments”) encumbering the fee interest in the properties listed in
Schedule 3.19(a) as properties owned by the Credit Parties and, to the extent
required by the Administrative Agent, subject to the terms of the subject leases
and consent of the respective landlords thereto, the leasehold interest in the
properties listed in Schedule 3.19(a) as properties that are warehouses, plants
or other real properties material to the conduct of the Credit Parties’ business
and are leased by the Credit Parties (each a “Mortgaged Property” and
collectively the “Mortgaged Properties”);

     (ii) a title report in respect of each of the Mortgaged Properties;

     (iii) with respect to each Mortgaged Property, an ALTA mortgagee title
insurance policies issued by a title insurance company (the “Title Insurance
Company”) selected by the Administrative Agent (the “Mortgage Policies”), in
amounts satisfactory to the Administrative Agent, assuring the Administrative
Agent that each of the Mortgage Instruments creates a valid and enforceable
first priority mortgage lien on the applicable Mortgaged Property, free and
clear of all defects and encumbrances except Permitted Liens, which Mortgage
Policies shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall provide for affirmative insurance and such
reinsurance as the Administrative Agent may reasonably request, all of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent;

     (iv) evidence as to (A) whether any Mortgaged Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (B) if any Mortgaged Property
is a Flood Hazard Property, (1) whether the community in which such Mortgaged
Property is located is participating in the National Flood Insurance Program,
(2) the applicable Credit Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (y) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (z) as to whether the

68



--------------------------------------------------------------------------------



 



community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance of the Credit Parties and their Subsidiaries
evidencing flood insurance reasonably satisfactory to the Administrative Agent
and naming the Administrative Agent as loss payee on behalf of the Lenders;

     (v) maps or plats of an as-built survey of the sites of the material
Mortgaged Properties certified to the Administrative Agent and the Title
Insurance Company in a manner reasonably satisfactory to them, dated a date
satisfactory to each of the Administrative Agent and the Title Insurance Company
by an independent professional licensed land surveyor reasonably satisfactory to
each of the Administrative Agent and the Title Insurance Company, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 1992, and,
without limiting the generality of the foregoing, there shall be surveyed and
shown on such maps, plats or surveys the following: (A) the locations on such
sites of all the buildings, structures and other improvements and the
established building setback lines; (B) the lines of streets abutting the sites
and width thereof; (C) all access and other easements appurtenant to the sites
necessary to use the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; and (F) if the site is
described as being on a filed map, a legend relating the survey to said map;

     (vi) satisfactory environmental reviews of all manufacturing facilities and
all other material real property in the United States owned by the Borrower or
any of its Domestic Subsidiaries or by the Acquired Business, including but not
limited to Phase I environmental assessments, together with reliance letters in
favor of the Lenders;

     (vii) opinions of counsel to the Credit Parties for each jurisdiction in
which the Mortgaged Properties are located; and

     (viii) to the extent available, zoning letters from each municipality or
other Governmental Authority for each jurisdiction in which the Mortgaged
Properties are located.

     (g) Insurance. The Administrative Agent shall have received a summary
report regarding the Borrower’s insurance status and coverage, with the scope
and results of such report to be reasonably acceptable to the Administrative
Agent. The Administrative Agent shall have received certificates of insurance
evidencing liability

69



--------------------------------------------------------------------------------



 



and casualty insurance meeting the requirements set forth herein or in the
Security Documents and business interruption insurance satisfactory to the
Administrative Agent. The Administrative Agent shall be named as loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled.

     (h) Fees. The Administrative Agent and the Lenders shall have received all
fees, if any, owing pursuant to the Fee Letter and Section 2.5.

     (i) Litigation. There shall not exist any pending or overtly threatened
litigation, investigation, bankruptcy or insolvency, injunction, order or claim
affecting or relating to any Credit Party or any of its Subsidiaries, the
Acquired Business, this Agreement and the other Credit Documents or the
Acquisition, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date which could reasonably be expected to have
a Material Adverse Effect.

     (j) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate executed by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of each of the Borrower
and the Guarantors in each case after giving effect to the Acquisition and the
initial borrowings under the Credit Documents, in substantially the form of
Schedule 4.1-2 hereto.

     (k) Account Designation Letter. The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1-1
hereto.

     (l) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with respect to the Revolving Loans to be made on the
Closing Date.

     (m) Corporate Structure. The number of shares of each class of Capital
Stock issued and outstanding and the ownership thereof of the Credit Parties and
their Subsidiaries as of the Closing Date (after giving effect to the
Acquisition) shall be as described in Schedule 3.12 and Schedule 3.29, and shall
otherwise be reasonably satisfactory to the Administrative Agent. The
Administrative Agent and the Lenders shall be reasonably satisfied with the
management of the Credit Parties and their Subsidiaries and of the Acquired
Business and with all legal, tax, accounting, business and other matters
relating to the Acquisition or to the Credit Parties and their Subsidiaries or
the Acquired Business, in each case after giving effect to the Acquisition.

     (n) Acquisition Documents. The Administrative Agent shall have reviewed and
approved in their reasonable discretion certified copies of all of the
Acquisition Documents and there shall not have been any material modification,
amendment, supplement or waiver

70



--------------------------------------------------------------------------------



 



to the Acquisition Documents without the prior written consent of the
Administrative Agent, including, but not limited to, any modification,
amendment, supplement or waiver relating to the amount or type of consideration
to be paid in connection with the Acquisition and the contents of all disclosure
schedules and exhibits, and the Acquisition shall have been consummated in
accordance with the terms of the Acquisition Documents (without waiver of any
material conditions precedent to the obligations of any party thereto) for an
aggregate purchase price not exceeding $129,500,000 (including fees and expenses
payable in connection therewith and approximately $47,000,000 in aggregate
Rebate Payments).

     (o) Acquired Business Financials; Industry Report. The Administrative Agent
shall have received (i) the financial information described in Section 3.1 and
an industry report prepared by Understanding and Solutions, all of which shall
be in form and substance satisfactory to the Administrative Agent.

     (p) Consents. The Administrative Agent shall have received evidence that
all governmental, shareholder, board of director and material third party
consents and approvals necessary in connection with the financings and other
transactions contemplated hereby (including the Acquisition) have been obtained
and all applicable waiting periods have expired without any action being taken
by any authority that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of such
transactions.

     (q) Compliance with Laws. The financings and other transactions
contemplated hereby shall be in compliance in all material respects with all
applicable laws and regulations (including all applicable securities and banking
laws, rules and regulations).

     (r) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to any Credit Party or any of its Subsidiaries.

     (s) Material Adverse Effect. No material adverse change shall have occurred
since December 31, 2004 in the business, properties, prospects, operations,
regulatory environment or condition (financial or otherwise) of the Credit
Parties and their Subsidiaries taken as a whole. There shall have been no event
and there shall exist no condition or state of facts that could reasonably be
expected to have a Material Adverse Effect.

     (t) [Intentionally Omitted].

     (u) Adjusted Leverage Ratio. After giving effect to the Acquisition and the
closing of this Agreement the ratio of Funded Debt to Consolidated EBITDA (as
reasonably determined by the Administrative Agent) of the Credit Parties and
their Subsidiaries and the Acquired Business shall not exceed 3.30 to 1.0 as of
the Closing Date.

71



--------------------------------------------------------------------------------



 



     (v) Minimum Consolidated EBITDA. The Administrative Agent shall have
received evidence reasonably satisfactory thereto provided by the Borrower that
Consolidated EBITDA is not less than $29,000,000.

     (w) Cash Collateral. The Administrative Agent shall have received the Cash
Collateral in an amount and in the manner set forth in the Cash Collateral
Account Agreement.

     (x) Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements and Projections referred to in
Section 3.1 hereof and such financial statements and Projections shall be in
form and substance reasonably satisfactory to the Administrative Agent.

     (y) Due Diligence. The Administrative Agent shall have completed in form
and scope satisfactory thereto its business, legal and environmental due
diligence on the Borrower, the Acquired Business and their respective
subsidiaries.

     (z) Termination of Existing Indebtedness. All existing Indebtedness for
borrowed money of the Credit Parties and their Subsidiaries and the Acquired
Business (other than the Indebtedness listed on Schedule 6.1(b)) shall have been
repaid in full and terminated and all Liens and guarantees relating thereto
shall have been terminated.

     (aa) Officer’s Certificates. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date stating that (i) no action, suit, investigation or proceeding is pending
or, to the knowledge of any Credit Party, threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Credit
Party or the Acquisition or any other transaction contemplated by the Credit
Documents and the Acquisition Documents, if such action, suit, investigation or
proceeding could reasonably be expected to have a Material Adverse Effect and
(ii) immediately after giving effect to this Credit Agreement (including the
initial Extensions of Credit hereunder), the other Credit Documents, the
Acquisition and the Acquisition Documents and all the transactions contemplated
therein or thereby to occur on such date, (A) no Default or Event of Default
exists, (B) all representations and warranties contained herein and in the other
Credit Documents are true and correct in all material respects and (C) the
Credit Parties are in pro forma compliance with each of the initial financial
covenants set forth in Section 5.9 as of March 31, 2005.

     (bb) Patriot Act Certificate. The Administrative Agent shall have received
a certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrower that sets forth information required by the Patriot Act
including, without limitation, the identity of the Borrower, the name and
address of the Borrower and other information that will allow the Administrative
Agent or any Lender, as applicable, to identify such Borrower in accordance with
the Patriot Act.

72



--------------------------------------------------------------------------------



 



     (cc) Additional Matters. All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.

     Section 4.2 Conditions to All Extensions of Credit.

     The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

     (a) Representations and Warranties. The representations and warranties made
by the Credit Parties herein, in the Security Documents or which are contained
in any certificate furnished at any time under or in connection herewith shall
be true and correct on and as of the date of such Extension of Credit as if made
on and as of such date, except to the extent such representations and warranties
are expressly made as of a specified date, in which event such representations
and warranties shall be true and correct as of such specified date.

     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.

     (c) Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof and any repayments or reimbursements being made contemporaneously
therewith), (i) the sum of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall not exceed the Aggregate Revolving
Committed Amount, (ii) the LOC Obligations shall not exceed the LOC Committed
Amount and (iii) the Swingline Loans shall not exceed the Swingline Committed
Amount.

     (d) Additional Conditions to Extensions of Credit. If such Extension of
Credit is made pursuant to Sections 2.1, 2.2, 2.3 or 2.4, all conditions set
forth in such Section shall have been satisfied.

     Each request for an Extension of Credit and each acceptance by the Borrower
of any such Extension of Credit shall be deemed to constitute a representation
and warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (d) of this Section have been
satisfied.

73



--------------------------------------------------------------------------------



 



ARTICLE V

AFFIRMATIVE COVENANTS

     The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations (other than contingent indemnity obligations that expressly survive
the termination of this Agreement), together with interest, Commitment Fees and
all other amounts owing to the Administrative Agent or any Lender hereunder, are
paid in full, the Credit Parties shall, and shall cause each of their
Subsidiaries, to:

     Section 5.1 Financial Statements.

     Furnish to the Administrative Agent (which will furnish to each of the
Lenders):

     (a) Annual Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower, a
copy of the Consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and the related
Consolidated and consolidating statements of income and retained earnings and of
cash flows of the Borrower and its consolidated Subsidiaries for such year,
audited (with respect to such Consolidated balance sheet and statements only) by
Ernst & Young, KPMG, LLP or another firm of independent certified public
accountants reasonably acceptable to the Administrative Agent, setting forth in
each case in comparative form the figures for the preceding fiscal year (after
the fiscal year ending December 31, 2005), reported on without a “going concern”
or like qualification or exception, or qualification indicating that the scope
of the audit was inadequate to permit such independent certified public
accountants to certify such financial statements without such qualification; and

     (b) Quarterly Financial Statements. As soon as available and in any event
within sixty (60) days after the end of each of the first three fiscal quarters
of the Borrower, a company-prepared Consolidated and consolidating balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such period
and related company-prepared Consolidated and consolidating statements of income
and retained earnings and of cash flows for the Borrower and its consolidated
Subsidiaries for such quarterly period and for the portion of the fiscal year
ending with such period, in each case setting forth in comparative form the
figures for the corresponding period or periods of the preceding fiscal year
(subject to normal recurring year-end audit adjustments); and

     (c) Monthly Financial Statements. As soon as available and in any event
within forty-five (45) days after the end of each month of the Borrower (other
than at the end of a fiscal quarter, in which case sixty (60) days after the end
thereof), a company-prepared consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period and related
company-prepared consolidated statements of income for the Borrower and its
consolidated Subsidiaries for such monthly period and

74



--------------------------------------------------------------------------------



 



for the portion of the fiscal year ending with such period, in each case setting
forth in comparative form consolidated figures for the corresponding period or
periods of the preceding fiscal year (subject to normal recurring year-end audit
adjustments);

     (d) Annual Financial Plans. As soon as practicable and in any event within
forty-five (45) days after the end of each fiscal year, a Consolidated and
consolidating budget and cash flow projections prepared on a quarterly basis of
the Borrower and its Subsidiaries for such fiscal year, in form and detail
reasonably acceptable to the Administrative Agent, such budget to be prepared by
the Borrower in a manner consistent with GAAP and to include an operating and
capital budget. Such budget shall be accompanied by a certificate of the chief
financial officer of the Borrower to the effect that the budget and other
financial data are based on reasonable estimates and assumptions, all of which
are fair in light of the conditions which existed at the time the budget was
made, have been prepared on the basis of the assumptions stated therein, and
reflect, as of the time so furnished, the reasonable estimate of the Borrower
and its Subsidiaries of the budgeted results of the operations and other
information budgeted therein (it being understood that the projections contained
in such budget and other financial data are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Borrower and its
Subsidiaries and that no assurance is given by the Borrower and its Subsidiaries
that such projections will be realized);

     (e) June Financials. As soon as available and in any event within
seventy-five (75) days after the end of each four fiscal quarter period of the
Borrower ending June 30, a company-prepared Consolidated and consolidating
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such period and related company-prepared Consolidated and consolidating
statements of income and retained earnings and of cash flows for the Borrower
and its consolidated Subsidiaries for such period, in each case setting forth in
comparative form the figures for the corresponding period or periods of the
preceding fiscal year (subject to normal recurring year-end audit adjustments);

all such financial statements to fairly present in all material respects the
financial condition and results from operations of the entities and for the
periods specified and to be prepared in reasonable detail and in accordance with
GAAP (subject, in the case of interim statements, to normal recurring year-end
audit adjustments and the absence of footnotes) applied consistently throughout
the periods reflected therein.

     Section 5.2 Certificates; Other Information.

     Furnish to the Administrative Agent (which will furnish to each of the
Lenders):

     (a) on the date the financial statements referred to in Section 5.1(a)
above are required to be delivered pursuant to such Section, if available and
not prohibitively expensive, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

75



--------------------------------------------------------------------------------



 



     (b) concurrently with the delivery of the financial statements referred to
in Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer
substantially in the form of Schedule 5.2(b) (i) stating that (A) such financial
statements present fairly the financial position of the Borrower and its
consolidated Subsidiaries for the periods indicated in conformity with GAAP
applied on a consistent basis, (B) each of the Credit Parties during such period
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition, contained in
this Credit Agreement to be observed, performed or satisfied by it, and (C) such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, and (ii) providing calculations in
reasonable detail required to indicate compliance with Section 5.9 as of the
last day of such period;

     (c) within ninety (90) days after the end of each fiscal year of the
Borrower, a certificate containing information regarding the amount of all Asset
Dispositions, Debt Issuances, and Equity Issuances that were made during the
prior fiscal year and amounts received in connection with any Recovery Event
during the prior fiscal year;

     (d) promptly upon receipt thereof, a copy of any final report or
“management letter” submitted by independent accountants to any Credit Party or
any of its Subsidiaries in connection with any annual, interim or special audit
of the books of such Person, unless such accountants object to the delivery
thereof to the Administrative Agent or the Lenders;

     (e) concurrently with the delivery of the financial statements referred to
in Section 5.1(a) above (or more frequently at the Borrower’s discretion), an
updated copy of Schedule 3.12 and Schedule 3.16;

     (f) promptly upon mailing thereof, copies of all reports (other than those
otherwise provided pursuant to Section 5.1 and those which are of a promotional
nature) and other financial information which the Borrower sends to its
shareholders, and promptly upon the filing thereof, copies of all financial
statements and non-confidential reports which the Borrower may make to, or file
with the Securities and Exchange Commission or any successor or analogous
Governmental Authority;

     (g) promptly any regulatory reports or public filings relating to any
Credit Party;

     (h) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request; and

     (i) concurrently with the delivery of the financial statements referred to
in Section 5.1(h) above, a certificate of a Responsible Officer (i) stating that
(A) such financial statements present fairly the financial position of the
Borrower and its consolidated Subsidiaries for the period indicated in
conformity with GAAP applied on a

76



--------------------------------------------------------------------------------



 



consistent basis, and (ii) providing calculations in reasonable detail
demonstrating the Excess Cash Flow of the Borrower for the period indicated.

     Section 5.3 Payment of Obligations.

     Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, in accordance with industry practice
(subject, where applicable, to specified grace periods) all its income taxes and
other material taxes (Federal, state, local and any other taxes) and other
material obligations and liabilities of whatever nature and any additional costs
that are imposed as a result of any failure to so pay, discharge or otherwise
satisfy such taxes, obligations and liabilities, except when the amount or
validity of any such taxes, obligations and liabilities is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Credit Parties (or, in the case of Foreign Subsidiaries with significant
operations outside the United States of America, generally accepted accounting
principles in effect from time to time in their respective jurisdictions of
incorporation).

     Section 5.4 Conduct of Business and Maintenance of Existence.

     Continue to engage in business of the same general type as now conducted by
it on the Closing Date and preserve, renew and keep in full force and effect its
organizational existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except as otherwise permitted pursuant to Section 6.4; comply with all
Contractual Obligations and Requirements of Law applicable to it except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

     Section 5.5 Maintenance of Property; Insurance.

     (a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear, damage by casualty and
obsolescence excepted, and subject to any actions taken pursuant to
Section 6.4);

     (b) Maintain with financially sound and reputable insurance companies
insurance on all its material property (including, without limitation, its
material tangible Collateral) in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business; and furnish to the Administrative
Agent, upon written request, full information as to the insurance carried;
provided, however, that the Credit Parties and their Subsidiaries may maintain
self insurance plans to the extent companies of similar size and in similar
businesses do so. The Administrative Agent shall be named as loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree (unless otherwise consented to by the
Administrative Agent), by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent thirty (30) days prior

77



--------------------------------------------------------------------------------



 



written notice before any such policy or policies shall be altered or canceled.
The Borrower shall provide prompt written notice to the Administrative Agent of
the cancellation of any insurance maintained in accordance with this
Section 5.5(b), unless such notification has previously been provided by the
applicable provider of such insurance policy; and

     (c) In case of any material loss, damage to or destruction of a material
portion of the Collateral, such Credit Party shall promptly give written notice
thereof to the Administrative Agent generally describing the nature and extent
of such damage or destruction. In case of any loss, damage to or destruction of
a material portion of the Collateral, such Credit Party, whether or not the
insurance proceeds, if any, received on account of such damage or destruction
shall be sufficient for that purpose, at such Credit Party’s cost and expense,
will promptly repair or replace the Collateral of such Credit Party so lost,
damaged or destroyed unless such Credit Party takes any action permitted by
Section 6.4.

     Section 5.6 Inspection of Property; Books and Records; Discussions.

     Keep proper books of records and account in which complete entries in
conformity with GAAP and all Requirements of Law shall be made of its dealings
and transactions in relation to its businesses and activities; and permit,
during regular business hours and upon reasonable prior notice by the
Administrative Agent, the Administrative Agent (which may be accompanied by any
Lender) to visit and inspect any of its properties and examine and make
abstracts from any of its books and records (other than materials protected by
the attorney-client privilege and materials which the Borrower may not disclose
without violation of a confidentiality obligation binding upon it) at any
reasonable time and as often as may reasonably be desired, and to discuss the
business, operations, properties and financial and other condition of the Credit
Parties and their Subsidiaries with officers and employees of the Credit Parties
and their Subsidiaries and with its independent certified public accountants (it
being acknowledged and agreed that, so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower shall be afforded the
reasonable opportunity to participate in any such discussion). Prior to the
occurrence and continuance of a Default or Event of Default, the first such
visit and/or inspection in each calendar year shall be at the Borrower’s
expense, with each subsequent visit and inspection in such calendar year at the
Lenders’ expense. After the occurrence and during the continuance of Default or
Event of Default, all such visits and inspections shall be at the Borrower’s
expense.

     Section 5.7 Notices.

     Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

     (a) promptly, but in any event within two (2) Business Days after a
Responsible Officer of the Borrower has knowledge thereof the occurrence of any
Default or Event of Default;

78



--------------------------------------------------------------------------------



 



     (b) promptly, any default or event of default under any Contractual
Obligation of any Credit Party or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect or involve a monetary claim in
excess of $1,000,000;

     (c) promptly, any litigation, or any investigation or proceeding known to a
Credit Party, affecting any Credit Party or any of its Subsidiaries (i) which
could reasonably be expected to be adversely determined and, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
involve a monetary claim in excess of $1,000,000, (ii) affecting or with respect
to this Agreement or any other Credit Document or (iii) involving an
environmental claim or potential liability under Environmental Laws in excess of
$1,000,000;

     (d) as soon as possible and in any event within thirty (30) days after a
Responsible Officer of the Borrower has knowledge thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or any Credit Party or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the termination of any Plan or the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Multiemployer Plan;

     (e) any notice of any material violation of any Requirement of Law received
by any Credit Party or any of its Subsidiaries from any Governmental Authority
(including, without limitation, any notice of violation of Environmental Laws);

     (f) any labor controversy that has resulted in, or could reasonably be
expected to result in, a strike or other work action against any Credit Party or
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect; and

     (g) promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto. In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.

     Section 5.8 Environmental Laws.

     (a) Comply in all material respects with all applicable Environmental Laws
and obtain and comply in all material respects with and maintain any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;

79



--------------------------------------------------------------------------------



 



     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect; and

     (c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Credit Party or any of its
Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence, bad faith or willful
misconduct of the party seeking indemnification therefor. The agreements in this
paragraph shall survive repayment of the Notes and all other amounts payable
hereunder.

     Section 5.9 Financial Covenants.

     Commencing on the day immediately following the Closing Date, each of the
Credit Parties shall, and shall cause each of its Subsidiaries to, comply with
the following financial covenants:

     (a) Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Borrower occurring during the periods indicated below, shall be
less than or equal to the following:

                    Fiscal Quarter Ending     Required Ratio      
September 30, 2005
      3.30 to 1.00      
December 31, 2005
      2.85 to 1.00      
March 31, 2006
      2.75 to 1.00      
June 30, 2006 and September 30, 2006
      2.25 to 1.00      
December 31, 2006 and thereafter
      2.00 to 1.00      

     (b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the
last day of each fiscal quarter of the Borrower occurring during the periods
indicated below, shall be greater than or equal to the following:

80



--------------------------------------------------------------------------------



 



                    Fiscal Quarter Ending     Required Ratio      
September 30, 2005 through December 31, 2007
      1.10 to 1.00      
Thereafter
      1.25 to 1.00      

     (c) Consolidated Capital Expenditures. Consolidated Capital Expenditures as
of the end of each period set forth below shall be less than or equal to the
following:

                    Period     Amount      
Closing Date through 6/30/06
    $ 16,000,000      
7/1/06 through 6/30/07
    $ 18,000,000      
7/1/07 through 6/30/08
    $ 10,000,000      
7/1/08 through 6/30/09
    $ 10,000,000      
7/1/09 through 6/30/10
    $ 10,000,000      

     Section 5.10 Additional Subsidiary Guarantors.

     The Credit Parties will cause each of their Domestic Subsidiaries, whether
newly formed, after acquired or otherwise existing, and any other Subsidiary to
become a Guarantor hereunder by way of execution of a Joinder Agreement. The
guaranty obligations of any such Additional Credit Party shall be secured by,
among other things, the Collateral of the Additional Credit Party and such
Domestic Subsidiary shall execute and deliver to the Administrative Agent such
Security Documents, legal opinions and related documents as the Administrative
Agent may reasonably request with respect to such Collateral.

     Section 5.11 Compliance with Law.

     Each Credit Party will, and will cause each of its Subsidiaries to
(i) observe and remain in compliance with all applicable Requirements of Law and
maintain in full force and effect all permits, authorizations, registrations and
consents from any Governmental Authority, in each case applicable to the conduct
of its business and (ii) keep in full force and effect all licenses,
certifications or accreditations necessary for any Property to carry on its
business.

     Section 5.12 Pledged Assets.

     (a) Each Credit Party will, and will cause each of its Domestic
Subsidiaries to, be subject at all times to a first priority, perfected Lien
with respect to all of such Domestic Subsidiary’s real property and tangible and
intangible personal property (other than the Excluded Assets and subject in each
case to Permitted Liens) in favor of the Administrative Agent pursuant to the
terms and conditions of the Security Documents or such other security documents
as the Administrative Agent shall reasonably request; provided, that the Credit
Parties shall not be required to pledge more than 65% of the Capital Stock of
their first-tier Foreign Subsidiaries.

81



--------------------------------------------------------------------------------



 



     (b) Each Credit Party shall cause the Cash Collateral to be pledged to the
Administrative Agent for the benefit of the Lenders from the Closing date until
such Cash Collateral is released as provided for herein. So long as no Default
or Event of Default then exists or would otherwise result therefrom and to the
extent the Borrower can demonstrate compliance with the financial covenants set
forth in Section 5.9 on a pro forma basis as of any such date of determination
after giving effect to the following release, (i) from and after June 30, 2006,
$8,250,000 of the Cash Collateral shall be released by the Administrative Agent
to the Parent provided (x) the first two Rebate Payments totaling $13,955,000
have been paid to the Sellers, (y) the Administrative Agent shall have received
the final financial statements (including balance sheets) of the Acquired
Business and its subsidiaries’ historical results for the fiscal years 2004 and
2005 in each case audited by a nationally recognized independent accounting firm
and in form and substance satisfactory to the Administrative Agent and (z) the
Borrower can demonstrate that the Leverage Ratio of the Borrower and its
Subsidiaries is less than 2.00 to 1.00 for two consecutive fiscal quarters and
(ii) on June 30, 2007, the Administrative Agent shall release the remaining
balance of the Cash Collateral to the Parent.

     Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights.

     (a) Notify the Administrative Agent promptly if it knows or has reason to
know that any application, letters patent or registration relating to any
Patent, Patent License, Trademark or Trademark License of the Credit Parties or
any of their Subsidiaries may become abandoned, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding a Credit Party’s or any of its
Subsidiary’s ownership of any Patent or Trademark, its right to patent or
register the same, or to enforce, keep and maintain the same, or its rights
under any Patent License or Trademark License.

     (b) Notify the Administrative Agent promptly after it knows or has reason
to know of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in any court) regarding any Copyright or Copyright License of the
Credit Parties or any of their Subsidiaries, whether (i) such Copyright or
Copyright License may become invalid or unenforceable prior to its expiration or
termination, or (ii) such Credit Party’s or any of its Subsidiary’s ownership of
such Copyright, its right to register the same or to enforce, keep and maintain
the same, or its rights under such Copyright License, may become affected.

     (c) (i) Promptly notify the Administrative Agent of any filing by any
Credit Party or any of its Subsidiaries, either itself or through any agent,
employee, licensee or designee (but in no event later than the fifteenth day
following such filing), of any application for registration of any Intellectual
Property with the United States Copyright Office or United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof.

82



--------------------------------------------------------------------------------



 



     (ii) Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Section 5.1 hereof, provide the
Administrative Agent and its counsel a complete and correct list of all
Intellectual Property owned by or licensed to the Credit Parties or any of their
Subsidiaries other than Intellectual Property previously disclosed in writing to
the Administrative Agent and the Lenders on Schedule 3.16 or otherwise.

     (iii) Upon request of the Administrative Agent, execute and deliver any and
all agreements, instruments, documents, and papers as the Administrative Agent
may reasonably request to evidence the Administrative Agent’s security interest
in the Intellectual Property referred to in clauses (i) and (ii) and the general
intangibles relating thereto or represented thereby, including, without
limitation, the goodwill of the Credit Parties and their Subsidiaries relating
thereto or represented thereby (or such other Intellectual Property or the
general intangibles relating thereto or represented thereby as the
Administrative Agent may reasonably request).

     (d) Take all actions that are reasonably necessary (including, without
limitation, in any proceeding before the United States Patent and Trademark
Office or the United States Copyright Office) to maintain each material item of
Intellectual Property of the Credit Parties and their Subsidiaries, including,
without limitation, payment of maintenance fees, filing of applications for
renewal, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings.

     (e) In the event that any Credit Party becomes aware that any Intellectual
Property is infringed, misappropriated or diluted by a third party in any
material respect, notify the Administrative Agent promptly after it learns
thereof and, unless the Credit Parties shall reasonably determine that such
Intellectual Property is not material to the business of the Credit Parties and
their Subsidiaries taken as a whole, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as the
Credit Parties shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property.

     Section 5.14 Further Assurances.

     Upon the request of the Administrative Agent, promptly perform or cause to
be performed any and all acts and execute or cause to be executed any and all
documents for filing under the provisions of the Uniform Commercial Code or any
other Requirement of Law which are necessary or advisable to maintain in favor
of the Administrative Agent, for the benefit of the Lenders, Liens on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law.

83



--------------------------------------------------------------------------------



 



     Section 5.15 Foreign Collateral Documents.

     Beginning June 30, 2005, the Credit Parties shall deliver to the
Administrative Agent such Foreign Collateral Documents as the Administrative
Agent deems reasonably necessary or appropriate under the laws of each
applicable jurisdiction to grant to the Administrative Agent a first priority
perfected security interest in the Capital Stock of each first-tier Foreign
Subsidiary of the Borrower and the other Credit Parties. If necessary, the
parties hereto shall enter into an amendment to this Agreement deemed reasonably
necessary or appropriate by the Administrative Agent to facilitate the granting,
perfection or enforcement of the Administrative Agent’s security interest in
such Capital Stock, including, without limitation, amendments adding the concept
of parallel debt and powers of attorney.

     Section 5.16 Post Closing Environmental Samples.

     Within sixty (60) days following the Closing Date, the Borrower will
deliver or cause to be delivered to the Administrative Agent (a) an analysis of
soil and groundwater samples in the area of the 15,000-gallon underground
storage tank removed in 1986 and (b) an analysis of groundwater samples in the
area of the 110,000-gallon fuel oil aboveground storage tank.

ARTICLE VI

NEGATIVE COVENANTS

     The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations (other than contingent indemnity obligations that expressly survive
the termination of this Agreement), together with interest, Commitment Fee and
all other amounts owing to the Administrative Agent or any Lender hereunder, are
paid in full that:

     Section 6.1 Indebtedness.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Indebtedness, except:

     (a) Indebtedness arising or existing under this Agreement and the other
Credit Documents;

     (b) Indebtedness of the Borrower and its Subsidiaries existing as of the
Closing Date set forth on Schedule 6.1(b) hereto and renewals, refinancings or
extensions thereof in a principal amount not in excess of that outstanding as of
the date of such renewal, refinancing or extension;

     (c) Indebtedness of the Borrower and its Subsidiaries incurred after the
Closing Date consisting of Capital Leases or Indebtedness incurred to provide
all or a

84



--------------------------------------------------------------------------------



 



portion of the purchase price or cost of construction or improvement of an asset
provided that (i) such Indebtedness when incurred shall not exceed the lesser of
(x) the purchase price for such asset or cost of construction or improvement of
such asset or (y) the fair market value of the asset purchased, constructed or
improved at the time of such acquisition, construction or improvement; (ii) no
such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing; and
(iii) the total amount of all such Indebtedness shall not exceed $1,000,000 at
any time outstanding (provided, that the total amount of all such Indebtedness
may exceed $1,000,000 if the Borrower voluntarily prepays the Term Loan dollar
for dollar by the amount of such excess at the time of the incurrence of such
Indebtedness, with such prepayment to be applied in accordance with the
provision of Section 2.7(a));

     (d) (i) Unsecured intercompany Indebtedness among the Credit Parties,
provided that any such Indebtedness shall be (x) fully subordinated to the
Credit Party Obligations hereunder on terms reasonably satisfactory to the
Administrative Agent and (y) if such Indebtedness is evidenced by promissory
notes, such promissory notes shall be pledged to the Administrative Agent as
Collateral for the Credit Party Obligations, (ii) unsecured intercompany
Indebtedness among Foreign Subsidiaries and (iii) Indebtedness owed by a Foreign
Subsidiary to a Credit Party;

     (e) Indebtedness and obligations owing under Hedging Agreements entered
into pursuant to Section 5.13 and other Hedging Agreements entered into by the
Credit Parties in order to manage existing or anticipated interest rate,
exchange rate or commodity price risks and not for speculative purposes;

     (f) Indebtedness and obligations of Credit Parties owing under documentary
letters of credit for the purchase of goods or other merchandise (but not under
standby, direct pay or other letters of credit except for the Letters of Credit
hereunder) generally;

     (g) Pension liabilities of the German Subsidiaries to the extent that funds
have been escrowed on the Closing Date in a Pension and Employee Loans Escrow
Fund;

     (h) Employee loan obligations of the German Subsidiaries existing (i) on
the Closing Date to the extent that funds have been escrowed on the Closing Date
in a Pension and Employee Loans Escrow Fund and (ii) after the Closing Date to
the extent that funds have been escrowed at the time of the extension of the
employee loans in a manner satisfactory to the Administrative Agent, in an
aggregate amount of up to $5,000,000; and

     (i) Guaranty Obligations in respect of Indebtedness of a Credit Party to
the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section 6.1.

85



--------------------------------------------------------------------------------



 



     Section 6.2 Liens.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.

     Section 6.3 Nature of Business.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
alter the character of its business in any material respect from that conducted
(including substantially similar lines of business and any incidental activities
reasonably related thereto) as of the Closing Date or, if such Subsidiary did
not exist as of the Closing Date, as of the date it became a Credit Party.

     Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,

     (a) dissolve, liquidate or wind up its affairs, consolidate or merge with
another Person, or sell, transfer, lease or otherwise dispose of its property or
assets or agree to do so at a future time except the following, without
duplication, shall be expressly permitted:

     (i) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business;

     (ii) the sale, transfer or other disposition of Cash Equivalents;

     (iii) (A) the disposition of property or assets as a direct result of a
Recovery Event or (B) the sale, lease, transfer or other disposition of
machinery, parts and equipment no longer used or useful in the conduct of the
business of the Borrower or any of its Subsidiaries, so long as the net proceeds
therefrom are used to replace such machinery, parts and equipment or to purchase
or otherwise acquire new assets or property within 180 days of receipt of the
net proceeds or such longer period, in the case of a Recovery Event, as may be
reasonably agreed to by the Administrative Agent;

     (iv) the sale, lease or transfer of property or assets (for fair market
value) between the Borrower and any Guarantor;

     (v) the sale, lease or transfer of property or assets from a Credit Party
other than the Borrower to another Credit Party;

     (vi) the sale, lease or transfer of property or assets not to exceed
$1,000,000 in the aggregate in any fiscal year;

86



--------------------------------------------------------------------------------



 



     (vii) the voluntary termination of Hedging Agreements;

     (viii) the merger or consolidation of a Credit Party with and into another
Credit Party; provided that if the Borrower is a party thereto, the Borrower
will be the surviving entity; and

     (ix) the merger of Universal Manufacturing & Logistics GmbH with and into
Blitz 05-106 GmbH.

provided, that, in the case of clauses (i), (ii), (iii) and (vi) above, at least
80% of the consideration received therefor by the Borrower or any other Credit
Party is in the form of cash (or a receivable which shall result in the payment
of cash) or Cash Equivalents; provided, further, that with respect to sales of
assets permitted hereunder only, the Administrative Agent shall be entitled,
without the consent of the Required Lenders, to release its Liens relating to
the particular assets sold; or

     (b) (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person (other than
purchases or other acquisitions of inventory, leases, materials, property and
equipment in the ordinary course of business, except as otherwise limited or
prohibited herein) or (ii) enter into any transaction of merger or
consolidation, except for (A) investments or acquisitions permitted pursuant to
Section 6.5, (B) the merger or consolidation of a Credit Party with and into
another Credit Party; provided that if the Borrower is a party thereto, the
Borrower will be the surviving entity, and (C) the merger of Universal
Manufacturing & Logistics GmbH with and into Blitz 05-106 GmbH.

     Section 6.5 Advances, Investments and Loans.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
make any Investment except for Permitted Investments.

     Section 6.6 Transactions with Affiliates.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with any officer, director or Affiliate (other than
with any Credit Party or any Subsidiary of any Credit Party) other than on terms
and conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director or
Affiliate; provided, however, that the following shall be permitted:
(A) reasonable fees and compensation paid to officers, directors, employees,
agents or consultants of the Credit Parties or any of their Subsidiaries as
determined in good faith by the Borrower’s board of directors or senior
officers; and (B) reasonable indemnification provided on behalf of officers,
directors, employees, agents or consultants of the Credit Parties or any of
their Subsidiaries as determined in good faith by the Borrower’s board of
directors or senior officers.

87



--------------------------------------------------------------------------------



 



     Section 6.7 Ownership of Subsidiaries; Restrictions.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
create, form or acquire any Subsidiaries, except for (a) Domestic Subsidiaries
which (i) engage in the same line of business as the Borrower and its
consolidated Subsidiaries as of the Closing Date and (ii) are joined as
Additional Credit Parties in accordance with the terms hereof, (b) a company
owned by the Borrower formed under the laws of The Netherlands (the “Dutch
Holding Company”) to act as a holding company for certain Foreign Subsidiaries
of the Borrower and (c) other Foreign Subsidiaries which (i) engage in the same
line of business as the Borrower and its consolidated Subsidiaries as of the
Closing Date and (ii) are financed by Investments made by Subsidiaries of the
Borrower which are not Credit Parties. The Borrower will not sell, transfer,
pledge or otherwise dispose of any Capital Stock or other equity interests in
any of its Subsidiaries, nor will it permit any of its Subsidiaries to issue,
sell, transfer, pledge or otherwise dispose of any of their Capital Stock or
other equity interests, except (i) for issuances and sales of Capital Stock to
the Borrower or any other Credit Party, (ii) issuances or sales of Capital Stock
by any Foreign Subsidiary to another Foreign Subsidiary or in accordance with
local law requirements and (iii) in a transaction permitted by Section 6.4.

     Section 6.8 Fiscal Year; Organizational Documents; Material Contracts;
Subordinated Indebtedness.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
change its fiscal year other than to a fiscal year ending December 31. Each of
the Credit Parties will not, nor will it permit any Subsidiary to, amend, modify
or change its articles of incorporation (or corporate charter or other similar
organizational document) or bylaws (or other similar document) or change its
accounting method (except in accordance with GAAP) in any manner materially
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders. Each of the Credit Parties will not, nor will it permit any
Subsidiary to, without the prior written consent of the Administrative Agent,
amend, modify, cancel or terminate or fail to renew or extend or permit the
amendment, modification, cancellation or termination of any of the Material
Contracts or Acquisition Documents, except in the event that such amendments,
modifications, cancellations or terminations could not reasonably be expected to
have a Material Adverse Effect. The Credit Parties will not, without the prior
written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
Subordinated Indebtedness or of any documentation governing or evidencing such
Subordinated Indebtedness in a manner that is adverse to the interests of the
Lenders or the issuer of such Subordinated Indebtedness.

     Section 6.9 Limitation on Restricted Actions.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
any Credit Party, (c) make loans or advances to any Credit Party, (d) sell,
lease or transfer any of its properties or

88



--------------------------------------------------------------------------------



 



assets to any Credit Party, or (e) act as a Guarantor and pledge its assets
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except for such encumbrances or restrictions
existing under or by reason of (i) this Agreement and the other Credit
Documents, (ii) applicable law, (iii) any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (iv) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, and (v) any such encumbrance or restriction consisting of customary
non-assignment provisions in leases or licenses governing leasehold interests or
licenses, as applicable, to the extent such provisions restrict the transfer of
the lease or license, as applicable

     Section 6.10 Restricted Payments.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends or other distributions payable
to any Credit Party (directly or indirectly through Subsidiaries), (b) to make
the regularly scheduled Rebate Payments as set forth in the Supply Agreements in
effect as of the Closing Date and (c) to make annual distributions from the
Borrower to any member of the Borrower in accordance with the terms of the
Borrower’s operating agreement for the purpose of paying income taxes of such
member equal to the product of (i) the amount of income allocated to such member
by the Borrower for federal income tax purposes, multiplied by (ii) the rate
established by the Borrower’s board of directors in accordance with the terms of
the Borrower’s operating agreement, not to exceed 45%.

     Section 6.11 Sale Leasebacks.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Credit Party or any Subsidiary has sold or
transferred or is to sell or transfer to a Person which is not another Credit
Party or Subsidiary or (b) which any Credit Party or any Subsidiary intends to
use for substantially the same purpose as any other property which has been sold
or is to be sold or transferred by such Credit Party or such Subsidiary to
another Person which is not another Credit Party or Subsidiary in connection
with such lease.

     Section 6.12 No Further Negative Pledges.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (a) pursuant to this Agreement and the other Credit Documents,
(b) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 6.1(c), provided that any such restriction contained therein
relates only to the asset or assets constructed,

89



--------------------------------------------------------------------------------



 



improved or acquired in connection therewith, (c) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (d) customary non-assignment
provisions in leases or licenses governing leasehold interests or licenses, as
applicable, to the extent such provisions restrict the transfer of the lease or
license, as applicable, and (e) pursuant to any sale agreement entered into in
connection with any Asset Disposition permitted hereunder.

     Section 6.13 Operating Lease Obligations.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
enter into, assume or permit to exist any obligations for the payment of rent
under Operating Leases which in the aggregate for all such Persons would exceed
$2,000,000 in any fiscal year.

     Section 6.14 Restrictions on Parent.

     Notwithstanding any provision herein or in any other Credit Document to the
contrary, the Parent shall not (a) pay any cash dividends on its Capital Stock
or (ii) consummate any acquisition outside of the Parent’s existing lines of
business (including, the messaging business and the manufacturing and
distribution businesses of the Borrower) on or before June 30, 2006.

     Section 6.15 Deposit Account Control Agreements; Additional Bank Accounts.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
open, maintain or otherwise have any checking, savings or other accounts at any
bank or other financial institution, or any other account where money is or may
be deposited or maintained with any Person, other than (a) the accounts set
forth on Schedule 6.15, (b) demand deposit accounts established after the
Closing Date that are subject to a Deposit Account Control Agreement, (c) other
demand deposit accounts established after the Closing Date solely as payroll and
other zero balance accounts and (d) other deposit accounts established after the
Closing Date, so long as at any time the balance in any such account does not
exceed $100,000 and the aggregate balance in all such accounts does not exceed
$250,000. The Credit Parties shall use their best efforts to obtain Deposit
Account Control Agreements satisfactory to the Administrative Agent with respect
to each account set forth on Schedule 6.15 within thirty (30) days following the
Closing Date, except the zero balance accounts and payroll accounts set forth
thereon and to the extent otherwise determined by the Administrative Agent, and
if unable to obtain such a Deposit Account Control Agreement for any account,
shall close such account.

     Section 6.16 Release of Funds from Pension and Employee Loans Escrow Funds.

     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
use any of the funds in the Pension and Employee Loans Escrow Funds for any
purpose other than the payment of pension liabilities of the German Subsidiaries
on the Closing Date and repayment of employee loans in accordance with the
provisions of the employee loan programs of the German Subsidiaries.

90



--------------------------------------------------------------------------------



 



     Section 6.17 Sale of Universal Manufacturing & Logistics GmbH Prior to
Merger.

     The Borrower will not sell or permit the sale of Universal Manufacturing &
Logistics GmbH prior to the merger thereof with and into Blitz 05-106 GmbH.

ARTICLE VII

EVENTS OF DEFAULT

     Section 7.1 Events of Default.

     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

     (a) Payment Default. The Borrower shall fail to pay any principal on any
Loan when due in accordance with the terms thereof or hereof; or the Borrower
shall fail to reimburse the Issuing Lender for any LOC Obligations when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any fee or other amount payable hereunder when due in accordance
with the terms thereof or hereof and such failure shall continue unremedied for
three (3) Business Days (or any Guarantor shall fail to pay on the Guaranty in
respect of any of the foregoing or in respect of any other Guaranty Obligations
thereunder within the aforesaid period of time); or

     (b) Misrepresentation Default. Any representation or warranty made or
deemed made herein, in the Security Documents or in any of the other Credit
Documents or which is contained in any certificate, document or financial or
other written statement delivered pursuant hereto shall prove to have been
incorrect, false or misleading in any material respect on or as of the date made
or deemed made; or

     (c) Covenant Default. (i) Any Credit Party shall fail to perform, comply
with or observe any term, covenant or agreement applicable to it contained in
Sections 5.1, 5.2, 5.4, 5.7, 5.9, 5.11, 5.13 or Article VI hereof; or (ii) any
Credit Party shall fail to comply with any other covenant contained in this
Credit Agreement or the other Credit Documents or any other agreement, document
or instrument among any Credit Party, the Administrative Agent and the Lenders
or executed by any Credit Party in favor of the Administrative Agent or the
Lenders (other than as described in Sections 7.1(a) or 7.1(c)(i) above), and
such breach or failure to comply is not cured within thirty (30) days of its
occurrence; or

     (d) Cross Default. Any Credit Party or any of its Subsidiaries shall (i)
default in any payment of principal of or interest on any Indebtedness (other
than the Notes) in a principal amount outstanding of at least $1,000,000 in the
aggregate for the Credit Parties and their Subsidiaries beyond the period of
grace (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness was created; or (ii) default in the observance or
performance of any other agreement or condition relating

91



--------------------------------------------------------------------------------



 



to any Indebtedness in a principal amount outstanding of at least $1,000,000 in
the aggregate for the Credit Parties and their Subsidiaries or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity; or

     (e) Bankruptcy Default. (i) The Parent, the Borrower or any of their
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Parent, the Borrower or any Subsidiary
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any of the Parent, the Borrower or any of their
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Parent, the Borrower or any of their Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Parent, the Borrower or any of their Subsidiaries shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clauses (i), (ii), or (iii) above;
or (v) the Parent, the Borrower or any of their Subsidiaries shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

     (f) Judgment Default. One or more judgments or decrees shall be entered
against any Credit Party or any of its Subsidiaries involving in the aggregate a
liability (to the extent not paid when due or covered by insurance or by third
party indemnification for which funds have been deposited into escrow) of
$1,000,000 or more and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or

     (g) ERISA Default. (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of any Credit Party or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with

92



--------------------------------------------------------------------------------



 



respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Credit Party or any of its Subsidiaries or any Commonly Controlled Entity shall,
or in the reasonable opinion of the Required Lenders is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

     (h) Change of Control Default. There shall occur a Change of Control; or

     (i) Failure of Guaranty. The Guaranty or any provision thereof shall cease
to be in full force and effect or any Guarantor or any Person acting by or on
behalf of any Guarantor shall deny or disaffirm any Guarantor’s obligations
under the Guaranty; or

     (j) Failure of Credit Documents. Any other Credit Document shall fail to be
in full force and effect in accordance with the terms thereof or to give the
Administrative Agent and/or the Lenders the security interests, liens, rights,
powers and privileges purported to be created thereby (except as such documents
may be terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive);

     (k) Uninsured Assets Default. Any uninsured damage to or loss, theft or
destruction or any assets of the Credit Parties or any of their Subsidiaries
shall occur that is in excess of $1,000,000; or

     (l) Subordinated Indebtedness. The subordination provisions contained in
the documentation evidencing (or relating to) any Subordinated Indebtedness
shall cease to be in full force and effect or to give the Lenders the rights,
powers and privileges purported to be created thereby.

     Section 7.2 Acceleration; Remedies.

     Upon the occurrence of an Event of Default, then, and in any such event,
(a) if such event is an Event of Default specified in Section 7.1(e) above,
automatically, the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and (b) if
such event is any other Event of Default, any or all of the following actions
may be taken: (i) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, by written notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments

93



--------------------------------------------------------------------------------



 



shall immediately terminate; (ii) the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall, by
written notice of default to the Borrower, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
to be due and payable forthwith and direct the Borrower to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit in an amount equal
to the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable;
(iii) exercise any rights or remedies of the Administrative Agent or the Lenders
under this Agreement or any other Credit Document, including, without
limitation, any rights or remedies with respect to the Collateral; and
(iv) exercise any rights or remedies available to the Administrative Agent or
Lenders under applicable law.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

     Section 8.1 Appointment.

     Each Lender hereby irrevocably designates and appoints Wachovia Bank,
National Association as the Administrative Agent of such Lender under this
Agreement, and each such Lender irrevocably authorizes Wachovia Bank, National
Association, as the Administrative Agent for such Lender, to take such action on
its behalf under the provisions of this Agreement and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent
by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

     Section 8.2 Delegation of Duties.

     The Administrative Agent may execute any of its duties under this Agreement
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Without limiting the
foregoing, the Administrative Agent may appoint one of its affiliates as its
agent to perform the functions of the Administrative Agent hereunder relating to
the advancing of funds to the Borrower and distribution of funds to the Lenders
and to perform such other related functions of the Administrative Agent
hereunder as are reasonably incidental to such functions.

94



--------------------------------------------------------------------------------



 



     Section 8.3 Exculpatory Provisions.

     Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence, bad faith or willful misconduct) or (ii) responsible in any manner
to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any of the Credit Documents or for
any failure of the Borrower to perform its obligations hereunder or thereunder.
The Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance by the Borrower of
any of the agreements contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Borrower.

     Section 8.4 Reliance by Administrative Agent.

     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless (a) a written notice of assignment, negotiation
or transfer thereof shall have been filed with the Administrative Agent and
(b) the Administrative Agent shall have received the written agreement of such
assignee to be bound hereby as fully and to the same extent as if such assignee
were an original Lender party hereto, in each case in form satisfactory to the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
any of the Credit Documents in accordance with a request of the Required Lenders
or all of the Lenders, as may be required under this Agreement, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Notes.

     (b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender.

95



--------------------------------------------------------------------------------



 



     Section 8.5 Notice of Default.

     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.

     Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

     Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

     Section 8.7 Indemnification.

     The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitment Percentages in effect on the date on which indemnification is sought
under this Section, from and against any and all liabilities,

96



--------------------------------------------------------------------------------



 



obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from the Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section 8.7 shall survive the termination
of this Agreement and payment of the Notes and all other amounts payable
hereunder.

     Section 8.8 Administrative Agent in Its Individual Capacity.

     The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower as
though the Administrative Agent were not the Administrative Agent hereunder.
With respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

     Section 8.9 Successor Administrative Agent.

     The Administrative Agent may resign as Administrative Agent upon 30 days’
prior notice to the Borrower and the Lenders. If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the Notes, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be approved by the Borrower, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Notes. After any retiring Agent’s resignation as Administrative Agent, the
provisions of this Section 8.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

     Section 8.10 Release of Collateral or Guarantors.

     (a) Notwithstanding anything to the contrary contained herein or in any
other Credit Document, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 9.1) to take, and the Administrative Agent
shall take or cause to be taken, at the expense of the Borrower, any action
requested by the Borrower having the effect of releasing any Collateral or any
Guarantor to the extent the sale or other

97



--------------------------------------------------------------------------------



 



disposition of such Collateral or such Guarantor is permitted by the terms of
this Agreement (including, without limitation, pursuant to Section 5.12).

     (b) To the extent the Required Lenders waive the provisions of the Credit
Documents with respect to the sale or other disposition of any Collateral, or
any Collateral is sold or otherwise disposed of in a manner not prohibited by
the Credit Documents, such Collateral (unless transferred to a Credit Party)
shall (except as otherwise provided above) be sold or otherwise disposed of free
and clear of the Liens created by the Credit Documents and the Administrative
Agent shall take, at the expense of the Borrower, such actions as are
appropriate in connection therewith to release any such Lien.

ARTICLE IX

MISCELLANEOUS

     Section 9.1 Amendments, Waivers and Release of Collateral.

     Neither this Credit Agreement, nor any of the other Credit Documents, nor
any terms hereof or thereof may be amended, supplemented, waived or modified
except in accordance with the provisions of this Section, nor may the Borrower
or any Guarantor be released except in accordance with the provisions of this
Section 9.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower or any other Credit Party written amendments, supplements
or modifications hereto and to the other Credit Documents for the purpose of
adding any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower or any other
Credit Party hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Credit Agreement or the other Credit Documents or any Default or Event
of Default and its consequences; provided, however, that no such waiver and no
such amendment, waiver, supplement, modification or release shall:

     (i) reduce the amount or extend the scheduled date of maturity of any Loan
or Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate) or extend the scheduled date of any payment thereof
or increase the amount or extend the expiration date of any Lender’s Commitment,
in each case without the written consent of each Lender directly affected
thereby; provided that, it is understood and agreed that no waiver, reduction or
deferral of a mandatory prepayment required pursuant to Section 2.7, nor any
amendment of Section 2.12(b) or the definitions of Asset Disposition, Debt
Issuance, Equity Issuance, Excess Cash Flow, or Recovery Event, shall

98



--------------------------------------------------------------------------------



 



constitute a reduction of the amount of, or an extension of the scheduled date
of, any principal installment of any Loan or Note; or

     (ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

     (iii) amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent;

     (iv) release all or substantially all of the Guarantors from their
obligations under the Guaranty, without the written consent of all of the
Lenders;

     (v) release all or substantially all of the Collateral other than as
expressly permitted herein, without the written consent of all of the Lenders
and any Hedging Agreement Provider;

     (vi) subordinate the Loans to any other Indebtedness without he written
consent of all of the Lenders;

     (vii) permit the Borrower to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents;

     (viii) amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of all of the Required Lenders or Lenders as
appropriate;

     (ix) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.12(b) or the pro rata treatment of payments in
Section 2.12(a), without the written consent of each Lender directly affected
thereby; provided that, notwithstanding the foregoing, such order or treatment
may be modified without the consent of each Lender directly affected thereby
(but with the consent of the Required Lenders) to permit additional extensions
of credit constituting (A) term loans to share ratably with the Term Loan in the
application of repayment or prepayments pursuant to Section 2.7 or Section 2.12
with the consent of the Required Lenders, or (B) revolving loans to share
ratably with the Revolving Loans in the application of repayments or prepayments
pursuant to Section 2.7 or Section 2.12;

     (x) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.12(b) or the definition of “Credit Party Obligations” to
delete or otherwise modify the treatment of any obligations referenced in such
definition without the written consent of each Secured Party directly affected
thereby; provided that, notwithstanding the foregoing, such order may be
modified without the consent of each Secured Party directly affected

99



--------------------------------------------------------------------------------



 



thereby to permit additional extensions of credit approved by the Required
Lenders to share ratably with the Credit Party Obligations;

     (xi) amend, modify or waive any provision of Article XI, without the
written consent of all the Lenders (other than for purposes of curing any formal
defect, omission or ambiguity);

     (xii) permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a);

     (xiii) require any Lender to provide LIBOR Rate Loans with Interest Periods
having a duration of longer than six (6) months without the consent of such
Lender;

     (xiv) amend, modify or waive the definition of “Secured Hedging Agreement”,
“Hedging Agreement Provider” or “Secured Party” without the consent of each
Hedging Agreement Provider: or

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the other Credit Parties, the Lenders, the Administrative
Agent and all future holders of the Notes. In the case of any waiver, the
Borrower, the other Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Loans and Notes and other Credit Documents, and any Default or Event
of Default permanently waived shall be deemed to be cured and not continuing;
but no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.

     Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (except for (i) any amendment, modification or waiver
of the provisions of Section 8.9 or (ii) any amendment, modification or waiver
of the provisions of Article VIII that would impose any new obligation on any
Credit Party); provided, however, that the Administrative Agent will provide
written notice to the Borrower of any such amendment, modification or waiver.

     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions

100



--------------------------------------------------------------------------------



 



set forth herein and (y) the Required Lenders may consent to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding.

     Section 9.2 Notices.

     All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy or other electronic
communications as provided below), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (i) when delivered by
hand, (ii) when transmitted via telecopy (or other facsimile device) to the
number set out herein, (iii) the day following the day on which the same has
been delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, or (iv) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case addressed as follows in the case of the Borrower, the
other Credit Parties and the Administrative Agent, and as set forth on the
administrative detail reply form delivered by such Lender to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Notes:

     
The Borrower
  Entertainment Distribution Company, LLC
and the other
  360 Madison Avenue, Suite 500
Credit Parties:
  New York, New York 10017

  Attention: Chief Financial Officer

  Telecopier: (212) 869-6418

  Telephone: (212) 981-6917
 
With a copy to:
  Glenayre Electronics, Inc.

  11360 Lakefield Drive

  Duluth, Georgia 30097

  Attention: Chief Financial Officer

  Telecopier: (770) 497-3992

  Telephone: (770) 283-2525
 

  and
 

  Kennedy Covington Lobdell & Hickman, L.L.P.

  Suite 4700

  Hearst Tower

  214 North Tryon Street

  Charlotte, North Carolina 28202

  Attention: Eugene C. Pridgen, Esq.

  Telephone: (704) 331-7476

101



--------------------------------------------------------------------------------



 



     
The Administrative
  Wachovia Bank, National Association, as Administrative Agent
Agent:
  Charlotte Plaza

  201 South College Street, CP-8

  Charlotte, North Carolina 28288-0680

  Attention: Syndication Agency Services

  Telecopier: (704) 383-0288

  Telephone: (704) 374-2698
 

  with a copy to:
 

  Wachovia Bank, National Association

  3414 Peachtree Street, GA9768

  Suite 500

  Atlanta, Georgia 30326

  Attention: Samantha Jones

  Telecopier: (404) 240-2589

  Telephone: (404) 239-6503

provided, that notices given by the Borrower pursuant to Section 2.1 or
Section 2.9 hereof shall be effective only upon receipt thereof by the
Administrative Agent.

     Notices and other communications to the Lenders or the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

     Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

102



--------------------------------------------------------------------------------



 



     Section 9.3 No Waiver; Cumulative Remedies.

     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

     Section 9.4 Survival of Representations and Warranties.

     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full.

     Section 9.5 Payment of Expenses and Taxes.

     The Borrower agrees (a) to pay or reimburse the Administrative Agent and
the Arranger for all their reasonable out-of-pocket costs and expenses incurred
in connection with the development, preparation, negotiation, printing and
execution of, and any amendment, supplement or modification to, this Credit
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of counsel to the Administrative Agent and the Arranger,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Credit Agreement and the other Credit Documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and to the Lenders (including reasonable allocated
costs of in-house legal counsel), and (c) on demand, to pay, indemnify, and hold
each Lender and the Administrative Agent and the Arranger harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Credit Documents and any
such other documents, (d) to pay, indemnify, and hold each Lender and the
Administrative Agent, the Arranger and their Affiliates and their respective
officers, directors, employees, partners, members, counsel, agents,
representatives, advisors and affiliates (collectively called the “Indemnitees”)
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of the Credit Documents and any such
other documents and the use, or proposed use, of proceeds of the Loans and
(e) to pay any civil penalty or fine assessed by the U.S. Department of the
Treasury’s Office of Foreign Assets Control against, and all reasonable costs
and expenses (including counsel fees and

103



--------------------------------------------------------------------------------



 



disbursements) incurred in connection with defense thereof by the Administrative
Agent or any Lender as a result of the funding of Loans, the issuance of Letters
of Credit, the acceptance of payments or of Collateral due under the Credit
Documents (all of the foregoing, collectively, the “indemnified liabilities”);
provided, however, that the Borrower shall not have any obligation hereunder to
an Indemnitee with respect to indemnified liabilities arising from the gross
negligence or willful misconduct of an Indemnitee, as determined by a court of
competent jurisdiction pursuant to a final non-appealable judgment. The
agreements in this Section 9.5 shall survive repayment of the Loans, Notes and
all other Credit Party Obligations.

       Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.

     (a) This Credit Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Credit
Agreement or the other Credit Documents without the prior written consent of
each Lender.

     (b) Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any Loan
owing to such Lender, any Note held by such Lender, any Commitment of such
Lender, or any other interest of such Lender hereunder. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Credit Agreement to the other parties to this Credit
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Note for all purposes under this Credit Agreement, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Credit
Agreement. No Lender shall transfer or grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Credit Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the scheduled maturity of any Loan or Note
or any installment thereon in which such Participant is participating, or reduce
the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without consent of any participant if the
Participant’s participation is not increased as a result thereof), (ii) release
all or substantially all of the Guarantors from their obligations under the
Guaranty, (iii) release all or substantially all of the Collateral, or
(iv) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Credit Agreement. In the case of any such
participation, the Participant shall not have any rights under this Credit
Agreement or any of the other Credit Documents (the Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the Participant relating

104



--------------------------------------------------------------------------------



 



thereto) and all amounts payable by the Borrower hereunder shall be determined
as if such Lender had not sold such participation; provided that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16, 2.17 and
9.5 with respect to its participation in the Commitments and the Loans
outstanding from time to time; provided further, that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

     (c) Any Lender may, in accordance with applicable law, at any time, sell or
assign to any Lender or any Affiliate or Related Fund thereof and, with the
consent of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower (in each case, which
consent shall not be unreasonably withheld or delayed), to one or more
additional banks, insurance companies, funds or other financial institutions or
entities (each such Lender, Affiliate, Related Fund, bank, insurance company,
fund or financial institution or entity, a “Purchasing Lender”), all or any part
of its rights and obligations under this Credit Agreement and the Notes in
minimum amounts of $5,000,000 with respect to its Revolving Commitment, its
Revolving Loans or its Term Loan (or, if less, the entire amount of such
Lender’s obligations), pursuant to a Commitment Transfer Supplement, executed by
such Purchasing Lender and such transferor Lender (and, to the extent required
above, the Administrative Agent and the Borrower), and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided,
however, that any sale or assignment to an existing Lender or an Affiliate or
Related Fund of an existing Lender shall not require the consent of the
Administrative Agent or the Borrower nor shall any such sale or assignment be
subject to the minimum assignment amounts specified herein. Upon such execution,
delivery, acceptance and recording, from and after the Transfer Effective Date
specified in such Commitment Transfer Supplement, (i) the Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
hereunder with a Commitment as set forth therein, and (ii) the transferor Lender
thereunder shall, to the extent provided in such Commitment Transfer Supplement,
be released from its obligations under this Credit Agreement (and, in the case
of a Commitment Transfer Supplement covering all or the remaining portion of a
transferor Lender’s rights and obligations under this Credit Agreement, such
transferor Lender shall cease to be a party hereto; provided, however, that such
Lender shall still be entitled to any indemnification rights that expressly
survive hereunder). Such Commitment Transfer Supplement shall be deemed to amend
this Credit Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Credit Agreement and the Notes. On or prior to the Transfer Effective Date
specified in such Commitment Transfer Supplement, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the Notes delivered to the Administrative Agent pursuant to such Commitment
Transfer Supplement new Notes to the order of such Purchasing Lender in an
amount equal to the Commitment assumed by

105



--------------------------------------------------------------------------------



 



it pursuant to such Commitment Transfer Supplement and, unless the transferor
Lender has not retained a Commitment hereunder, new Notes to the order of the
transferor Lender in an amount equal to the Commitment retained by it hereunder.
Such new Notes shall be dated the Closing Date and shall otherwise be in the
form of the Notes replaced thereby. The Notes surrendered by the transferor
Lender shall be returned by the Administrative Agent to the Borrower marked
“canceled”.

     (d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. A Loan (and the related Note) recorded on the Register
may be assigned or sold in whole or in part upon registration of such assignment
or ale on the Register. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Credit Agreement.
The Register shall be available for inspection by the Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice.

     (e) Upon its receipt of a duly executed Commitment Transfer Supplement,
together with payment to the Administrative Agent by the transferor Lender or
the Purchasing Lender (except for any assignment by a Lender to an Affiliate of
such Lender), as agreed between them, of a registration and processing fee of
$3,500.00 for each Purchasing Lender listed in such Commitment Transfer
Supplement and the Notes subject to such Commitment Transfer Supplement, the
Administrative Agent shall (i) accept such Commitment Transfer Supplement,
(ii) record the information contained therein in the Register and (iii) give
prompt notice of such acceptance and recordation to the Lenders and the
Borrower.

     (f) Each Credit Party authorizes each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee any
and all financial information in such Lender’s possession concerning the Credit
Parties and their Affiliates which has been delivered to such Lender by or on
behalf of a Credit Party pursuant to this Credit Agreement or which has been
delivered to such Lender by or on behalf of a Credit Party in connection with
such Lender’s credit evaluation of the Credit Parties and their Affiliates prior
to becoming a party to this Credit Agreement, in each case subject to
Section 9.15.

     (g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for federal income
tax purposes, the respective assignee Lender shall provide to the Borrower and
the Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a Tax Exempt Certificate) described in Section 2.18.

106



--------------------------------------------------------------------------------



 



     (h) Nothing herein shall prohibit any Lender from pledging or assigning any
of its rights under this Credit Agreement (including, without limitation, any
right to payment of principal and interest under any Note) to secure obligations
of such Lender, including without limitation, (i) any pledge or assignment to
secure obligations to a Federal Reserve Bank and (ii) in the case of any Lender
that is a fund or trust or entity that invests in commercial bank loans in the
ordinary course of business, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including to any trustee
for, or any other representative of, such holders; it being understood that the
requirements for assignments set forth in this Section 9.6 shall not apply to
any such pledge or assignment of a security interest, except with respect to any
foreclosure or similar action taken by such pledge or assignee with respect to
such pledge or assignment; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledge or assignee for such Lender as a party hereto and
no such pledge or assignee shall have any voting rights under this Credit
Agreement unless and until the requirements for assignments set forth in this
Section 9.6 are complied with in connection with any foreclosure or similar
action taken by such pledge or assignee.

     (i) The Credit Parties hereby acknowledge that the Lenders and each of
their Affiliates may sell or securitize all or any part of their respective
Loans (a “Securitization”) through the pledge of all or any part of such Loans
as collateral security for loans to such Lenders or their Affiliates or through
the sale of all or any part of the Loans or the issuance of direct or indirect
interests in all or any part of the Loans, which Loans to such Lenders or their
Affiliates or direct or indirect interests may be rated by Moody’s, S&P or one
or more other rating agencies (the “Rating Agencies”). The Credit Parties shall
cooperate with such Lenders and their Affiliates, at no cost to the Credit
Parties, to effect the Securitization, including by (i) executing such
additional documents, as reasonably requested by such Lenders in connection with
such Securitization, provided such additional documents shall not affect any
Credit Party’s rights and obligations under any of the Credit Documents and
(ii) providing such information as may be reasonably requested by such Lenders
in connection with the rating of the Loans or the Securitization, provided that
any Person that is provided such information by such Lenders or their Affiliates
shall agree to be bound by the provisions of Section 9.14. Any such Lender or
any of its Affiliates that enters into the Securitization shall be required to
pay the fees charged by the Rating Agencies for the issuance and the
maintenance, if applicable, of the ratings assigned in connection with the
Securitization.

Section 9.7 Adjustments; Set-off.

     (a) Each Lender agrees that if any Lender (a “Benefited Lender”) shall at
any time receive any payment of all or part of its Loans, or interest thereon,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(e), or otherwise) in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each

107



--------------------------------------------------------------------------------



 



such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

     (b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to any Credit Party, any such notice being
expressly waived by the Credit Parties to the extent permitted by applicable
law, upon the occurrence of any Event of Default, to setoff and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of any Credit Party, or any
part thereof in such amounts as such Lender may elect, against and on account of
the obligations and liabilities of the Borrower and the other Credit Parties to
such Lender hereunder and claims of every nature and description of such Lender
against the Borrower and the other Credit Parties, in any currency, whether
arising hereunder, under any other Credit Document or any Hedging Agreement
provided by such Lender pursuant to the terms of this Credit Agreement,, as such
Lender may elect, whether or not such Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The aforesaid right of set-off may be exercised by such Lender
against any Credit Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of any such Credit Party, or against anyone else
claiming through or against any such Credit Party or any such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off shall not have been exercised by such Lender
prior to the occurrence of any Event of Default. Each Lender agrees promptly to
notify the applicable Credit Party and the Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

Section 9.8 Table of Contents and Section Headings.

     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

108



--------------------------------------------------------------------------------



 



     Section 9.9 Counterparts.

     This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile machine, telecopier or electronic mail is to be treated as
an original. The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature page
thereto) so transmitted is to be considered to have the same binding effect as
an original signature on an original document. A set of the copies of this
Credit Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.

     Section 9.10 Effectiveness; Integration; Continuing Agreement.

     (a) This Credit Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Credit Agreement and those of any other Credit Document, the provisions of
this Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Credit Document shall not be deemed a conflict with this Credit Agreement.
Each Credit Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.

     (b) This Credit Agreement shall become effective at such time when all of
the conditions set forth in Section 4.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower, the Guarantors and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrower, the Guarantors, the Administrative Agent
and each Lender and their respective successors and permitted assigns.

     (c) This Credit Agreement shall be a continuing agreement and shall remain
in full force and effect until all Loans, LOC Obligations, interest, fees and
other Credit Party Obligations (other than those obligations that expressly
survive the termination of this Credit Agreement) have been paid in full and all
Commitments and Letters of Credit have been terminated. Upon termination, the
Credit Parties shall have no further obligations (other than those obligations
that expressly survive the termination of this Credit Agreement) under the
Credit Documents and the Administrative Agent shall, at the request and expense
of the Borrower, deliver all the Collateral in its possession to the Borrower
and release all Liens on the Collateral; provided that should any payment, in
whole or in part, of the Credit Party Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy

109



--------------------------------------------------------------------------------



 



or reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all Liens of the Administrative Agent shall reattach to the
Collateral and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Credit Party Obligations.

Section 9.11 Severability.

     Any provision of this Credit Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     Section 9.12 Integration.

     This Credit Agreement and the other Credit Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrower or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.

     Section 9.13 Governing Law.

     This Credit Agreement and the other Credit Documents and the rights and
obligations of the parties under this Credit Agreement and the other Credit
Documents shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

     Section 9.14 Consent to Jurisdiction and Service of Process.

     All judicial proceedings brought against the Borrower and/or any other
Credit Party with respect to this Credit Agreement, any Note or any of the other
Credit Documents may be brought in any state or federal court of competent
jurisdiction in the State of New York, and, by execution and delivery of this
Credit Agreement, each of the Borrower and the other Credit Parties accepts, for
itself and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Credit
Agreement, any Note or any other Credit Document from which no appeal has been
taken or is available. Each of the Borrower and the other Credit Parties
irrevocably agrees that all service of process in any such proceedings in any
such court may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to it at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by the each of the Borrower and the other Credit
Parties to be effective and binding service in every respect. Each of the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue based on the grounds of forum

110



--------------------------------------------------------------------------------



 



non conveniens which it may now or hereafter have to the bringing of any such
action or proceeding in any such jurisdiction. Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of any Lender to bring proceedings against the Borrower or the other
Credit Parties in the court of any other jurisdiction.

     Section 9.15 Confidentiality.

     The Administrative Agent and each of the Lenders agrees that it will use
its best efforts not to disclose without the prior consent of the Borrower
(other than to its employees, affiliates, auditors or counsel or to another
Lender) any information (the “Information”) with respect to the Credit Parties
and their Subsidiaries which is furnished pursuant to this Credit Agreement, any
other Credit Document or any documents contemplated by or referred to herein or
therein and which is designated by the Borrower to the Lenders in writing as
confidential or as to which it is otherwise reasonably clear such information is
not public, except that any Lender may disclose any such Information (a) as has
become generally available to the public other than by a breach of this
Section 9.15, (b) as may be required in any report, statement or testimony
submitted to any municipal, state or federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or the Office of the Comptroller of the
Currency or the National Association of Insurance Commissioners or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required in response to any summons or subpoena or any law, order,
regulation or ruling applicable to such Lender, (d) to any prospective
Participant or assignee in connection with any contemplated transfer pursuant to
Section 9.6, provided that such prospective transferee shall have been made
aware of this Section 9.15 and shall have agreed to be bound by its provisions
as if it were a party to this Credit Agreement, (e) to Gold Sheets and other
similar bank trade publications (such information to consist of deal terms and
other information regarding the credit facilities evidenced by this Credit
Agreement customarily found in such publications), (f) in connection with any
suit, action or proceeding for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies or
interests under or in connection with the Credit Documents or any Secured
Hedging Agreement, (g) to any direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.15), (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender[, (i) to a Person that is an investor or prospective
investor in a Securitization that agrees that its access to information
regarding the Borrower and the Loans is solely for purposes of evaluating an
investment in such Securitization; provided that such Person shall have been
made aware of this Section 9.15 and shall have agreed to be bound by its
provisions as if it were a party to this Credit Agreement, or (j) to a Person
that is a trustee, collateral manager, servicer, noteholder or secured party in
a Securitization in connection with the administration, servicing and reporting
on the assets serving as collateral for such Securitization; provided that such
Person shall have been made aware of this Section and shall have agreed to be
bound by its provisions as if it were made aware of this Section 9.15 and shall
have agreed to be bound by its provisions as if I were a party to this Credit
Agreement. For purposes of this Section “Securitization” shall mean a public

111



--------------------------------------------------------------------------------



 



or private offering by a Lender or any of its affiliates or their respective
successors and assigns, of securities which represent an interest in, or which
are collateralized in whole or in part by, the Loans]. Notwithstanding the
foregoing, Wachovia may disclose Information, without notice to the Borrower, to
governmental regulatory authorities in connection with any regulatory
examination of Wachovia or in accordance with Wachovia’s regulatory compliance
policy.

     Section 9.16 Acknowledgments.

     The Borrower and the other Credit Parties each hereby acknowledges that:

     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

     (c) no joint venture exists among the Lenders or among the Borrower or the
other Credit Parties and the Lenders.

     Section 9.17 Waivers of Jury Trial.

     THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
EACH OF THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS AGREE NOT TO ASSERT ANY CLAIM AGAINST ANY OTHER PARTY TO THIS CREDIT
AGREEMENT OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS,
AFFILIATES OR AGENTS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN.

     Section 9.18 Patriot Act Notice.

     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrower that, pursuant to the requirements
of the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.

112



--------------------------------------------------------------------------------



 



     Section 9.19 Power of Attorney.

     (a) Without limiting any other authority granted to the Administrative
Agent herein or in any other Credit Document, each Lender hereby specifically
authorizes the Administrative Agent to enter into, as agent on behalf of the
Lenders (with the effect that each Lender shall become a party thereunder),
and/or amend, as agent on behalf of the Lenders, (i) any pledge agreements
governed by Dutch and/or German law and (ii) any parallel debt agreement or any
substantially similar agreement that creates an obligation of the Credit Parties
(as debt acknowledgement or abstraktes Schuldanerkenntnis) in favor of the
Administrative Agent under Dutch and/or German Law. The authorization granted
herein comprises any action or declaration the Administrative Agent may deem
necessary in connection with such pledge agreements (including any action or
declaration that the Administrative Agent deems to be necessary in order to
create and continue a valid pledge agreement governed by Dutch and/or German
law), the parallel debt agreement or any substantially similar agreement that
creates an obligation of the Credit Parties (as debt acknowledgement or
abstraktes Schuldanerkenntnis) in favor of the Administrative Agent under Dutch
and/or German law (including any action or declaration that the Administrative
Agent deems to be necessary in order to create and continue valid obligations
under such agreements governed by Dutch and/or German Law). The Administrative
Agent is explicitly exempt from any restriction to act for various parties to
such pledge agreements, parallel debt agreements or such similar agreements. The
Administrative Agent has the power to sub-delegate its powers as agent of each
of the Lenders granted by this Section 9.18 to third parties.

     (b) The Credit Parties hereby specifically authorize and instruct the
Borrower to enter into, as agent on behalf of the Credit Parties (with the
effect that each Credit Party shall become a party thereunder), and/or amend, as
agent of behalf of the Credit Parties, any parallel debt agreement or any
substantially similar agreement that creates an obligation of the Credit Parties
(as debt acknowledgement or abstraktes Schuldanerkenntnis) in favor of the
Administrative Agent under Dutch and/or German Law. The authorization granted
herein comprises any action or declaration the Borrower may deem necessary in
connection with such agreements (including any action or declaration that the
Borrower deems to be necessary in order to create and continue valid obligations
under such agreements governed by Dutch and/or German Law). The Borrower has the
power to sub-delegate its powers as agent of each of the Credit Parties granted
by this Section 9.18 to third parties.

ARTICLE X

GUARANTY

     Section 10.1 The Guaranty.

     In order to induce the Lenders to enter into this Agreement and any Hedging
Agreement Provider to enter into any Secured Hedging Agreement and to extend
credit hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Extensions of Credit hereunder and any
Secured Hedging Agreement, each of the Guarantors

113



--------------------------------------------------------------------------------



 



hereby agrees with the Administrative Agent and the Lenders as follows: the
Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all Secured Obligations. If any or all of the Secured Obligations become due
and payable hereunder or under any Secured Hedging Agreement, each Guarantor
unconditionally promises to pay such Secured Obligations to the Administrative
Agent and the Lenders, or order, on demand, together with any and all reasonable
out-of-pocket expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Secured Obligations.

     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

     Section 10.2 Bankruptcy.

     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Secured Obligations
of the Borrower to the Lenders and any Hedging Agreement Provider whether or not
due or payable by the Borrower upon the occurrence of any of the events
specified in Section 7.1(e), and unconditionally promises to pay such Secured
Obligations to the Administrative Agent for the account of the Lenders and to
any such Hedging Agreement Provider, or order, on demand, in lawful money of the
United States. Each of the Guarantors further agrees that to the extent that the
Borrower or a Guarantor shall make a payment or a transfer of an interest in any
property to the Administrative Agent, any Lender or any Hedging Agreement
Provider, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrower or a Guarantor, the estate of the
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.

     Section 10.3 Nature of Liability.

     The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Secured Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Secured Obligations of
the Borrower, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Hedging Agreement Provider on the

114



--------------------------------------------------------------------------------



 



Secured Obligations which the Administrative Agent, such Lenders or such Hedging
Agreement Provider repay the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

     Section 10.4 Independent Obligation.

     The obligations of each Guarantor hereunder are independent of the
obligations of any other guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.

     Section 10.5 Authorization.

     Each of the Guarantors authorizes the Administrative Agent, each Lender and
each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Secured Obligations or any part thereof in
accordance with this Agreement and any Secured Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any guarantor or any other party for the payment of this
Guaranty or the Secured Obligations and exchange, enforce waive and release any
such security, (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their discretion may
determine and (d) release or substitute any one or more endorsers, guarantors,
the Borrower or other obligors.

     Section 10.6 Reliance.

     It is not necessary for the Administrative Agent, the Lenders or any
Hedging Agreement Provider to inquire into the capacity or powers of the
Borrower or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any indebtedness made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

     Section 10.7 Waiver.

     (a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party, or (iii) pursue any other remedy in the Administrative Agent’s, any
Lender’s or any Hedging Agreement Provider’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party other than payment in

115



--------------------------------------------------------------------------------



 



full of the Secured Obligations, including without limitation any defense based
on or arising out of the disability of the Borrower, any other guarantor or any
other party, or the unenforceability of the Secured Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower other than payment in full of the Secured Obligations. The
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent by one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Secured Obligations have
been paid in full. Each of the Guarantors waives any defense arising out of any
such election by the Administrative Agent, even though such election operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of the Guarantors against the Borrower or any other party or any
security.

     (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Secured Obligations. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Secured Obligations and the nature, scope and extent of the risks which such
Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.

     (c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Borrower or any other guarantor of the Secured Obligations of the
Borrower owing to the Lenders or such Hedging Agreement Provider (collectively,
the “Other Parties”) and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Other Party which it may at
any time otherwise have as a result of this Guaranty until such time as the
Secured Obligations shall have been paid in full and the Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Hedging Agreement Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Secured
Obligations of the Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of the Lenders and/or the
Hedging Agreement Providers to secure payment of the Secured Obligations of the
Borrower until such time as the Secured Obligations shall have been paid in full
and the Commitments have been terminated.

116



--------------------------------------------------------------------------------



 



     Section 10.8 Limitation on Enforcement.

     The Lenders and the Hedging Agreement Providers agree that this Guaranty
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Hedging Agreement Provider (only
with respect to obligations under the applicable Secured Hedging Agreement) and
that no Lender or Hedging Agreement Provider shall have any right individually
to seek to enforce or to enforce this Guaranty, it being understood and agreed
that such rights and remedies may be exercised by the Administrative Agent for
the benefit of the Lenders under the terms of this Agreement and for the benefit
of any Hedging Agreement Provider under any Secured Hedging Agreement. The
Lenders and the Hedging Agreement Providers further agree that this Guaranty may
not be enforced against any director, officer, employee or stockholder of the
Guarantors.

     Section 10.9 Confirmation of Payment.

     The Administrative Agent, the Lenders and any Hedging Agreement Provider
will, upon request after payment of the Secured Obligations which are the
subject of this Guaranty and termination of the Commitments relating thereto,
confirm to the Borrower, the Guarantors or any other Person that the Secured
Obligations have been paid in full and the Commitments relating thereto
terminated, subject to the provisions of Section 10.2.

117



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

              BORROWER:   ENTERTAINMENT DISTRIBUTION COMPANY, LLC,         a
Delaware limited liability company    
 
           

  By:   /s/ DEBRA ZIOLA    

           

  Name:   Debra Ziola    

           

  Title:   Chief Financial Officer    

           
 
            GUARANTORS:   ENTERTAINMENT DISTRIBUTION COMPANY         (USA), LLC,
a Delaware limited liability company    
 
           

  By:   /s/ DEBRA ZIOLA    

           

  Name:   Debra Ziola    

           

  Title:   Chief Financial Officer    

           
 
            PARENT:   GLENAYRE ELECTRONICS, INC., a signatory         for
purposes of Section 6.14 only
     

  By:   /s/ DEBRA ZIOLA    

           

  Name:   Debra Ziola    

           

  Title:   Chief Financial Officer    

           

Credit Agreement

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE AGENT
            AND LENDERS:   WACHOVIA BANK, NATIONAL ASSOCIATION,         as
Administrative Agent and as a Lender    
 
           

  By:   /s/ JOHN C. COFFIN    

           

  Name:   John C. Coffin    

           

  Title:   Senior Vice President    

           
 
                [OTHER LENDERS]    
 
           

  By:        

           

  Name:        

           

  Title:        

           

Credit Agreement

 